ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1993-06-14_JUD_01_ME_07_FR.txt. 130

OPINION INDIVIDUELLE DE M. SHAHABUDDEEN

[Traduction]

Trois décennies après l'entrée en vigueur de la convention de Genève de
1958 sur le plateau continental et après que bien des faits nouveaux sont
intervenus dans le domaine de la délimitation maritime, le paragraphe |
de l’article 6 de la convention se trouve maintenant appliqué pour la
première fois par la Cour. Des problèmes passablement difficiles se
posent. Je souscris à l’arrêt mais désire formuler des réserves sur certains
points et présenter des observations additionnelles sur d’autres. Dans les
six parties qui suivent, j’expose ma façon de voir concernant, respective-
ment: 1) le régime de délimitation applicable au plateau continental; 2} la
proportionnalité ; 3) la disparité de longueurs de côtes; 4) la détermina-
tion d’une ligne équitable; 5) la compétence pour établir une ligne unique;
6) la question de savoir s’il entre dans la frontière judiciaire de la Cour
de tracer une ligne de délimitation.

PREMIÈRE PARTIE. LE RÉGIME DE DÉLIMITATION APPLICABLE
AU PLATEAU CONTINENTAL

i) La question centrale

En l’espèce, la Cour est directement confrontée, comme elle ne l’a été
dans aucune autre affaire, à d'importantes questions d’interprétation du
paragraphe 1 de l’article 6 de la convention de Genève de 1958 sur le
plateau continental (la convention de 1958). Les deux Parties ont reconnu
que cette disposition a établi une règle conjuguant l’équidistance et les
circonstances spéciales, mais à partir de ce point leurs positions divergent
nettement. Si on laisse de côté, à ce stade, les autres arguments invoqués
des deux côtés, on peut dire qu’en pratique la position du Danemark a
consisté à affirmer que cette règle combinée ne pouvait être distinguée de
la règle du droit international coutumier selon laquelle l’équidistance est
une méthode qui ne doit pas être préférée à d’autres méthodes possibles,
le choix d’une méthode particulière étant fait dans chaque cas par l’appli-
cation de principes équitables, compte tenu des circonstances pertinentes.
La Norvège, pour sa part, a soutenu qu’en l’absence d’accord il fallait
déterminer s’il existe des circonstances spéciales et que si, comme elle
l’affirmait, il n’en existe pas, c’est alors, aux termes de la disposition consi-
dérée, «la ligne médiane qui est la ligne de délimitation ». Selon les mots
du procureur général de la Norvège:

«L'élément principal de ce libellé est impératif et d'exécution
automatique: «à défaut d’accord ... [la] délimitation est constituée
par la ligne médiane ». Aucun détour n’est effectué par la mention de

96
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 131

«principes» qui nécessitent une «application», comme au para-
graphe 2 relatif aux Etats adjacents. Les termes employés sont
directs et d’effet dispositif, et ne laissent place qu’à un seul élément
d'appréciation: la clause restrictive pour le cas où «les circonstances
spéciales justifient une autre délimitation. » (CR 93/6, p. 43, 18 jan-
vier 1993, M. Haug, coagent de la Norvège; voir également CR 93/8,
p. 49, 52, 53, 20 janvier 1993.)

J'interprète l’arrêt comme signifiant que la Cour, pour l’essentiel, fait
sienne l'interprétation donnée par la Norvège à cette disposition en ce
sens que, si elle avait constaté qu’il n’existe pas de circonstances spéciales,
elle n’aurait eu aucune raison de déplacer la ligne médiane, qui aurait dès
lors formé la ligne de délimitation. Etant donné que cette interprétation de
la disposition en question peut fort bien différer de celle qui est plus géné-
ralement acceptée, j'estime de mon devoir d'expliquer pourquoi je
Vappuie.

ii) Les principes de délimitation de la convention de Genève de 1958
sur le plateau continental sont applicables

Il convient tout d’abord d’examiner la question générale de l’applicabi-
lité des dispositions de la convention de 1958 relatives a la délimitation.
Les deux Parties reconnaissent que la convention est en vigueur à leur
égard. Toutes deux sont également signataires de la convention des
Nations Unies sur le droit de la mer de 1982 (la convention de 1982), mais
elles ne l’ont pas ratifiée, et cette convention n’est pas encore en vigueur.
Toutefois, il est généralement admis que les principes directeurs de la
convention de 1982, ou à tout le moins les principes pertinents en l'espèce,
sont l’expression du droit international coutumier, bien que l’on puisse
débattre du point de savoir quelles sont exactement les dispositions à
considérer comme telles (voir l'affaire de la Délimitation des zones mari-
times entre le Canada et la France, sentence du 10 janvier 1992, para-
graphe 42 de l’opinion dissidente de M. Prosper Weil, se référant aux
paragraphes 75 et suivants de la sentence).

En affirmant que la convention de 1958 est encore en vigueur, les
Parties ne sembleraient pas s’écarter de la jurisprudence qui existe en la
matière. Dans l’affaire concernant la Délimitation du plateau continental
entre le Royaume-Uni de Grande-Bretagne et d'Irlande du Nord et la Répu-
blique française, 1977 (Recueil des sentences arbitrales (RSA), vol. XVIII,
p. 165-167), la France a fait valoir que les nouvelles tendances qui se déga-
geaient alors et qui ont pris forme plus tard dans la convention de 1982
avaient rendu caduque la convention de 1958, à laquelle tant la France
que le Royaume- Uni étaient parties. Cet argument a été rejeté, le tribunal
arbitral considérant que, dans les limites fixées par certaines réserves de
la France concernant la convention de 1958, celle-ci était en vigueur a
l’égard des deux Etats (ibid., p. 166, par. 48). Dans l’affaire concernant la
Délimitation de la frontiére maritime dans la région du golfe du Maine, \a
Chambre a été d’avis que la convention de 1958 ne s’appliquait pas a la

97
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 132

délimitation par une ligne unique du plateau continental et de la zone de
pêche entre le Canada et les Etats-Unis d'Amérique, mais elle a claire-
ment considéré que la convention était en vigueur à l’égard des deux Etats
pour ce qui était du plateau continental, en dépit de l’évolution de ce con-
cept après 1958, et qu’elle aurait été applicable s’il s’était agi uniquement
de délimiter le plateau continental (C.J. Recueil 1984, p. 301, par. 118,
p. 303, par. 124; voir également l’ Arbitrage entre le Canada et la France,
1992, sentence, par. 39 et 40, et la convention de 1982, art. 83 et 311).

Toutefois, tout en reconnaissant que les dispositions du paragraphe 1
de l’article 6 de la convention de 1958 relatives à la délimitation sont
encore en vigueur entre lui et la Norvège, le Danemark soutient qu’elles ne
sont pas applicables dans ce cas particulier du fait que l’affaire porte sur la
délimitation par une ligne unique aussi bien du plateau continental que de
la zone de pêche. Dans la cinquième partie, j'indiquerai les motifs pour
lesquels je ne suis pas d’accord avec cette affirmation. Si le Danemark a
tort sur ce point, il s’ensuit qu'ayant reconnu que la convention est en
vigueur entre les Parties le paragraphe | de l’article 6 est applicable en
l’espèce.

Les arguments touchant le rapport opérationnel précis entre les dispo-
sitions de la convention de 1958 et celles de la convention de 1982 pour-
raient être complexes, particulièrement en ce qui concerne les articles 83
et 311 de cette dernière (voir, entre autres auteurs, Lucius Caflisch, «La
délimitation des espaces entre Etats dont les côtes se font face ou sont
adjacentes », dans René-Jean Dupuy et Daniel Vignes (dir. publ.), Traité
du nouveau droit de la mer, 1985, p. 374). Toutefois, pour les raisons expo-
sées, je propose de partir du principe que la Cour est tenue d’appliquer les
dispositions relatives à la délimitation du paragraphe 1 de l’article 6 de
la convention de 1958 en tant que dispositions d’une convention interna-
tionale générale «établissant des règles expressément reconnues par les
Etats en litige» au sens de l’alinéa a) du paragraphe | de l’article 38 du
Statut de la Cour. L'interprétation de ces dispositions est une autre chose.
Elle fait l’objet du reste de la présente partie.

iii) La question générale de l'interprétation du paragraphe 1 de l'article 6
de la convention de 1958

Pour résoudre les questions d’interprétation qui se posent, il faudra
consulter un corpus de jurisprudence dont les principaux éléments sont
indiqués dans la note de bas de page ci-dessous! pour lesquels j’utiliserai

! Plateau continental de la mer du Nord, C.I.J. Recueil 1969, p. 3; Délimitation du
plateau continental entre le Royaume-Uni de Grande-Bretagne et d'Irlande du Nord et la
République française, 1977, RSA, vol. XVIII, p. 130; Plateau continental (Tunisie/
Jamahiriya arabe libyenne), CIJ. Recueil 1982, p. 18; Délimitation de la frontière mari-
time dans la région du golfe du Maine, C.I.J. Recueil 1984, p. 246; Plateau continental
(Jamahiriya arabe libyenne/Malte), C.I.T. Recueil 1985, p. 13; et Délimitation des régions
maritimes entre le Canada et la France, sentence du 10 juin 1992.

98
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 133

les appellations abrégées affaires de la Mer du Nord, Arbitrage franco-
britannique, affaire Tunisie/Libye, affaire du Golfe du Maine, affaire
Libye/Malteet Arbitrage entre le Canada et la France, respectivement. Bien
que ces affaires puissent nous aider, elles ne préjugent pas des réponses
aux questions posées. Dans les affaires de la Mer du Nord, la Cour a dit ce
qui suit:

«Les considérations qui précèdent amènent néssairement la Cour
à conclure que l’article 6 de la convention de Genève n’est pas appli-
cable en tant que tel aux délimitations visées en l’espèce; il devient
donc superflu de traiter de certaines questions d’interprétation ou
d'application qui pourraient se poser s’il en allait autrement.»
(CI.JT. Recueil 1969, p. 27, par. 34.)

Cette disposition n’était pas en cause dans l’affaire Tunisie/ Libye ni dans
l'affaire Libye/Malte, la Libye n’étant pas partie à la convention. Dans
l'affaire du Golfe du Maine, comme on l’a vu, la Chambre a estimé que ces
dispositions, qui auraient autrement été applicables, ne s’appliquaient
pas à la délimitation par une ligne unique du plateau continental et de la
zone de pêche (C.I.J. Recueil 1984, p. 300-303, par. 115-125). Dans l’affaire
de l’Arbitrage entre le Canada et la France, le tribunal arbitral a adopté une
position analogue en ce qui concerne la délimitation par une ligne à toutes
fins (sentence, par. 39 et 40). Dans l’Arbitrage franco-britannique, cette
disposition est intervenue et a été interprétée par le tribunal arbitral (RSA,
vol. XVIII, p. 175, par. 70, et p. 188, par. 97). Cette interprétation sera exa-
minée plus loin.

La doctrine est fort encline à considérer que la jurisprudence a donné
une certaine interprétation à l’article 6 de la convention de 1958; que cette
interprétation s’écarte, à vrai dire, des termes de la disposition et même en
altère sensiblement l'esprit; mais que la déviation ainsi introduite
est maintenant bien établie dans le droit existant; et que ce serait donc
faire un effort futile, voire inadmissible, de révisionnisme que de s’interro-
ger sur le sens initial de la disposition en cause. Tout en respectant ce point
de vue, le juriste qui se penche sur le problème n’en désire pas moins
connaître le cheminement juridique précis de la pensée qui a abouti à un
changement aussi remarquable. Il faut aller au-delà des impressions; il ne
suffit pas de s’entendre dire, même avec assurance, qu’indépendamment
de la signification qu’elle avait en 1958 cette disposition doit maintenant
être interprétée et appliquée conformément à la jurisprudence qui s’est
dégagée depuis lors. Certes, mais comment? Et dans quelle mesure ?
Le changement n’a pas pu se produire par osmose. Si cette disposition
doit maintenant s’entendre autrement qu’elle n’aurait été entendue à l’ori-
gine, est-ce le résultat de l’évolution ultérieure du droit intervenue pour
modifier la disposition au sens législatif? Si, comme il le semble, il n’y a
pas eu de modification de ce genre, l’interprétation différente qu'il faut
donner aujourd’hui à cette disposition résulte-t-elle de l’interprétation
judiciaire que la Cour estime devoir suivre, même si elle n’est pas obligée

99
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 134

de s’en tenir aux précédents? S’il n’en est pas ainsi, comment est-on
parvenu à transformer le sens initial d’une disposition conventionnelle
aussi importante ?

Voyons d’abord la possibilité d’une modification. La mesure dans la-
quelle il faut tenir compte, dans l'interprétation et l'application d’un traité,
de l’évolution ultérieure du droit a fait l’objet de nombreux débats!. Qu'il
faille en tout cas en tenir compte concernant des dispositions conven-
tionnelles de caractère juridictionnel et normatif semble aller de soi (Pla-
teau continental de la mer Egée, C.IJ. Recueil 1978, p. 32-34, par. 77-80;
ibid., p. 68-69 et note 1, p. 69, opinion dissidente de M. de Castro). Il
faut plus particulièrement tenir compte de l’évolution ultérieure du droit
international coutumier lorsqu'on applique les dispositions de la conven-
tion de 1958 (Arbitrage franco-britannique, 1977, RSA, vol. XVIII, p. 166,
par. 48; voir aussi Golfe du Maine, C.I.J. Recueil 1984, p. 291, par. 83).

Il faut donc avoir à l’esprit que l’article 76 de la convention de 1982 a
introduit une nouvelle définition de la limite extérieure du plateau conti-
nental. Il n’est guère contesté que celle-ci remplace la définition différente
énoncée à l’article premier de la convention de 1958 (Tunisie/Libye, C.IL.J.
Recueil 1982, p. 114-115, par. 52-53, opinion individuelle de M. Jiménez
de Aréchaga). Mais on voit moins bien comment on en est arrivé là.

On peut parfois régler le problème qui se pose lorsque deux règles se
rapportant à une même question diffèrent en considérant qu’elles sont en
réalité complémentaires (Société d'électricité de Sofia et de Bulgarie,
C.PJI.I. série A/B n° 77, p.75 et suiv.; voir aussi ibid, p. 136 et suiv., opinion
individuelle de M. De Visscher). En cas de conflit inconciliable (comme
dans le cas présent), un système juridique intégré offrirait une méthode
permettant de déterminer la règle qui prévaut en fin de compte, car on ne
peut soumettre simultanément les mêmes faits à deux règles contradic-
toires. M. Anzilotti ne semble pas avoir retenu cette possibilité lorsqu’il a
dit:

«Il est évident que, dans le même ordre juridique, il ne peut y avoir
à la fois deux règles visant les mêmes faits et reliant à ces faits des
conséquences contradictoires.» (ibid., p. 90, opinion individuelle;
voir aussi ibid., p. 105, opinion dissidente de M. Urrutia. Voir égale-
ment C.I.J. Mémoires, Essais nucléaires (Australie c. France), vol. I,
p. 238, M. Elihu Lauterpacht, Q.C.).

Comment le problème a-t-il été résolu en l’espèce? La définition du
plateau continental de 1958 n’aurait pas pu être remplacée par celle de

! Voir, entre autres auteurs, M. K. Yasseen, « L'interprétation des traités d’après la
convention de Vienne sur le droit des traités », RCADI, t. 151 (1976-IIT), p. 64 et suiv.;
G. E. do Nascimento e Silva, « Le facteur temps et les traités », RCADL t. 154 (1977-T),
p. 266 et suiv.; T. O. Elias, « The Doctrine of Intertemporal Law», American Journal of
International Law, 1980, vol. 74, p. 285 et suiv.; sir Humphrey Waldock, « The Evolution
of Human Rights Concepts and the Application of the European Convention on
Human Rights», dans Mélanges offerts à Paul Reuter, 1981, p. 535, 536, 547; et
sir lan Sinclair, The Vienna Convention on the Law of Treaties, 2° ed., p. 124-126, 139-140.

100
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 135

1982 par un déplacement de traité étant donné que la convention de 1982
n’est pas en vigueur. Cette substitution tient-elle au fait qu’en droit inter-
national coutumier la nouvelle définition l’emporte sur l’ancienne ? En ce
qui concerne tout au moins la limite des 200 milles habituellement appli-
quée au plateau continental (sur laquelle porte la présente opinion), il
semblerait préférable de considérer que la nouvelle limite opère au niveau
du droit international coutumier. Si la règle de 1958 est considérée
uniquement comme une règle conventionnelle, la situation est qu’«une
règle coutumière l’emporte sur un traité antérieur... » (Paul Reuter, Intro-
duction au droit des traités, 1989, p. 107-108, par. 216). Mais, bien sûr, la
‘même règle peut exister de façon autonome en vertu du droit international
coutumier aussi bien qu’en vertu du droit international conventionnel !.
La limite prescrite par l’article premier de la convention de 1958 était
considérée comme exprimant elle aussi le droit international coutumier
(Tunisie/Libye, C.LJ. Recueil 1982, p. 74, par. 101, se référant aux affaires
de ia Mer du Nord). Vue sous cet angle, il est évident qu’elle serait rempla-
cée par la limite différente prescrite par le droit international coutumier
postérieur tel que reflétée à l’article 76 de la convention de 1982.

Par conséquent, que la règle prescrite par l’article premier de la conven-
tion de 1958 soit considérée comme une règle purement conventionnelle
ou aussi comme une règle de droit international coutumier, force est
d'admettre qu’elle a été modifiée par l’article 76 de la convention de 1982
qui s’appliquerait en tant que droit international coutumier. Les deux
Parties ont en fait raisonné en se basant sur l'hypothèse que la limite appli-
cable est celle des 200 milles conformément au droit coutumier internatio-
nal contemporain.

Mais à mes yeux il n’y a eu aucune modification des dispositions de la
convention de 1958 relatives à la délimitation. Dans les affaires de la Mer
du Nord, la Cour a estimé qu’«il ne semble pas que les articles 1 et 2 de la
convention de Genève aient un rapport direct avec une délimitation entre
Etats en tant que telle» (C.L.J. Recueil 1969, p. 40, par. 67). Les méthodes
de délimitation prévues à l’article 6 ne dépendaient pas des limites exté-
rieures particulières fixées pour le plateau continental. Les modifications
apportées ultérieurement à ces limites ne devraient pas avoir d’effet sur
l’applicabilité continue de ces procédures. Il est certain, comme il a été dit
plus haut, que toute application des principes de délimitation de la
convention de 1958 devrait tenir compte de l’évolution du droit concer-
nant la question qui fait l’objet de la requête, mais cela n’implique pas à
mon sens qu’il faille modifier de quelque façon les principes de délimita-
tion eux-mêmes.

Les Etats ont le droit de déroger d’un commun accord aux règles de
droit international autres que celles du jus cogens (qui ne semble guère

! Yearbook of the International Law Commission, 1950, vol. IL, p. 368, par. 29; Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
rique), compétence et recevabilité, C.I.J. Recueil 1984, p. 424, par. 73, et ibid., fond,
CLJ. Recueil 1986, p. 93-94, par. 174-175.

101
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 136

avoir d’application, voire aucune, dans ce domaine). Ils pourraient donc
fort bien établir entre eux une méthode de délimitation conventionnelle
différente de celle qui s’appliquerait en vertu du droit international géné-
ral. Selon l'interprétation que j’en donne, les affaires de la Mer du Nord
signifient que le régime de délimitation établi par la convention de 1958
différait de celui que prévoyait le droit international général. Rien n’est
venu ultérieurement mettre fin au régime conventionnel ainsi établi en
1958. Sans s’attarder davantage sur l’historique de la question, il y a lieu
de relever l’objection élevée avec succès contre toute mention de l’équidis-
tance dans les dispositions de la convention de 1982 relatives à la délimita-
tion, mais, à juste titre selon moi, les Parties n’ont pas suggéré que cette
convention renferme une disposition quelconque qui vienne modifier
les dispositions de la convention de 1958 relatives à la délimitation dans
les cas où ces dernières sont applicables.

Nous avons traité de la modification. Voyons maintenant l’interpréta-
tion judiciaire. Dans la mesure où les dispositions de 1958 concernant la
délimitation ont fait l’objet d’une interprétation de la Cour, si tant est que
cela ait été le cas, j’hésiterais à exprimer un avis différent, eu égard en
particulier au rôle joué par la Cour dans le développement du droit. Mais,
comme l’indique le paragraphe 45 de l’arrêt qui nous occupe aujourd’hui,
la Cour n’a jamais eu à se prononcer sur une affaire concrète en se fondant
sur ces dispositions et elle n’a donc pas eu l’occasion de prendre position
avec autorité sur l'interprétation de leur libellé exact. Comme indiqué
plus haut, une interprétation a été donnée par le tribunal arbitral franco-
britannique (RSA, vol. XVUI, p. 174-175, par. 68 et 70, et p. 181, par. 84).
Pour les raisons que j’exposerai plus loin, il n’y a pas, selon moi, de motifs
suffisants pour la Cour de suivre cette décision en l’espèce.

A mon sens, les choses se présentent comme ceci: lorsque en vertu d’une
obligation conventionnelle la délimitation du plateau continental entre
les parties est régie par les dispositions de la convention de 1958 relatives à
la délimitation, comme c’est le cas ici, la Cour a le devoir d’appliquer non
pas une quelconque jurisprudence concernant ces dispositions, mais ces
dispositions elles-mêmes au sens où elles doivent être entendues lors-
qu’elles sont interprétées selon les principes applicables à l’interprétation
des traités. La question qui se pose alors est celle de savoir dans quel sens
ces dispositions doivent être comprises lorsqu’elles sont ainsi interprétées.

iv) L’équidistance est en soi une méthode technique,
mais, telle qu’énoncée à l'article 6 de la convention de 1958,
elle fait partie d'une règle de droit

Je ne partage pas l'opinion, émise par des sources très autorisées, que
l’idée de l’équidistance n’est pas inhérente à la notion de plateau conti-
nental (Mer du Nord, C.I.J. Recueil 1969, p. 23, par. 23, p. 33-34, par. 48-50,
et p. 46-47, par. 85). En elle-même, l’équidistance est une méthode techni-
que et non un principe de droit international. Mais rien ne conduit sérieu-
sement à penser que l’emploi d’une méthode technique dans des circons-

102
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 137

tances prescrites ne peut pas être dicté par une règle de droit. « La vraie
question », comme l’a fait valoir avec raison le professeur Jaenicke (aux
arguments duquel je me référerai assez fréquemment au sujet de la
convention de 1958),

«n’est pas de savoir si la méthode de l’équidistance est une règle ou
un principe de droit, ce qu’elle n’est certainement pas, mais plutôt de
savoir s’il existe une règle de droit qui prescrit les circonstances dans
lesquelles la méthode de l’équidistance détermine la ligne de délimi-
tation.» (C.IJ. Mémoires, Plateau continental de la mer du Nord,
vol. IE, p. 13.)

Ii me semble qu’il existe une telle règle, c’est-à-dire une règle qui prévoit,
en termes impératifs, que la méthode de l’équidistance doit être employée
pour établir la ligne de délimitation en l’absence et d’accord et de circons-
tances spéciales.

Nul doute que, comme l’a fait observer M. Jaenicke :

«Lorsque les experts recommandèrent à la Commision du droit
international en 1953 la méthode de l’équidistance en parlant
du «principe » de l’équidistance, il est certain qu’ils ne le recommen-
daient pas en tant que «principe de droit». Pour eux, il s’agissait
surtout d’un principe de construction géométrique pouvant étre
utilisé pour définir la ligne de délimitation...» (Ibid.)

Mais la Commission du droit international était une commission de
juristes et non un comité d’experts techniques. C’est effectivement la
Commission qui a adopté cette méthode dans le contexte du plateau
continental. L’équidistance en soi est assurément restée une méthode
géométrique même après avoir été incorporée au paragraphe 1 de l’ar-
ticle 6 de la convention de 1958. Mais elle occupe aujourd’hui une place
dans le cadre normatif d’une disposition conventionnelle qui stipulait
que, dans certaines circonstances, la ligne de délimitation est la ligne mé-
diane. Utilisée dans ce cadre, elle est devenue partie intégrée d’une règle
de droit. Avec sa compréhension habituelle des principes, M. Tanaka
a présenté la question de la façon suivante:

«Nous sommes en présence d’une norme technique de caractère
géométrique, appelée règle de l’équidistance, qui peut être appliquée
dans le domaine géographique. Cette norme, qui est en elle-même
d’ordre technique, constitue une solution commode mais dont
l'application est laissée au choix des intéressés, c’est-à-dire qu’elle est
facultative; le seul effet de son inobservation est que le résultat
qu'elle aurait permis d’atteindre ne sera pas obtenu. Cette norme
technique et géométrique peut être utilisée pour délimiter le plateau
continental. Le législateur, conscient de l’utilité de cette méthode du
point de vue juridique, en a fait une norme de droit.

Ainsi la méthode de l’équidistance, en tant que technique de déli-
mitation simple, se trouve consacrée en droit, que ce soit au para-

103
DELIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 138

graphe 2 de l’article 6 de la Convention de Genève ou dans le droit
international coutumier relatif au méme sujet. Du fait que sa valeur
juridique a été reconnue et qu’elle a été érigée en norme de droit, elle
a acquis une force obligatoire qu’elle n’avait pas lorsqu’il s’agissait
simplement d’une norme technique.» (Mer du Nord, C.I.J. Recueil
1969, p. 182-183.) |

Cela a été affirmé dans une opinion dissidente. Mais il me semble que la
Cour elle-même a également reconnu que l’article 6 de la convention de
1958 a effectivement eu pour effet de conférer une force normative à la
méthode technique de l’équidistance lorsqu'elle a dit ce qui suit:

«Eu égard aux considérations qui précèdent, la Cour conclut que
la Convention de Genève n’a ni consacré ni cristallisé une règle de
droit international coutumier préexistante ou en voie de formation
selon laquelle la délimitation du plateau continental entre Etats limi-
trophes devrait s’opérer, sauf si les Parties en décident autrement, sur
la base d’un principe équidistance-circonstances spéciales. Une règle
a bien été établie par l’article 6 de la Convention, mais uniquement en
tant que règle conventionnelle. Il reste à voir si elle a acquis depuis
lors un fondement plus large car, comme règle conventionnelle, elle
n’est pas opposable à la République fédérale, ainsi que la Cour l’a
déjà constaté. » (Ibid., p. 41, par. 69.)

La convention ne représentait donc pas une quelconque règle coutumière
de droit prescrivant qu’en l’absence d’accord la délimitation doive s’opé-
rer sur la base d’un principe équidistance-circonstances spéciales ; mais il
n’y avait pas de doute qu’une «règle a ... été établie par l’article 6 de la
convention » et il suffit de la consulter pour s’assurer que cette règle stipu-
lait bien que la méthode de l’équidistance devait être employée dans
certaines circonstances.

Dans l'affaire du Golfe du Maine, la Chambre a semblé reconnaître que
le « droit international particulier» ne peut contenir

«une quelconque règle de droit requérant spécifiquement des
Parties, et par conséquent de la Chambre, l'application à la délimita-
tion recherchée de certains critères ou de certaines méthodes prati-
ques déterminées » (C.I.J. Recueil 1984, p. 300, par. 114).

A mon avis, l’article 6 de la convention de 1958 contient incontestable-
ment une règle requérant spécifiquement l’emploi de l’équidistance en
tant que méthode pratique de délimitation lorsque certaines conditions
prescrites sont remplies.

v) La disposition équidistance-circonstances spéciales consiste
en une règle requérant l'emploi de l’équidistance sauf s’il existe
des circonstances spéciales

En dépit des avis contraires que l’on peut trouver dans les ouvrages il ne
paraît pas possible de faire abstraction de la distinction que le para-
graphe 1 de l’article 6 de la convention de 1958 établit prima facie entre

104
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 139

l'élément ligne médiane et l’élément circonstances spéciales de la disposi-
tion considérée lorsqu'il stipule qu’« à défaut d’accord, et à moins que des
circonstances spéciales ne justifient une autre délimitation, celle-ci est
constituée par la ligne médiane». Pour appliquer l’un de ces deux
éléments, il faut de toute évidence tenir compte de l’autre, et en ce sens je
reconnais qu’ils constituent une règle unique combinée; mais il n’en faut
pas pour autant perdre de vue que cette règle unique combinée est formée
de deux éléments. Il est difficile de comprendre comment la distinction
évidente entre ces deux eléments et le rapport entre la règle et l'exception
que cette distinction établit entre eux peuvent être effacés par le simple
fait de les désigner sous le nom de règle «équidistance-circonstances
spéciales». En recourant à une appellation plutôt que de procéder à
une analyse, on s’expose au risque d’encourir ce que, dans un autre
contexte, T. J. Lawrence appelait «le reproche de prendre l’obscurité
pour de la profondeur » !.

Il convient de se demander quel est le rapport exact entre l’élément de la
règle qui se rapporte à l’équidistance et celui qui a trait aux circonstances
spéciales. Dans les affaires de la Mer du Nord, la République fédérale
d’Allemagne invoquait pour argument que

«Les débats [à la Commission du droit international] au sujet de la
réserve des «circonstances spéciales» ont montré que cette clause
était entendue non pas comme une exception limitée à une règle
d'application générale, mais plutôt au sens d’une méthode pouvant
remplacer, avec un rang égal, la méthode de l’équidistance. » (C_LJ.
Mémoires, Plateau continental de la mer du Nord, vol. I, p. 68.)

Devant cet argument, le Danemark a présenté (dans les affaires de la Mer
du Nord) une observation qui reste pertinente eu égard à la façon dont la
question a été traitée par la suite, à savoir que

- «La République fédérale cherche ... à amenuiser la force juridique
du «principe de l’équidistance » en gonflant tellement la portée de
l'exception des «circonstances spéciales» qu’elle fait presque du
«principe de l’équidistance » l’exception plutôt que la règle. » (Ibid.
p. 205.)

On sait que, devant l’inquiétude exprimée à la Commission du droit
international au sujet des difficultés que pourrait causer dans certaines
circonstances l’application de la méthode de l’équidistance, le rapporteur
spécial, M. François, a suggéré que l’équidistance ne soit admise qu’« en
règle générale», mais cette suggestion s’est heurtée à une opposition à la
suite de laquelle M. Spiropoulos a proposé une clause restrictive
«a moins que des circonstances spéciales ne justifient une autre ligne de

1 T. J. Lawrence, The Principles of International Law, 7° éd., 1930, préface à la
première édition, p. vii.

105
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 140

délimitation » (A/CN.4/SR.204, p. 16, par. 62). De toute évidence, l’inclu-
sion des termes «en règle générale» aurait pu ôter sa signification à la
disposition relative à l’équidistance. Selon Hersch Lauterpacht, «l’on
peut soutenir non sans quelque apparence de raison qu'ils retirent tout
caractère juridique à la disposition» (ibid., p. 13, par. 47). Sans vouloir
aller aussi loin, on peut admettre que tel pourrait, à tout le moins, être le
résultat pratique de l’emploi sous la forme adjective de ce que M. Albert
Thomas a appelé un jour «le fameux « généralement » qu’on trouve ainsi
dans un grand nombre de textes » (Compétence de l'OIT pour la réglemen-
tation internationale des conditions de travail des personnes employées dans
l'agriculture, C.P.T.I. série C n° 1, p. 136). Il semble clair que la réserve de
M. Spiropoulos, qui a été adoptée, visait à éviter ce risque et à préserver
l'intégrité de la disposition, à laquelle il ne peut être dérogé qu’en invo-
quant l'exception.

Aussi connue qu’elle soit, il est néanmoins utile de rappeler l’observa-
tion de la Commission du droit international sur le projet de disposition
qui est devenu par la suite Particle 6 de la convention de 1958:

«81. Pour ce qui est de la détermination des limites du plateau
continental, la Commission a pu, dans une certaine mesure, s’inspi-
rer de propositions faites par le Comité d'experts chargé de la déli-
mitation des eaux territoriales. Dans son projet préliminaire, la
Commission, qui, à l’époque, ne disposait pas sur ce point de la docu-
mentation technique et des avis d’experts indispensables, s’était
contentée de proposer que les limites du plateau continental contigu
aux territoires d’Etats limitrophes soient fixées par voie d’accord
entre les parties et qu’à défaut d’accord elles soient déterminées par
arbitrage ex aequo et bono. En ce qui concerne les limites du plateau
continental d'Etats dont les côtes se font face, elle proposait la ligne
médiane sous réserve de soumettre à l’arbitrage les cas où la configu-
ration des côtes pourrait faire surgir des difficultés pour le tracé de la
ligne médiane.

82. Tenant compte des conclusions du Comité d’experts dont il est
question plus haut, la Commission a estimé qu’elle était maintenant
en mesure de formuler une régle générale, fondée sur le principe de
Péquidistance, applicable aux limites du plateau continental aussi
bien lorsqu’il s’agit d’Etats limitrophes que d’Etats dont les côtes se
font face. La règle ainsi proposée peut être modifiée par accord entre
les parties. Au surplus, si, dans l’une et l’autre éventualité, les limites
sont déterminées, en général, par la règle de l'équidistance, des modifi-
cations peuvent être apportées à cette règle lorsque des circonstances
spéciales justifient le tracé d’une autre limite. Comme pour les limites
des eaux territoriales, il doit être prévu qu’on peut s’écarter de la
règle lorsqu'une configuration exceptionnelle de la côte ou encore la
présence d'îles ou de chenaux navigables l’exigent. La règle adoptée
est donc par là dotée d’une certaine élasticité. Du fait de l'existence de
la clause générale d’arbitrage..., la Commission n’a pas estimé néces-

106
DELIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 141

saire de prévoir une clause spéciale en vue de soumettre a l’arbitrage
les différends qui pourraient naître en la matière. Ici arbitrage —
dont on attend qu’il tienne compte des circonstances spéciales
exigeant la modification du principe général d’équidistance — ne se
présente pas comme un arbitrage ex aequo et bono. C’est sur la base du
principe général que doit être rendu l'arbitrage, considéré comme un
règlement fondé sur le droit sous réserve des modifications raison-
nables commandées par les circonstances spéciales des cas d’espèce. »
(Nations Unies, Documents officiels de l'Assemblée générale, huitième
session, supplément n° 9 (A/2456), «Rapport de la Commission du
droit international sur les travaux de sa cinquième session tenue du
1% juin au 14 août 1953», p. 16-17, par. 81-82, note omise; les ita-
liques sont de moi; voir également C.1.J. Mémoires, Plateau continen-
tal de la mer du Nord, vol. I, p. 181.)

L'accent mis par la Commission du droit international (et non par
le comité d’experts) sur la règle de l’équidistance, en tant que règle s’appli-
quant «en général» et sur le fait que «des modifications peuvent être
apportées à cette règle lorsque des circonstances spéciales justifient le
tracé d’une autre limite » ou en tant que « principe général … sous réserve
des modifications raisonnables commandées par les circonstances spé-
ciales des cas d'espèce» ne saurait être concilié avec l’opinion selon la-
quelle la Commission a considéré la réserve formée par les «circons-
tances spéciales » comme «une méthode pouvant remplacer, avec un rang
égal, la méthode de l’équidistance» (voir également C.J. Mémoires,
Plateau continental de la mer du Nord, vol. I, p. 203 et suiv., contre-
mémoire du Danemark).

Il est indubitable, comme l’ont fait observer certains auteurs, que les
comptes rendus des débats de 1956 de la Commission du droit internatio-
nal comme de ceux de la quatrième commission de la conférence des
Nations Unies sur le droit de la mer de 1958 font apparaitre une prise de
conscience croissante de la nécessité de parvenir à une ligne de délimita-
tion équitable par le recours à la disposition des «circonstances spé-
ciales» dans les cas où, en raison de ces circonstances, la méthode de
l’équidistance se traduirait par un résultat inique. Faisant allusion en 1956
à ce type de circonstances, la Commission du droit international a dit que:
«Ce cas pourra se présenter assez souvent. La règle adoptée est donc par
là dotée d’une certaine souplesse. » (Annuaire de la Commisssion du droit
international, 1956, vol. II, p. 300.) Les travaux préparatoires de la
Commission montrent en effet à suffisance combien cette exception avait
été jugée indispensable à l’application de la règle (Mer du Nord,
C.LJ. Recueil 1969, p. 92-95, opinion individuelle de M. Padilla Nervo).
Devant la Commission, en 1956, sir Gerald Fitzmaurice a défendu le point
de vue selon lequel:

«les circonstances spéciales seront la règle plutôt que l’exception, à
cause des difficultés techniques que présente l’application exacte du
principe de la ligne médiane; d’autre part, cette méthode peut prêter

107
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 142

à critique s’il arrive que la configuration de la côte la rende injuste,
dans le cas, par exemple, où la laisse de basse mer, qui constitue la
ligne de base, risque de subir avec le temps des modifications maté-
rielles dues à l’envasement ou à l’ensablement. Il faudrait donc indi-
quer dans le commentaire qu’il est fort possible que les cas excep-
tionnels soient assez fréquents. » (Annuaire de la Commission du droit
international, 1956, vol. I, p. 164, par. 28.)

Mais les raisons données pour soutenir que les «circonstances spéciales
seront la règle plutôt que l’exception » portaient sur l’application pratique
de la disposition et non sur son caractère juridique. Quelle que soit la
fréquence avec laquelle il faille recourir aux circonstances spéciales, cela
ne saurait modifier la structure juridique de la disposition, qui érige de
toute évidence Péquidistance en régle, les circonstances spéciales étant
l'exception.

Pour en revenir au débat dans les affaires de la Mer du Nord,
sir Humphrey Waldock a bien présenté la situation lorsqu'il a dit que les
termes «à moins que » et «spéciales » donnaient à cette clause la marque
d’une exception (C.I.J. Mémoires, Plateau continental de la mer du Nord,
vol. II, p. 267) et lorsqu'il a ensuite ajouté:

«A notre avis, les expressions «à moins que», «circonstances
spéciales», «ne justifient», et «une autre délimitation», qu’elles
soient considérées séparément ou ensemble, font sans nul doute de
cette clause une exception à la «règle générale» ou, comme l’a
dit la Commission, au «principe général » de l’équidistance. » (Ibid,
p. 280.)

Ces solides arguments doivent avoir été pesés par la Cour lorsque, à son
tour, elle a parlé de «l’exception des «circonstances spéciales» (C_LJ.
Recueil 1969, p. 36, par. 55; les italiques sont de moi). Parlant sur un ton à
peine différent, le tribunal arbitral franco-britannique a désigné cette
disposition sous le nom de «condition relative aux «circonstances
spéciales » (RSA, vol. XVIII, p. 175, par. 70; les italiques sont de moi).

Il est intéressant de constater que, prenant la parole quelques années
plus tard en tant que conseil du Canada dans l’affaire du Golfe du Maine,
M. Jaenicke s’est exprimé en ces termes:

«Mais, même si la méthode de l’équidistance et l’existence de
circonstances spéciales doivent être considérées ensemble pour
l’appréciation de toutes les circonstances de l’espèce, il n’en demeure
pas moins que, dans le cadre de l’article 6, l’application de la
méthode de l’équidistance est la règle, et l’application d’une autre
méthode en raison de circonstances spéciales est l’exception.»
(C.LJ. Mémoires, Délimitation de la frontière maritime dans la région
du golfe du Maine, vol. VII, p. 51.)

Dans les affaires de la Mer du Nord, M. Morelli, suivant un assez fin
raisonnement, n’a pas considéré que la référence aux circonstances

108
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 143

spéciales était une « véritable exception » mais il a reconnu que « foutes les
Parties aux présentes affaires ont toujours parlé d’«exception» (C_LJ.
Recueil 1969, p. 206, opinion dissidente; les italiques sont de moi).
Avec tout le respect que je lui dois, j'estime que les Parties avaient raison et
certains des autres juges semblent avoir été du même avis (ibid., p. 186-
187, opinion dissidente de M. Tanaka; p. 220 et 239, opinion dissidente
de M. Lachs; p. 254, opinion dissidente de M. Sorensen, juge ad hoc; voir
opinion individuelle de M. Padilla Nervo, ibid, p. 92, et opinion indivi-
duelle de M. Ammoun, ibid. p. 148, par. 52). En effet, comme indiqué plus
haut, même la Cour a qualifié cette clause d’«exception» (ibid, p. 36,
par. 55). Il faut ajouter qu’en refusant de voir dans l’élément «circons-
tances spéciales» une véritable exception, M. Morelli cherchait réelle-
ment à renforcer la primauté de l’élément équidistance et non à la
diminuer. Je ne vois pas comment il est possible de réfuter la conclusion
de M. Sgrensen, juge ad hoc, selon laquelle:

«Si l’on interprète la clause, et en particulier les termes «à moins
que ... ne justifient une autre délimitation » de la manière qui vient le
plus naturellement à l’esprit, il semblerait que l’on ait voulu faire du
principe de l’équidistance la règle première, la détermination d’une
autre ligne de délimitation ne devant être qu’une exception à cette
règle. Cette acception générale de la clause semble confirmée par les
travaux préparatoires, en particulier le rapport du comité d’experts
de 1953 et les rapports de la Commission du droit international pour
1953 et 1956. » (Ibid. p. 254.)

En somme, quelle que soit l’importance de la clause des « circonstances
spéciales », elle ne suffit pas à effacer la distinction essentielle entre règle
et exception que l’on ne peut manquer de voir dans la structure et les
termes mêmes de la disposition. Ii faut distinguer entre l’application pra-
tique d’une disposition et le caractère juridique de sa structure. Un prin-
cipe auquel on peut déroger n’en demeure pas moins un principe (voir
sir Robert Jennings, «The Principles Governing Marine Boundaries »,
dans Staat und Vôülkerrechtsordnung, Festschrift für Karl Doehring, 1989,
p. 399). La fréquence avec laquelle peuvent se présenter les circonstances
envisagées dans l'exception et partant celle de l’exception elle-même ainsi
que la souplesse correspondante corrélative de la disposition tout entière
n’dtent rien au caractère juridique de l’exception en tant qu’exception ni à
celui de la règle générale en tant que règle générale; en droit, l'exception
conserve son caractère accessoire de garantie du bon fonctionnement de
la règle. Comme l’a dit M. de Castro: « La souplesse d’une règle n’est pas
une raison pour nier son existence.» (Compétence en matière de pêcheries
(Royaume-Uni c. Islande), C.I.J. Recueil 1974, p. 96, opinion individuelle.)
Ou, pour paraphraser M. Read, «l'importance de [la règle] ne saurait se
mesurer à la fréquence de [son] application» (Statut international du
Sud-Ouest africain, C.IJ. Recueil 1950, p. 169, opinion individuelle).
A mon avis, il est un principe d’interprétation généralement accepté
qu’une exception, tout comme une disposition restrictive, ne peut être

109
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 144

interprétée de manière à dépouiller la règle principale de son effet juri-
dique. Cela ne peut arriver que si l’exception est en fait incompatible
avec la régle!, auquel cas la clause tout entière risque fort de tomber.
La fréquence des recours à une exception ne saurait à elle seule prouver
qu'il y a incompatibilité entre la règle et l’exception, et seule celle-ci
pourrait à mes yeux priver la règle de son cacactère juridique de règle
(voir Tunisie/ Libye, C.I.J. Recueil 1982, p. 197, par. 64, opinion dissidente
de M. Oda).

La propension à penser que le paragraphe 1 de l’article 6 de la conven-
tion de 1958 énonce une règle unique combinée équidistance-circons-
tances spéciales qui est équivalente à la règle principes équitables-
circonstances pertinentes du droit international coutumier ne’repose pas
sur des bases solides. Selon moi, cette façon de voir revient, à y regarder de
plus près, à essayer trop hâtivement de liquider l’élément de la «combi-
naison » qui est indiscutablement une règle et à le remplacer par l'élément
qui est clairement une exception, et à agir ainsi sans dire, car on ne saurait
le faire, que l’exception est incompatible avec la règle alors que, d’un point
de vue analytique, elle ne l’est que si l’incompatibilité est telle que la règle,
et la place spéciale qu’elle accorde manifestement à l’équidistance, peut
être privée d'effet.

vi) L'emploi de la méthode de l'équidistance peut être obligatoire
en vertu de l’article 6 de la convention de 1958

Jen viens maintenant au point de savoir si l'emploi de la méthode
de l’équidistance peut jamais être obligatoire en vertu du paragraphe 1
de l’article 6 de la convention de 1958. Selon le Danemark, la règle
de l’équidistance établie par cette disposition «n’a pas un caractère
obligatoire, même comme point de départ d’une délimitation » (mémoire,
vol. I, p. 60, par. 212). En revanche, la Norvège défend la thèse selon
laquelle, en l’absence d’un accord et de circonstances spéciales, la
règle de l’équidistance est obligatoire aux termes du paragraphe 1 de
l’article 6.

Il est aisé de trouver dans la jurisprudence l’affirmation que la méthode
de l’équidistance n’est pas obligatoire en droit international coutumier
(voir, par exemple, Tunisie/Libye, C.LJI. Recueil 1982, p. 79, par. 110).
Mais la Cour ne s’est pas clairement prononcée en ce sens pour ce qui
est de l’application de l’article 6 de la convention de 1958 à une affaire
concrète.

En bref, il me semble que soutenir que la règle de l’équidistance ne peut
jamais être d’application obligatoire en vertu du paragraphe 1 de l’ar-
ticle 6 de la convention de 1958 serait contraire à la déclaration de la

1 Voir, en droit anglais, Maxwell on the Interpretation of Statutes, 12° éd., 1969,
p. 190-191, et Craies on Statute Law, 7° éd., 1971, p. 218-220.

110
DELIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 145

Cour elle-même, selon laquelle la Cour est appelée «à interpréter les trai-
tés, non à les reviser»!. Il ne semble pas non plus que la jurisprudence
puisse véritablement étayer une telle thése.

Pour commencer par les affaires de la Mer du Nord elles-mémes, il
semble plausible que toute l’hypothèse sur laquelle a reposé l’enquête
minutieuse menée par la Cour sur le point de savoir si la République fédé-
rale d'Allemagne était liée par la convention de 1958 consistait à dire que,
si elle l'était, les dispositions de l’article 6 relatives à l’équidistance s’appli-
queraient nécessairement à défaut de circonstances spéciales puisqu'il
n'existait aucun accord. Certes, l’arrêt contient des observations d’une
ampleur telle qu’elles pourraient donner à penser que la méthode de
Péquidistance n’est en tout état de cause pas obligatoire même aux termes
de l’article 6 de la convention (C.I1.J. Recueil 1969, p. 23-24, par. 21-24, et
p. 45-46, par. 82). Mais la Cour a dit que

«l’article 6 est rédigé de telle sorte qu’il fait passer l’obligation de
recourir à la méthode de l’équidistance après I’ obligation primordiale
d’effectuer la délimitation par voie d’accord » (ibid., p. 42, par. 72; les
italiques sont de moi).

Ainsi, quel que soit le rang que l’on puisse accorder à l'obligation d’utili-
ser la méthode de l’équidistance, la Cour l’a bien qualifiée d’« obliga-
tion», ce qu’elle était de toute évidence; même si elle venait en deuxième
lieu, c'était une « obligation » ayant le même sens juridique que l’«obliga-
tion ... d’effectuer la délimitation par voie d’accord». Il semble que
M. Ammoun et M. Koretsky, Vice-Président, aient reconnu que la Cour
avait admis que l’article 6 de la convention créait effectivement une obli-
gation d’utiliser la méthode de l’équidistance (ibid., p. 149-150, opinion
individuelle, et p. 154-155, opinion dissidente, respectivement). Les décla-
rations de la Cour sur ce point peuvent être conciliées si l’on considère
que, si la Cour avait émis l’idée que la méthode de l’équidistance n’était
pas rendue obligatoire par la convention de 1958, il faut l’entendre non
pas au sens absolu, mais au sens restreint signifiant qu’elle n’était pas obli-
gatoire dans tous les cas.

Dans l Arbitrage franco-britannique, le tribunal arbitral s’est prononcé
clairement comme suit:

«le principe de l’équidistance possède, dans le cadre de l’article 6, une
force obligatoire qu’il n’a pas dans la même mesure en vertu des règles
du droit coutumier; en effet, l’article 6 crée une obligation conven-
tionnelle d’appliquer le principe de l’équidistance pour les parties à
la Convention » (RSA, vol. XVIII, p. 175, par. 70; les italiques sont de
moi).

| Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
deuxième phase, C.I.J. Recueil 1950, p. 229; voir aussi Acquisition de la nationalité polo-
naise, C.P.J.I. série B n° 7, p.20; Emprunts serbes, C.P.J.I. série A n° 20/21, p. 32, et Droits
des ressortissants des Etats-Unis d'Amérique au Maroc, C.I.J. Recueil 1952, p. 196.

111
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 146

Se référant encore à ces dispositions, le tribunal arbitral a ajouté que:

«A défaut d’accord, et à moins que des circonstances spéciales ne
justifient une autre délimitation, celle-ci doit être constituée par la ligne
qui est équidistante des points les plus proches des lignes de base à
partir desquelles est mesurée la largeur de la mer territoriale de
chacun des Etats.» (RSA, vol. XVIII, p. 249, par. 238; les italiques
sont de moi.)

Dans l’affaire du Golfe du Maine, la Chambre a également été d’avis que,

«si une question de délimitation du plateau continental, et du
plateau continental seulement, s’était posée entre les deux Etats,
l’aspect contraignant de Yapplication de la méthode prévue a l’ar-
ticle 6 de la convention ne ferait pas de doute, ceci, bien entendu,
toujours dans le respect de la condition prévoyant le recours 4 une
autre méthode ou combinaison de méthodes là où des circonstances
spéciales l’exigeraient » (C_I_J. Recueil 1984, p. 301, par. 118; les ita-
liques sont de moi; voir aussi ibid., p. 301, par. 116).

Dans son opinion dissidente, M. Gros a ajouté:

«La convention de 1958 sur le plateau continental pose une règle
de l’équidistance + circonstances spéciales, une règle unique qui est
claire; s’il n’y a pas de circonstances spéciales, l’équidistance doit
être appliquée. » (Ibid. p. 387, par. 46; les italiques sont de moi.)

Dans l’affaire Libye/Malte, la Cour a dit ce qui suit:

«En retenant ainsi, dans la première étape de l’opération de déli-
mitation, la ligne médiane comme limite provisoire, la Cour ne peut
ignorer que la méthode de l’équidistance n’a jamais été considérée
comme applicable telle quelle en toutes circonstances, fût-ce entre
côtes se faisant face. La convention sur le plateau continental de
1958, qui impose aux Etats parties à cet instrument 1’ obligation
conventionnelle de recourir, à défaut d’accord, à l’équidistance pour
délimiter les zones de plateau continental, spécifie déjà en son ar-
ticle 6 que la méthode doit être utilisée «à moins que des circons-
tances spéciales ne justifient une autre délimitation ».» (C1.J. Recueil
1985, p. 48, par. 65; les italiques sont de moi.)

Ainsi, une ligne différente peut fort bien être établie par voie d’accord ou
en raison de «circonstances spéciales», mais il est incontestable qu’à
défaut la convention « impose aux Etats parties à cet instrument l’obliga-
tion conventionnelle de recourir ... à l’équidistance...», étant donné que
cette «méthode doit être utilisée... » dans ces circonstances.

Dans l’Arbitrage entre le Canada et la France, il semblerait que, tout
comme dans l’affaire du Golfe du Maine, le tribunal arbitral ait, tout au
moins implicitement, également été d’avis que, si le plateau continental
avait été seul en cause, il aurait été impératif d'appliquer la méthode de

112
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 147

l’équidistance en vertu de l’article 6 de la convention de 1958, en l'absence
de circonstances spéciales (sentence, 10 juin 1992, par. 39-40).

Evidemment, en cas de différend sur le point de savoir s’il y a effective-
ment des circonstances spéciales, celui-ci devra être réglé de manière
appropriée, éventuellement par voie d’accord ou, comme on cherche à le
faire dans la présente procédure, par jugement. Se référant au régime de
l’article 6 de la convention de 1958, M. Jaenicke, dans les affaires de la
Mer du Nord, a présenté comme suit la question:

«Si les parties s’accordent à reconnaître qu'il n’y a pas de circons-
tances spéciales, c’est alors la ligne d’équidistance qui est la ligne de
délimitation, mais si elles diffèrent sur le point de savoir s’il existe ou
non des circonstances spéciales, la question doit être réglée soit par
voie d’accord, soit par arbitrage.» (C.I.J. Mémoires, Plateau continen-
tal de la mer du Nord, vol. II, p. 52.)

Un différend portant sur l’existence de circonstances spéciales n’est pas
insoluble. Il peut être résolu « soit par voie d’accord, soit par arbitrage » (y
compris le réglement judiciaire). S’il est décidé qu’il n’existe pas de
circonstances spéciales, c’est alors, selon l’argument invoqué, «la ligne
d’équidistance qui est la ligne de délimitation ».

vii) «Les circonstances spéciales » sont plus étroites
que les «circonstances pertinentes »

Le mécanisme consistant à mettre sur le même pied la règle équidis-
tance-circonstances spéciales de la convention de 1958 et la règle prin-
cipes équitables-circonstances pertinentes du droit international coutu-
mier repose essentiellement sur l’assimilation des «circonstances spé-
ciales » aux «circonstances pertinentes ». À cet égard, le Danemark fait
valoir ce qui suit:

«Le paragraphe 1 de l’article 6 énonce une règle d’équidistance
applicable aux cas où aucun accord n’a pu être atteint entre les
Parties; cependant, cette règle n’a pas un caractère obligatoire, même
comme point de départ d’une délimitation. C’est ce qui ressort des
termes du paragraphe 1 de l’article 6: «à moins que des circonstances
spéciales ne justifient une autre délimitation...» Selon l’interpréta-
tion qui en est faite, ce texte vise la recherche de solutions équitables
tenant compte des circonstances spéciales pertinentes de chaque cas
particulier de délimitation. » (Mémoire, vol. I, p. 60, par. 212.)

Cette dernière phrase semble impliquer clairement qu’il existe dans
chaque cas des «circonstances spéciales pertinentes ». Mais est-ce bien
exact ?

L’argument selon lequel la catégorie des «circonstances spéciales » est
plus étroite que celle des «circonstances pertinentes» ne semble pas
dépourvu de force (C.I.J. Mémoires, Plateau continenal (Jamahiriya arabe
libyenne/Malte), vol. II, contre-mémoire de Malte, p. 292, par. 108).

113
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 148

Certes, on peut dire en un sens que, dans toute situation, il existe des
«circonstances spéciales », mais les «circonstances spéciales » qui comp-
tent en vertu du paragraphe 1 de l’article 6 de la convention de 1958 se
limitent à celles qui justifient une ligne de délimitation autre qu’une ligne
d’équidistance pour le motif que cette dernière créerait une injustice qui
ne peut être évitée qu’en employant une ou plusieurs autres méthodes de
délimitation.

L'expression «circonstances spéciales » est utilisée à bon droit dans
une disposition opérant comme une exception à une règle qui exige
l’application de la méthode de l’équidistance en l’absence d’accord; elle
ne l’est pas si on veut y voir une référence à toutes les circonstances perti-
nentes en fonction desquelles il faut opérer un choix entre un certain
nombre de méthodes possibles (y compris l’équidistance) en vue d’obtenir
la ligne de délimitation la plus équitable possible. Dans le premier cas, les
circonstances sont «spéciales » en ce sens qu’elles créent une injustice s’il
est appliqué une méthode de délimitation particulière — celle de l’équi-
distance — et justifient par conséquent que la règle prescrivant l'emploi
de cette méthode soit écartée; dans le second cas, les circonstances sont
simplement celles qui sont «pertinentes » pour le choix de la méthode de
délimitation la plus équitable (y compris, éventuellement, celle de l’équi-
distance) et pas seulement celles qui justifient la mise à l’écart d’une règle
de droit prescrivant l'emploi de cette méthode particulière (voir
Charles Vallée, « Le droit des espaces maritimes», dans Droit internatio-
nal public, Paris, 4° éd., 1984, p. 375).

En fait, en vertu du paragraphe 1 de l’article 6 de la convention de 1958,
la méthode de l’équidistance s’applique non pas parce que des « circons-
tances spéciales» l’exigent, mais parce qu’il n’existe pas de «circons-
tances spéciales» qui l’interdisent. En revanche, en droit international
coutumier, la méthode de l’équidistance est uniquement applicable lors-
que les «circonstances pertinentes » le requièrent. En combinant ces deux
perspectives, on peut dire que si les «circonstances pertinentes » peuvent
effectivement exiger l’application de l’équidistance, les «circonstances
spéciales » peuvent uniquement avoir pour effet de l’exclure et ne peuvent
jamais être invoquées pour la justifier. Par conséquent, si on les compare
aux «circonstances pertinentes », les «circonstances spéciales » ont à la
fois une portée plus étroite et un effet d’exclusion dans l’emploi de la
méthode de l’équidistance. Il y a toutes les fois des circonstances perti-
nentes, mais parfois seulement des circonstances spéciales. La question
peut surgir de savoir s’il existe des circonstances spéciales et, si elle se
pose, il peut être déterminé, par voie d’accord ou autrement, si elles exis-
tent ou non. La question de savoir s’il existe des circonstances pertinentes
ne peut jamais se poser, Car il en existe toujours.

Les travaux préparatoires de la Commission du droit international
contribuent à mettre en relief l’importance attachée à la disposition
concernant les «circonstances spéciales », mais ils sont loin de suggérer
que la Commission ait jugé que des circonstances spéciales aient été inhé-
rentes à toute situation. Cette disposition a été formulée en vue de prévoir,

114
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 149

à titre exceptionnel, le tracé d’une ligne autre que celle de l’équidistance
(y compris une ligne d’équidistance modifiée) lorsque l'existence de
circonstances spéciales justifiait ce tracé par opposition à celui d’une
ligne d’équidistance. L'hypothèse devait donc nécessairement être qu’il
n’y aurait pas de circonstances spéciales dans tous les cas. Autrement, la
règle principale perdrait en grande partie son fondement et, avec lui, son
utilité; une telle conséquence est exclue par le principe qui veut qu’une
interprétation qui dépouillerait le traité d’une grande partie de sa valeur
ne saurait être admise (Acquisition de la nationalité polonaise, C.P.J.I.
série B n° 7, p. 17, et Ecoles minoritaires en Albanie, C.P.J.L série A/B n° 64,
p. 20).

Si la référence à la ligne médiane faite au paragraphe 1 de Particle 6 de
la convention de 1958 visait simplement à indiquer une méthode de déli-
mitation possible parmi d’autres, le choix entre celles-ci se faisant
toujours par référence aux principes équitables, compte tenu des circons-
tances pertinentes, les auteurs ont pris bien soin de cacher cette intention.
Dans cette hypothèse, il n’aurait été de guère d'utilité de mettre cette
méthode particulière en évidence ni, d’ailleurs, de parler expressément de
«circonstances spéciales » qui justifieraient quelque autre ligne de délimi-
tation; il aurait suffi, et c’eût été plus simple, de dire qu’en l’absence
d’accord la ligne de délimitation devrait être celle qui a été justifiée par les
principes équitables, compte tenu des circonstances pertinentes. Comme
indiqué plus haut, si tel était le sens correct, on voit difficilement pour-
quoi, sauf pour des raisons théoriques, la Cour aurait, en 1969, pris la
peine de rechercher si cette disposition était applicable, car le régime
qu’elle aurait instauré aurait été semblable à celui du droit international
coutumier. En l’occurrence, la Cour est parvenue à la conclusion que cette
disposition n’était pas déclaratoire de la situation en droit international
coutumier (C.J. Recueil 1969, p. 41, par. 69). Quelle que soit son origine,
la disposition en question, ainsi rédigée, semble avoir été conçue de façon
à donner une place éminente à Péquidistance, qui ne devait le céder à une
autre méthode de délimitation que si des circonstances spéciales justi-
fiaient le tracé d’une autre ligne. On ne trouve dans les documents perti-
nents de la Commission du droit international, ni d’ailleurs dans ceux de
la conférence de Genève de 1958, aucun argument de poids à opposer à
cette façon de voir.

viii) {y a des limites à l'application obligatoire des principes équitables,
par exemple dans le cas d'une délimitation par voie d'accord

A l'évidence, lorsqu'il existe des circonstances spéciales, les principes
équitables tiennent une place de premier plan quand il s’agit de détermi-
ner quelle est la délimitation qu’elles justifient. Il y a toutefois quelque
chose de forcé dans la manière dont on tente de traiter les principes équi-
tables comme devant obligatoirement et directement s’appliquer à toute
délimitation concevable dans les affirmations réitérées à l’effet que tout
accord doit être négocié sur la base de tels principes. Tel devra certes être

115
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 150

l’objectif général, mais qu’en résulte-t-il quand un accord est en fait
conclu autrement que sur la base des considérations d’équité propres à la
situation considérée ?

On peut présumer qu’une délimitation effectuée par voie d’accord est
conforme à l'équité, mais ce n’est pas là une présomption irréfragable.
Comme la Cour l’a fait observer dans les affaires de la Mer du Nord elles-
mêmes:

«Sans chercher à aborder la question du jus cogens et encore moins
à se prononcer sur elle, on doit admettre qu’en pratique il est possible
de déroger par voie d’accord aux règles de droit international dans
des cas particuliers ou entre certaines parties...» (C.I.J. Recueil 1969,
p. 42, par. 72; voir aussi Phares en Crète et à Samos, C.P.J.I. série A/B
n° 71,p. 150, deuxième paragraphe, opinion individuelle de M. Séfé-
riadès, juge ad hoc.)

Dans un accord de délimitation, une partie a la faculté de faire, pour des
raisons politiques et autres, des concessions qui n’ont rien à voir avec la
valeur propre de ses revendications maritimes (Mer du Nord, C.IL.J. Recueil
1969, p. 155, opinion dissidente de M. Koretsky, Vice-Président); une
partie a toute faculté pour disposer valablement de ses droits (ibid., p. 205,
par. 10, opinion dissidente de M. Morelli). Par exemple, un Etat qui a
affaire 4 un autre 4 propos de deux régions distinctes et sans aucun
rapport sur le plan géographique peut faire des concessions dans l’une de
ces régions en échange de concessions dans l’autre (pour un cas possible
d’« arbitrage » entre deux régions géographiques différentes, voir l'accord
entre les Etats-Unis d’ Amérique et le Mexique du 4 mai 1978 relatif aux
frontiéres maritimes entre les deux pays, contre-mémoire, vol. 2, annexe 5,
p. 248 et suiv., et réplique, vol. 1, p. 92, par. 245). L’accord conclu sera
obligatoire parce qu’il est un traité; et pourtant il ne reflétera presque’
assurément pas les considérations d’équité propres à chacune des régions
géographiques dont il s’agit, prise en elle-même. Au contraire, il pourra
s’agir entièrement de considérations étrangères à l’équité. Comme la fait
observer M. Gros dans son opinion dissidente: «Deux Etats peuvent
négocier une ligne unique qui leur convienne sans se poser la question de
Péquité du résultat.» (Golfe du Maine, C.J. Recueil 1984, p. 370, par. 16;
voir sir Robert Jennings, «The Principles Governing Marine Bounda-
Ties», op. cit., p. 401 et suiv.)

L'objet réel de l’obligation de procéder par voie d’accord était d’éviter
tout problème d’opposabilité résultant de délimitations unilatérales (Mer
du Nord, C.J. Recueil 1969, p. 184, opinion dissidente de M. Tanaka;
Tunisie/Libye, C.I.J. Recueil 1982, p. 194, par. 60, opinion dissidente de
M. Oda; Golfe du Maine, C.IJ. Recueil 1984, p. 292, par. 87; et Libye/
Malte, CIJ. Recueil 1985, p. 141, par. 32-33, opinion dissidente de
M. Oda). Comme il avait déjà été indiqué, l’effet d'une telle délimita-
tion à l'égard d’autres Etats dépend du droit international (Pécheries,
C.J. Recueil 1951, p. 132; voir, plus tard, l’affaire de la Compétence en
matière de pêcheries (Royaume-Uni c. Islande), fond, C.I.J. Recueil 1974,

116
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 151

p. 22, par. 49, et p. 24, par. 54). Les auteurs de cette disposition n’enten-
daient pas faire en sorte que les principes équitables doivent obligatoire-
ment ou nécessairement s’appliquer dans le cadre de la conclusion des
traités.

Dans les affaires de la Mer du Nord les Parties s’étaient engagées

«à procéder à la délimitation «par voie d’accord conclu conformé-
ment à la décision demandée à la Cour», c'est-à-dire sur la base et en
conformité des principes et des règles de droit international tenus par
la Cour pour applicables » (C.J. Recueil 1969, p. 13, par. 2).

Ainsi les parties avaient-elles assumé l'obligation conventionnelle de
conclure un accord conformément aux principes et règles de droit inter-
national tenus pour applicables par la Cour. La Cour a donc donné à sa
décision la forme des principes et règles à respecter au cours des négocia-
tions projetées (ibid., p. 46, par. 84; voir aussi Prosper Weil, Perspectives du
droit de la délimitation maritime, 1988, p. 114-123). La Cour n’a pas eu
l’occasion de dire ce qu’elle avait déjà déclaré au paragraphe 72 de l’arrêt,
c’est-à-dire que dans la pratique les parties étaient libres de convenir de
déroger à ces principes et règles. Correctement interprété, l’arrêt rendu
dans les affaires de la Mer du Nordn’entendait pas établir qu’un accord de
délimitation ne pouvait être négocié et conclu que conformément à des
principes équitables. Le paragraphe 1 de l’article 74 et le paragraphe I de
l’article 83 de la convention de 1982 ne sauraient davantage être inter-
prétés en ce sens: la possibilité d’une dérogation consensuelle subsiste
toujours.

Dans ces conditions, si les principes équitables ne s’appliquent pas
obligatoirement à la conclusion d’un accord de délimitation, cela pourra
entrer en ligne de compte quand on recherchera, à la section suivante,
dans quelle mesure l’applicabilité de la méthode de la ligne médiane en
vertu de la convention de 1958 dépend de tels principes, plutôt que de
l’absence d’accord et de circonstances spéciales.

ix) Ne serait-ce que marginalement, la convention de 1958 envisage
une utilisation plus large de la méthode de l'équidistance
que le droit international coutumier

Nul doute que l’idée générale qui a inspiré la rédaction de la convention
de 1958 était qu’il était souhaitable d'aboutir à un résultat équitable dans
tous les cas. Il importe toutefois de distinguer l’idée qui a inspiré une
disposition de la manière dont cette disposition cherche à donner effet à
l’idée. Dans la première affaire relative à la Convention sur le génocide, la
Cour a écrit:

«La considération des fins supérieures de la convention est, en
vertu de la volonté commune des Parties, le fondement et la mesure de

117
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 152

toutes les dispositions qu’elle renferme. » (Réserves à la convention
pour la prévention et la répression du crime de génocide, C.I.J. Recueil
1951, p. 23; les italiques sont de moi.)

Les idéaux constituant l'inspiration sont donc «le fondement et la
mesure» des dispositions de la convention; mais ils ne le font qu’«en
vertu de la volonté commune des Parties» et cette volonté s’exprime
évidemment dans les dispositions pertinentes de la convention. Les
idéaux peuvent certes expliquer les dispositions, mais ils n’exercent pas
une force indépendante extérieure aux dispositions comme si celles-ci
n’existaient tout simplement pas. Dans la présente affaire, en l’absence à
la fois d’accord et de circonstances spéciales, la disposition dont il s’agit
envisage elle-même la ligne d’équidistance comme la méthode appropriée
pour aboutir à un résultat équitable. M. Jaenicke l’a bien exprimé quand il
a fait valoir devant la Chambre en l’affaire du Golfe du Maine:

«que l’article 6 présume que la méthode de l’équidistance aboutit à
un résultat équitable tant qu'il n’existe pas de circonstances spéciales
manifestes pouvant faire douter du caractère équitable de la frontière
ainsi obtenue » (C.I.J. Mémoires, Délimitation de la frontière maritime
dans la région du Golfe du Maine, vol. VII, p. 51).

Cela est exact. A défaut d’accord et de circonstances spéciales, les
parties ont déjà convenu, par l'intermédiaire de la convention, qu’une
ligne d’équidistance serait équitable et c’est leur accord quant à ce qui est
équitable qui compte. La Cour a le devoir de rester fidèle à la volonté ainsi
exprimée par les parties et de ne pas lui substituer sa propre conception de
ce qui serait une solution équitable en lPoccurrence. Il est plus facile de
modérer toute tendance à effectuer une telle substitution quand on se
souvient que, selon la jurisprudence générale, un concept juridique indé-
terminé (tel est bien, je pense, celui d’une solution équitable)

«n’a pas d’ordinaire pour effet d'aboutir de façon contraignante à
une certaine décision dans une affaire déterminée, mais réserve
plutôt une marge importante pour exercer un jugement variable dans
Pinterprétation et l’application et ne se rapproche de la contrainte
qu’aux confins de cette marge» (Julius Stone, Legal System and
Lawyers’ Reasonings, 1964, p. 264).

Dans certaines circonstances, l’équité peut être satisfaite de diverses
manières. Dans une situation donnée, une solution équitable peut assuré-
ment aussi bien résulter de l’emploi de telle méthode que de telle autre.
Selon les termes de Paul Reuter:

«Si pour reprendre le dictum de la Cour internationale de Justice
dans l'affaire du Plateau continental de la mer du Nord(par.93) «iln’y
a pas de limites juridiques aux considérations que les Etats peuvent
examiner afin de s’assurer qu’ils vont appliquer des procédés équi-
tables», il n’y en a pas non plus aux combinaisons techniques que
l’on peut mettre en œuvre pour réaliser une délimitation équitable.»

118
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 153

(Paul Jean-Marie Reuter, « Une ligne unique de délimitation des
espaces maritimes?», dans Mélanges Georges Perrin, 1984, p. 265;
voir aussi ibid., p. 266.)

Il est donc possible de recourir a différentes méthodes ou combinaisons
de méthodes techniques pour aboutir à une délimitation équitable. Qui
plus est, il peut advenir que les circonstances, dans certaines affaires,
autorisent plus d’une ligne équitable (voir sir Robert Jennings, «The Prin-
ciples Governing Marine Boundaries», op. cit., p. 402). Il se peut fort bien
que la ligne médiane soit tout aussi équitable que quelque autre ligne.
Ce n’est pas en pareil cas que la ligne médiane est exclue : elle n’est exclue
que si les circonstances spéciales justifientune autre délimitation en ce sens
qu’il est démontré que, dans la situation dont il s’agit, la ligne médiane
aboutirait à une injustice, comme cela ressort d’ailleurs des travaux prépa-
ratoires de la Commission du droit international et de la conférence de
Genève de 1958. D’un autre côté, une ligne de non-équidistance déter-
minée n’est «justifiée» (non pas «appropriée») que si, compte tenu des
circonstances de l’affaire, seule cette ligne et non pas la ligne d’équidis-
tance permet de faire justice. A défaut de telles circonstances, la ligne
médiane est la délimitation.

Un problème qui se pose à l'évidence est que la disposition ne définit
pas les «circonstances spéciales », ni n’indique de critère pour déterminer
quelle est la « délimitation » que «justifient »les circonstances spéciales de
l'espèce. Il faut donc chercher la portée du concept de «circonstances
spéciales » et son rapport exact avec la règle relative à l’équidistance dans
quelque critère supérieur implicite dans ladite disposition et qui régisse
les relations entre ses deux éléments. Pourquoi? Parce que, pour utiliser
une dernière fois l’argument de M. Jaenicke:

«Si une disposition légale telle que l’article 6, paragraphe 2,
contient une règle mais prévoit concurremment une exception à cette
règle au titre de la notion générale de circonstances spéciales, il doit
nécessairement exister une norme supérieure permettant de décider
si c’est la règle ou l'exception qui s'applique.» (C.I.J. Mémoires,
Plateau continental de la mer du Nord, vol. II, p. 178.)

Dans le cas de l’article 6, il est raisonnable de situer le critère supérieur de
coordination parmi les principes équitables au sens du droit international.

Cette approche rejoint le point de vue généralement admis selon lequel
Péquité est le facteur d’ensemble déterminant en ce qui concerne l'emploi
tant de la méthode de l’équidistance que d’une autre méthode possible. Il
y a pourtant une différence : on s’efforce de donner un sens à la mention
expresse de la méthode de l’équidistance dans la mesure où on retient
cette méthode comme obligatoire au cas où il semble possible d’aboutir à
un résultat équitable soit en l’utilisant, soit en se servant de quelque autre
méthode (y compris une modification de la méthode de l’équidistance). Si
cette marge en faveur de l’équidistance est exclue, il devient difficile
d’expliquer la nécessité de la mention expresse de cette méthode; en effet,

119
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 154

sans une telle marge, comme indiqué plus haut, il aurait été plus simple de
libeller la disposition de manière à stipuler que, à défaut d'accord, la déli-
mitation doit être dans tous les cas celle qu’exigent des principes équi-
tables compte tenu des circonstances pertinentes. Avec cette formule,
aucune méthode déterminée n’étant nommément mentionnée, l’équidis-
tance aurait la même valeur que toutes les autres méthodes (comme
l’estime la doctrine admise), le choix entre elles devant dans tous les cas se
faire en appliquant des principes équitables compte tenu des circons-
tances pertinentes.

Il est vrai que, dans la pratique, la règle conventionnelle de 1958 et la
règle de droit coutumier tendraient, dans une large mesure, à aboutir à des
résultats semblables. Quoi qu’il en soit, j’estime qu’il y a une distinction et
plus qu’une simple nuance entre le fait de considérer les principes équi-
tables comme aboutissant à une délimitation équitable par l'intermédiaire
de la structure «règle-exception » de la disposition «équidistance-circons-
tances spéciales» et celui de dire que les principes équitables influent
directement sur les circonstances pertinentes de chaque affaire de manière
à aboutir à une délimitation équitable.

x) Bien que présentée de manière improvisée en 1953,
l’idée de l'équidistance a été miirement réfléchie avant d'être finalement
adoptée en 1958

Au cours des années, on a insisté sur le fait que la Commission du droit
international avait été saisie de plusieurs méthodes possibles de délimita-
tion du plateau continental, ainsi que sur l’observation suivante de la
Cour dans les affaires de la Mer du Nord:

«C'est de cette manière presque improvisée et purement contin-
gente que le principe de l’équidistance a été envisagé pour la délimi-
tation du plateau continental.» (C1.J. Recueil 1969, p. 35, par. 53.)

Le comité d’experts de 1953, qui a ainsi «envisagé» le principe de
l’équidistance, se préoccupait avant tout de la délimitation de la mer terri-
toriale. Il a déclaré que l’équidistance s’appliquait également à la délimi-
tation du plateau continental. Selon le rapporteur spécial de la Commis-
sion du droit international, M. François, le comité d’experts, ce faisant, «a
confirmé l’opinion préliminaire de la Commission selon laquelle le prin-
cipe de la ligne médiane pouvait être adopté pour les Etats dont les côtes
se font face...» (A/CN.4/SR.201, p. 10, par. 39). Ainsi la Commission du
droit international s’est-elle trouvée d’emblée amenée à réfléchir sur
l’applicabilité de l’équidistance à la délimitation du plateau continental,
du moins dans le cas des côtes qui se font face. Au paragraphe 162 de son
deuxième rapport sur la haute mer du 10 avril 1951, M. François avait
lui-même proposé à la Commission neuf projets d’articles sur le plateau
continental comme bases de discussion. Le projet d’article 9 était ainsi
libellé:

120
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 155

«Si deux ou plusieurs Etats sont intéressés au même plateau conti-
nental en dehors des eaux territoriales, les limites de la partie du
plateau de chacun d’eux seront fixées de commun accord entre les
Parties. Faute d’accord, la démarcation entre les plateaux continen-
taux de deux Etats voisins sera constituée par la prolongation de la
ligne séparant les eaux territoriales, et la démarcation entre les
plateaux continentaux de deux Etats séparés par la mer sera consti-
tuée par la ligne médiane entre les deux côtes.» (Yearbook of the
International Law Commission, 1951, vol. II, p. 102.)

Une note jointe à cette disposition ajoutait:

«Comme ligne de démarcation entre le plateau continental com-
mun a deux Etats séparés par la mer, on pourrait adopter, par ana-
logie à la ligne de demarcation entre les eaux territoriales dans les
détroits, la ligne médiane entre les deux côtes. Le cas échéant, les
Etats intéressés pourraient, d’un commun accord, délimiter les
plateaux continentaux d’une manière différente.» (Ibid. p. 103.
Voir aussi la discussion dans A/CN.4/SR.115, p. 15-24, et
A/CNA4/SR.131, p. 17-19.)

Ainsi l’idée de la ligne médiane a-t-elle été envisagée dès 1951.

Après que le comité d’experts eut présenté ses recommandations en
1953, la Commission a suspendu ses débats à ce sujet pendant cinq
jours pour se donner le temps d’y réfléchir (A/CN.4/SR.201, p. 13-16, et
A/CN.4/SR.204, p. 2-5). Le texte n’a été adopté qu’aprés de nouvelles
discussions (A/CN.4/SR.205, p. 12, par. 51. Pour le texte voir Nations
Unies, Documents officiels de l’Assemblée générale, huitième session,
supplément n° 8 (A/2456), p. 13, «Rapport de la Commission du droit
internatonal sur les travaux de sa cinquième session du 1* juin au 14 août
1953»). Cette suspension, soit dit en passant, n’avait pas été longue.
Cependant, trois ans plus tard, le texte a fait l’objet de nouvelles discus-
sions a la Commission (Annuaire de la Commission du droit international,
1956, vol. I, p. 148-151, 298-299).

De plus, on ne peut pas dire que l’adoption du fond du texte de la
Commission du droit international à la conférence de Genève de 1958, ala
suite d’un débat à la onzième session de l’Assemblée générale des Nations
Unies!, ait été le résultat d’une réaction improvisée de la conférence
devant un nouveau texte présenté à l’improviste : il paraît clair que le texte
a fait l’objet d’une étude approfondie de la part de juristes bien préparés
en 1958 et que les gouvernements avaient eu la possibilité d’être consultés
auparavant pendant les intervalles. « L’envergure et la méticulosité … [de]
ce processus» ont a juste titre été relevées par M. Koretsky, Vice-Prési-
dent (Mer du Nord, C.I.J. Recueil 1969, p. 156, opinion dissidente; voir
aussi C.J. Mémoires, Délimitation de la frontière maritime dans la région

1 Nations Unies, Documents officiels de l’Assemblée générale, onzième session, séances
plénières, 658° séance, 21 février 1957, vol. II, p. 1181 et suiv.

121
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 156

du golfe du Maine, vol. IL, p. 78-79, par. 203-204, et Documents officiels de
la conférence des Nations Unies sur le droit de la mer, vol. VL quatrième
commission, Genève, 24 février-27 avril 1958, p. 9 et suiv., passim, et
p. 91-98). La nécessité de faire preuve de souplesse dans la mise en œuvre
de cette disposition a été reconnue, et même soulignée (Documents offi-
ciels de la conférence des Nations Unies sur le droit de la mer, vol. VI, op. cit.
p. 22, par. 35, Tunisie); mais rien de ce qui a été dit ne donne lieu de penser
que la méthode de l’équidistance n’ait pas été destinée à jouer concrète-
ment le rôle normatif ultime que paraissaient lui attribuer les termes de la
disposition.

La trilogie accord, équidistance et circonstances spéciales est apparue
dans le projet adopté par la Commission du droit international le 30 juin
1953. Elle est restée sur la table jusqu’au moment où elle a été reflétée dans
le texte final en 1958. Dans l'intervalle, des modifications ont été appor-
tées au texte, mais rien ne confirme que, comme il a été dit, celles-ci aient
profondément modifié les rapports essentiels initiaux entre les trois
éléments de la trilogie (cf. contre-mémoire présenté par le Gouvernement
de la République française dans l’Arbitrage franco-britannique, juillet
1976, vol. 1, p. 49, par. 125).

Quelles qu’aient pu être les circonstances dans lesquelles l’équidistance
a pu être proposée à la Commission en 1953, l’examen dont elle a fait
l’objet à partir de ce moment-là et jusqu’à son adoption finale cing
années plus tard, en 1958, n’a rien eu de précipité. Supposer le con-
traire, c’est inciter à dire que si les rédacteurs de la disposition avaient
agi de façon plus réfléchie, ils auraient employé des termes sensible-
ment différents. Quand une juridiction s’engage dans des réflexions
de ce genre, elle risque d’estimer, dans la même perspective, qu’elle a
pour tâche de donner effet non aux termes utilisés, mais aux termes
qui, selon elle, auraient dû l’être pour exprimer une idée que les rédac-
teurs de la disposition n’avaient pas en fait présente à l’esprit, mais
à laquelle, de l’avis de ia Cour, ils auraient dû songer s’ils avaient
plus délibéré avant d’agir. Ce n’est pas là, il est à peine besoin de le
dire, une méthode d'interprétation acceptable (voir l'observation
de M. Lachs dans les affaires de la Mer du Nord, C.I.J. Recueil 1969,
p. 221-222).

xi) La doctrine

Jajouterai une brève mention de la doctrine. Sans entreprendre un
examen d'ensemble, j'ai l'impression que nombre d'auteurs partageraient
l’avis qu’a exprimé M. Bowett, lequel, sans évidemment avoir l'autorité
du juge, a considéré que la situation était la suivante:

« Il ressort des travaux préparatoires de l’article 6 que les «circons-
tances spéciales » opèrent en tant qu’exception à la règle générale et
non en tant que principe indépendant de même valeur. Comme l’a
déclaré la Commission du droit international :

122
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 157

«si... les limites sont déterminées, en général, par la règle de l’équi-
distance, des modifications peuvent être apportées à cette règle
lorsque des circonstances spéciales justifient le tracé d’une autre
limite».

L'on aurait d’ailleurs pu penser qu’il ne pouvait guère en aller
autrement, car si les «circonstances spéciales » étaient à mettre sur le
même pied que la règle ligne médiane d’équidistance, il n’y aurait
aucune règle sur laquelle se replier en cas de désaccord et telle n’était
manifestement pas l'intention des parties à la convention de 1958. En
pareil cas, il serait résulté de ce rapport entre la règle et l'exception
que la règle s’applique sauf à l’une des parties de rapporter cette
double preuve:

a) ilexiste des «circonstances spéciales » au sens de l’article 6, et

b) elles «justifient» une autre délimitation.» (Derek Bowett, The
Legal Regime of Islands in International Law, 1979, p. 149-150,
note omise.)

Il n’est pas ici question de céder à ce qu’Henri Rolin appelait péjorative-
ment «l’attrait de cette entreprise », à savoir opposer à l’avocat ses écrits
de chercheur (C.1J. Mémoires, Droit de passage en territoire indien, vol. V,
p. 187). En effet, M. Bowett a aussi déclaré que:

«l’on ne saurait maintenant soutenir (si le tribunal [arbitral] a raison)
que l’équidistance s'applique sauf si une partie peut établir l’exis-
tence de circonstances spéciales d’une nature plutôt limitée»
(Bowett, op. cit. p. 151).

Ce qui importe, pour la Cour, c’est sa mise en garde: «si le tribunal [arbi-
tral] a raison». A-t-il eu raison? Je n’en suis pas persuadé.

xii) Conclusion

L’équidistance en soi est certainement une méthode géométrique et
non un principe de droit; toutefois, dans le contexte où elle se présente,
sous la forme de la ligne médiane, au paragraphe 1 de l’article 6 de la
convention de 1958, elle fait indubitablement partie d’une régle de droit
à l'effet que, sous réserve de deux conditions, c’est-à-dire l’absence
d’accord et l’inexistence de circonstances spéciales, la délimitation est
constituée par la ligne médiane. Dire que l’équidistance ne s’applique que
s’il ressort des principes équitables appliqués aux circonstances perti-
nentes qu’elle constitue, parmi d’autres méthodes possibles, la mieux
appropriée pour aboutir à une délimitation équitable, c’est subordonner
son application à deux conditions supplémentaires outre les deux qui sont
en fait imposées par la disposition elle-même. « Imposer ... une condition
supplémentaire ... ce ne serait plus interpréter [ce] traité, ce serait le
refaire. » (Acquisition de la nationalité polonaise, C.P.J.I. série B n° 7, p. 20;

123
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 158

voir aussi l’opinion dissidente de M. Read dans l’affaire de!’ Interprétation
des traités de paix, C.LJ. Recueil 1950, p. 246.) Même s’il est donné de
l’exception relative aux circonstances spéciales l'interprétation la plus
large, on ne saurait lui faire décapiter l’intention claire de la règle, c’est-
à-dire qu’une fois satisfaites les deux conditions prescrites la méthode de
l’équidistance s’applique de façon automatique et obligatoire pour défi-
nir la ligne de délimitation.

Une certaine façon de voir s’est imposée qui a privé la méthode de
l’équidistance de la place distinctive qui lui était manifestement assignée
dans le cadre de la convention de 1958 pour lui donner une position qui
consiste, selon les termes de M. Evensen, à la «reléguer ... au dernier rang
des méthodes pratiques » (Tunisie/ Libye, C.J. Recueil 1982, p.297). Pour
M. Valticos, juge ad hoc, la méthode est souvent apparue comme «la
«mal-aimée» parmi les méthodes de délimitation (Libye/Malte, C.LJ.
Recueil 1985, p. 106, par. 7). Les termes de la disposition ne justifient pas
une position aussi inférieure. Ils font naturellement penser à l’apho-
risme de Vattel: « La première maxime générale sur l’interprétation est
qu'il n’est pas permis d’interpréter ce qui n’a pas besoin d’interpréta-
tion. »! Si l’idée dont s'inspire cette maxime n’a pas toujours été bien
accueillie?, je n’emprunterai pas moins les termes dont s’est servi
M. Winiarski pour conclure: « Aucun effort d’interprétation ne pourrait
faire dire à ces textes clairs autre chose que ce qu'ils disent. » (Application
de la convention de 1902 pour régler la tutelle des mineurs, C.IJ. Recueil
1958, p. 133, opinion dissidente.)

Vers la fin de son éminente carrière judiciaire, M. Anzilotti a fait obser-
ver ce qui suit:

«ici la Cour n’est pas en présence de la règle de droit international
commun; elle est en présence d’une disposition précise et formelle,
Particle 3 du traité, et c’est cette disposition qu’elle doit appliquer»
{Compagnie d'électricité de Sofia et de Bulgarie, C.P.J.I. série A/B
n° 77, p. 98, opinion dissidente).

Il s’agissait d’un contexte différent, mais pas assez pour exclure cette
approche. II ne servirait 4 rien de prétendre appliquer la disposition de la
convention de 1958 relative à la délimitation tout en la forçant pour la
mettre sur le méme pied que la situation en droit international général.
Une telle équation serait artificielle. Les affirmations en sens contraire
font de l’effet, mais ne sont pas convaincantes. En définitive, la question
de savoir s’il existe une équation ne présente peut-être pas beaucoup
d’importance dans la pratique dès lors qu’il y a, comme je le pense, des
circonstances spéciales au sens de la disposition. A ce stade, cependant, la

! E. de Vattel, Le droit des gens, vol. 2, chap. 17, par. 263, cité par M. Basdevant dans le
Vapeur Wimbledon, C.P.J.I série C n° 3, vol. I, p. 197.
Voir Interprétation de la convention de 1919 concernant le travail de nuit des femmes,
C.P.J.I série A/B n° 50, p. 383, opinion dissidente de M. Anzilotti.

124
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 159

question de savoir s’il existe une telle équation se pose effectivement, et je
répondrai en accueillant la thèse de la Norvège, à savoir qu’à défaut à la
fois d’accord et de circonstances spéciales «la délimitation est constituée
par la ligne médiane ».

DEUXIÈME PARTIE. LA PROPORTIONNALITÉ

Il convient maintenant de rechercher si la volonté des Parties, telle
qu’exprimée au paragraphe 1 de l’article 6 de la convention de 1958,
requiert vraiment une ligne médiane. Elle ne le peut que si des circons-
tances spéciales ne justifient pas une autre délimitation. Y a-t-il de telles
circonstances ? Le Danemark soutient que la disparité des longueurs des
deux côtes qui se font face constitue une circonstance de ce genre. La
Norvège soutient que tel n’est pas le cas. Sile Danemark a raison, il faudra
se demander aussi quelle délimitation de telles circonstances spéciales
justifient. À mon avis, les réponses à ces deux questions dépendront en
grande partie de la question de la proportionnalité. Je passerai donc à
cette question générale, qui est controversée.

i) La perspective évolutionniste dans son ensemble

Il serait utile de commencer en centrant l’attention sur certains aspects
de la perspective d'ensemble dans laquelle la jurisprudence s’est develop-
pée.

Premièrement, puisqu’en ce domaine le droit est en état d’évolution, le
danger de trop conceptualiser a été signalé à juste titre (Mer du Nord,
C.J. Recueil 1969, p. 53, par. 100, et Tunisie/Libye, C.I_J. Recueil 1982,
p- 92, par. 132). Les termes utilisés dans la jurisprudence — il ne faut pas
s’en étonner — ne sont pas toujours clairs ou cohérents. A divers moments
du mouvement de la jurisprudence, il peut être discerné un écart chan-
geant entre l’énoncé de propositions juridiques connues mais peut-être
dépassées et le principe déterminant qu’il convient d’extraire de la déci-
sion effectivement rendue (Libye/ Malte, C.I.J. Recueil 1985, p. 90, par. 37,
opinion conjointe de MM. Ruda, Bedjaoui et Jiménez de Aréchaga). Le
flou de la jurisprudence s'explique par une raison compréhensible: dans
ses efforts pour concilier stabilité et changement, la Cour accepte le chan-
gement, tout en tendant à rester attachée à des structures qu’en fait ce
changement a dépassées. Car ici encore, comme l’a dit Keynes, «la dif-
ficulté ne tient pas aux idées nouvelles, elle consiste à échapper aux
anciennes » (cité dans Earl Warren, « Toward a More Active International
Court», Virginia Journal of International Law, 1971, vol. 11, p. 295).

Deuxièmement, il paraît exiter le risque de méconnaître l’effet d’une
ligne de délimitation quand il s’agit de régler la question de l’étendue du
plateau continental auquel les parties en litige ont droit dans leurs
rapports mutuels. Là réside, on peut en être presque sûr, ce que les parties
veulent vraiment savoir plus que tout; c’est la ligne de délimitation qui
leur donne la réponse. Comme il a été observé dans l'opinion conjointe en

125
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 160

l'affaire Libye/Malte, «la Cour a défini une ligne déterminant les zones
«relevant» de chacune des Parties» (CLLJ. Recueil 1985, p. 92, par. 40).
Cet effet de la décision de délimitation, qui consiste 4 déterminer quelles
sont les zones qui relèvent de chacune des parties, risque d’être dissi-
mulé par la tendance de la jurisprudence à s’arréter sur le principe selon
lequel le plateau continental relève de l’Etat côtier de plein droit, et que
ja délimitation n’a donc pas pour objet de répartir le plateau continental
(envisagé comme un fonds commun indivis) en parts distinctes entre
les Etats côtiers intéressés, mais simplement de déterminer quelles lignes
séparent les zones du plateau qui relèvent déjà de chacun d’eux à titre
individuel (Mer du Nord, C.I.J. Recueil 1969, p. 22, par. 20; voir aussi
p. 188, opinion dissidente de M. Tanaka, et p. 199, opinion dissidente de
M. Morelli).

Cependant, pour reprendre les termes de M. Mbaye, «on ne peut … pas
artificiellement séparer le droit à une zone de plateau continental des
règles de délimitation de ce plateau» (Libye/ Malte, C.I.J. Recueil 1985,
p. 96, opinion individuelle). Il est vrai que les questions du titre et de la
délimitation sont «distinctes». Mais, comme la Cour l’a fait observer,
qu'elles «soient … en outre complémentaires est une vérité d’évidence. La
base juridique de ce qui est à délimiter et du titre correspondant ne saurait
être sans rapport avec la délimitation. » (Jbid., p. 30, par. 27; voir aussi ibid.,
p. 33-34, par. 34.) Si la compétence nécessaire existe, rien n’empéche un
Etat de chercher à faire déclarer son titre au cas où un autre Etat viendrait
ale contester. Peut-étre la question ne se pose-t-elle pas souvent, mais elle
peut surgir, par exemple quand il y a un différend sur le point de savoir si
le territoire dont il s’agit est pour une raison quelconque incapable de
générer un plateau continental propre. Un différend de ce genre a été
présenté dans l’affaire du Plateau contiental de la mer Egée, où la Turquie a
soutenu que «les îles grecques situées tout près de la côte turque ne pos-
sèdent pas de plateau [continental] propre» (C.J. Recueil 1978, p. 8,
par. 16); et naturellement la requête de la Grèce contenait bien une
demande tendant à faire déclarer son titre (ibid., p. 6, par. 12, point i), de
la requête de la Grèce). Toutefois, dans le cas le plus fréquent, ce que
PEtat côtier souhaite établir, c’est l’étendue précise de son titre par rap-
port à un Etat adjacent qui lui fait face; c’est une décision de délimita-
tion qui tranche à ce sujet.

Ainsi ne faut-il pas laïsser la théorie juridique (correcte par elle-même)
selon laquelle les différentes zones de plateau continental relèvent déjà de
chaque Etat côtier entretenir l'illusion que la détermination d’une ligne de
délimitation ne constitue pas du même coup une déclaration effective
de l’étendue réelle de la zone à laquelle chaque Etat a droit vis-a-vis de
l’autre. La Cour n’a pas commis cette erreur en 1969. Elle a admis qu’une
ligne de délimitation détermine effectivement les zones sur lesquelles les
Etats intéressés ont un titre quand elle a déclaré:

«Il est évident qu’un différend sur des limites implique nécessaire-
ment l’existence d’une zone marginale litigieuse réclamée par les

126
DELIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 161

deux parties et que toute délimitation n’attribuant pas entiérement
cette zone à l’une des parties aboutit en pratique à la partager ou à
faire comme s’il y avait partage.» (C.LJ. Recueil 1969, p. 22, par. 20.)

Il est vrai, comme ja Cour l’a fait observer, qu’aux termes de l’article 2 de
la convention de 1958, les droits de l’Etat côtier sur le plateau continental
ont un caractère «exclusif» mais, comme elle l’a ajouté:

«aucune précision n’y est donnée quant aux zones mêmes sur
lesquelles chaque Etat riverain possède des droits exclusifs. Cette
question, qui ne peut se poser qu’en ce qui concerne les confins du
plateau continental d’un Etat, est exactement, comme on l’a vu au
paragraphe 20 ci-dessus in fine, celle que le processus de délimita-
tion doit permettre de résoudre et elle relève de l’article 6, non de l’ar-
ticle 2.» (Ibid., p. 40, par. 67.)

Il est bien évident que la question «ne peut se poser qu’en ce qui concerne
les confins du plateau continental d’un Etat». Il n’en est pas moins vrai
que, chaque fois qu’une telle question se pose, c’est la ligne de délimita-
tion qui donne la réponse « quant aux zones mêmes sur lesquelles chaque
Etat riverain possède des droits exclusifs », et cette réponse peut faire une
différence considérable du point de vue des étendues relatives.

Dans les affaires de la Mer du Nord, la Cour a bien compris que les
affaires dans leur ensemble portaient en réalité sur l'étendue des zones de
plateau continental revendiquées par chaque Etat par rapport à chaque
autre. Elle a repris pour l’essentiel cette conception de l'affaire en 1978
quand elle a déclaré: « Toute délimitation de frontière contestée oblige
jusqu’à un certain point à déterminer les titres sur les zones à délimiter.»
(Plateau continental de la mer Egée, C.IJ. Recueil 1978, p. 35, par. 84.)
Même à propos de questions terrestres, il ne convient pas d’insister sur
une distinction trop rigide entre l’attribution du titre et la délimitation
(Différend frontalier, C.I.J. Recueil 1986, p. 563, par. 17).

En conséquence, si l’on omet de rechercher quel effet une délimitation
proposée produira sur la définition de la zone de plateau continental qui
relève de chaque Etat, on risque de passer à côté de l’objet réel de l’action.

Troisièmement, il ne faut pas oublier que, dans la mesure où le principe
fondamental du prolongement naturel a été déplacé dans le cadre concep-
tuel du plateau continental, les restrictions qu’il imposait antérieurement
au recours au facteur d’un degré raisonnable de proportionnalité doivent
être maintenant réputées assouplies en conséquence. Ce point est déve-
loppé dans la section ii) ci-après.

ii) Proportionnalité et prolongement naturel

La jurisprudence reçue sur la question de la proportionnalité a subi en
grande partie l'influence de ce que la Cour, en 1969, a appelé la « concep-
tion … fondamentale du plateau continental envisagé comme prolonge-

127
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 162

ment naturel du territoire» (Mer du Nord, CIJ. Recueil 1969, p. 30,
par. 40). Selon moi, c’est essentiellement (mais pas seulement) le prolon-
gement naturel, envisagé au sens physique, qui a été à l’origine des restric-
tions imposées à la proportionnalité. Il faut donc rechercher jusqu’à quel
point le prolongement naturel s’entendait en un sens physique, de quelle
maniére il avait pour effet, en ce sens, d’imposer de telles restrictions et
dans quelle mesure, le cas échéant, ces restrictions doivent maintenant
être condidérées comme érodées par l’attrition de l’aspect du concept qui
était en grande partie à leur origine.

D'abord, donc, en quel sens entendait-on le prolongement naturel? I]
est vrai que, même en 1956, la Commission du droit international avait
décidé « de ne pas s’en tenir strictement à la notion géologique du plateau
continental» (Annuaire de la Commission du droit international, 1956,
vol. II, p. 297, par. 6; voir aussi la discussion générale, ibid., 1956, vol. I,
p. 140 et suiv.). Toutefois, les documents dont la Commission était saisie
indiquent que même les hommes de science différaient dans l’usage du
terme «plateau continental» (ibid., 1956, vol. II, p. 297, par. 5). Je ne
souhaite donc pas discuter du point de savoir si la Cour, en 1969, a eu
raison d’attribuer à ce concept un sens physique. Je cherche seulement si,
de fait, la Cour a entendu ce concept de cette manière et, en ce cas, ce qui
en est résulté, le cas échéant, du point de vue du concept de proportionna-
lité telle qu’elle l’a défini.

Il est bien sûr depuis longtemps reconnu que le «prolongement naturel
du territoire terrestre » ne revêt pas toujours un caractère géomorpholo-
gique identifié de façon précise à l’extension d’un littoral déterminé.
Comme la Cour l’a fait observer en 1982:

«très tôt dans l’évolution de la notion juridique de plateau continen-
tal, son acception s’est élargie, au point de comprendre pour finir
toute étendue du fond des mers se trouvant dans un rapport particu-
lier avec la côte d’un Etat voisin, qu’elle présente ou non les caracté-
ristiques exactes qu’un géographe attribuerait à un «plateau conti-
nental » » (Tunisie/Libye, C.I.J. Recueil 1982, p. 45, par. 41; voir aussi
ibid., p. 45-46, par. 42-43).

Voilà pour quelles raisons la Cour a ajouté:

«Ce serait une erreur de croire que dans tous les cas, ou dans la
plupart d’entre eux, il soit possible ou approprié d’établir que le
prolongement naturel d’un Etat s'étend, par rapport à celui d’un
autre Etat, jusqu’à un point bien déterminé, de sorte que les deux
prolongements se recontreraient sur une ligne aisée à définir. » (bid.,
p. 47, par. 44; voir aussi, de façon générale, opinion individuelle de
M. Jiménez de Aréchaga, juge ad hoc, p. 110-113, 116-120.)

Il serait toutefois inexact de faire remonter ce point de vue trop loin
dans le temps. Les délimitations en mer du Nord dans le contexte de la
fosse norvégienne sont parfois citées à l'appui de l’opinion selon laquelle,

128
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 163

même en 1969, la Cour admettait que le prolongement naturel n’était pas
toujours physique. Ce point de vue est plausible. Cependant, mon inter-
prétation préférée de la décision de la Cour sur ce point est qu’en plus de
déclarer expressément qu’elle n’entendait pas «se prononcer sur le statut
de la fosse », la Cour a estimé que les délimitations pouvaient s’expliquer
par la décision des Parties de ne pas tenir compte de l’existence de celle-ci.
Selon ses propres termes: «ces lignes médianes ont été tracées selon le
principe de l’équidistance, mais c’est uniquement parce que l’on n’a pas
tenu compte de l’existence de la fosse norvégienne » (C.1.J. Recueil 1969,
p. 32, par. 45). Si les Parties n’avaient pas été convenues de ne pas tenir
compte de l’existence de la fosse, des conséquences différentes auraient
pu résulter du fait que, comme l’a déclaré la Cour,

«les zones du plateau continental ... séparées de la côte norvégienne
par [la] … fosse ... ne sauraient être considérées au point de vue
géographique comme étant adjacentes à cette côte ou comme consti-
tuant son prolongement naturel » (ibid.).

Voici ce que la Cour a déclaré en 1969 lorsqu'elle a présenté son idée du
prolongement naturel:

«L'institution du plateau continental est née de la constatation
d’un fait naturel et le lien entre ce fait et le droit, sans lequel elle n’eût
jamais existé, demeure un élément important dans l’application du
régime juridique de l’institution. Le plateau continental est par défi-
nition une zone prolongeant physiquement le territoire de la plupart
des Etats maritimes par cette espèce de socle qui a appelé en premier
lieu l'attention des géographes et hydrographes, puis celle des
juristes. L'importance de l’aspect géologique est marquée par le soin
qu’a pris au début de ses études la Commission du droit international
pour se documenter exactement sur ses caractéristiques, ainsi que
cela ressort notamment des définitions contenues dans I’ Annuaire
de la Commission du droit international, 1956, volume I, page 141.
L’appartenance géologique du plateau continental aux pays rive-
rains devant leurs côtes est donc un fait et l'examen de la géologie de
ce plateau peut être utile afin de savoir si quelques orientations ou
mouvements influencent la délimitation en précisant en certains
points la notion même d’appartenance du plateau continental à
l'Etat dont il prolonge en fait le territoire.» (Mer du Nord, C.LJ.
Recueil 1969, p. 51, par. 95; voir aussi ibid., p. 31, par. 43.)

Pour la Cour, le prolongement naturel était le «concept fondamental du
plateau continental». Elle a pris bien soin d’expliquer que, ce qu’elle avait
à l'esprit, c'était le prolongement naturel en un sens physique palpable.
Elle n’a proposé aucune autre version de ce concept. Puisque ce concept
était «fondamental », il y a lieu de supposer que si la Cour avait envisagé
l'éventualité de quelque autre sorte de prolongement naturel, elle l’aurait
indiqué et l’aurait indiqué de façon d’autant plus explicite qu’il était plus

129
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 164

ésotérique. Elle ne l’a pas fait. Avec un peu de diligence, il est possible de
nuancer cette opinion en se servant de remarques fragmentaires et de for-
mules tangentielles éparses ici et la dans l’arrêt. Mais il n’est pas possible
de récrire l’arrêt à la lumière de la jurisprudence ultérieure ou d'idées
plus complexes développées dans le contexte de la convention sur le droit
de la mer de 1982. Les expressions incidentes qui figurent dans l'arrêt
n’ôtent rien à la force de sa conclusion, qui était claire: quand la Cour a
parlé de «prolongement naturel», c’est précisément cela qu’elle avait en
vue, un prolongement qui était «naturel » et non pas philosophique, théo-
rique ou conceptuel. II n’est pourtant pas nécessaire d’adopter une posi-
tion absolue; aux fins qui nous intéressent, il suffit de dire que la position
de travail adoptée par la Cour était que le prolongement naturel présentait
un caractère physique.

Il convient de passer maintenant au second point, qui est de dire de
quelle manière le prolongement naturel au sens physique a eu pour effet
de restreindre le recours au concept de proportionnalité.

Le prolongement naturel était considéré comme pertinent du point de
vue du titre. Toutefois, comme on l’a rappelé plus haut, il existe un lien
entre le titre et la délimitation. Il n’est guère possible de ne pas voir l’opé-
ration de ce lien dans le tout premier des principes ou règles du droit inter-
national définis par la Cour en 1969 comme «applicables à la délimita-
tion», quand elle a déclaré qu’il fallait tenir compte

«de toutes les circonstances pertinentes, de manière à attribuer, dans
toute la mesure du possible, à chaque Partie la totalité des zones du
plateau continental qui constituent le prolongement naturel de son
territoire sous la mer et n’empiètent pas sur le prolongement naturel
du territoire de l’autre» (C.I.J. Recueil 1969, p. 53, par. 101 C 1; voir
aussi ibid., p. 47, par. 85 c)).

Comme la Chambre l’a fait observer en 1984, une délimitation est une
«opération juridico-politique » qui ne doit pas nécessairement suivre le
tracé d’une frontière naturelle là où il en apparaît une (Golfe du Maine,
C.I.J. Recueil 1984, p. 277, par. 56). Il n’en est pas moins clair qu’en 1969 le
point de vue adopté par la Cour était qu’un facteur essentiel de différen-
ciation entre le plateau continental d’un Etat et celui de son voisin, et qui
régissait donc l'établissement de la ligne de délimitation, était le prolonge-
ment naturel, à supposer bien entendu que la situation physique permit de
l'identifier séparément (Tunisie/ Libye, C.I.J. Recueil 1982, p. 46, par. 43,
et p. 92, par. 133 A 2). Voilà pourquoi une zone sous-marine située plus
près de la côte d’un Etat que de celle d’un autre pouvait cependant relever
de ce dernier si elle faisait partie de l’«extension naturelle» du territoire
terrestre de ce dernier (Mer du Nord, C.IJ. Recueil 1969, p. 31, par. 43).
C’est aussi le prolongement naturel au sens physique qui explique
pourquoi, à défaut de solution convenue, les zones marginales de chevau-
chement devaient être divisées par parts égales entre les trois Etats inté-
ressés dans les affaires de la Mer du Nord (ibid., p. 50, par. 91; p. 52, par. 99;
et p. 53, par. 101 C 2). Selon mon interprétation de l’arrêt, la différencia-

130
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 165

tion de prolongements distincts étant impossible à l’intérieur des zones
marginales de chevauchement mais la situation géographique étant en
l'occurrence une situation de « quasi-égalité » où la «longueur [des] côtes
est [en fait] comparable », les prolongements dans les zones de chevauche-
ment devaient être considérés comme égaux par leur étendue, avec des
effets correspondants sur la division des zones. En d’autres termes, une
division par parts égales dans cette affaire résulterait de l’égalité présumée
des prolongements naturels. A moins de se fonder sur un raisonnement de
ce genre, la directive prévoyant une division par parts égales était au
mieux mécanique, au pire arbitraire. De fait, elle n’a pas échappé aux
critiques de M. Koretsky, Vice-Président, pour le motif qu’elle ne respec-
tait pas la distinction établie par la Cour elle-même entre délimitation et
répartition (Mer du Nord, C.I.J. Recueil 1969, p. 168).

La directive prévoyant la division par parts égales des zones marginales
de chevauchement n’empéchait en rien l’arrêt de donner clairement à
entendre que deux côtes de longueurs et de configurations rigoureuse-
ment semblables pourraient avoir des plateaux continentaux différents
par leur superficie, selon l'étendue de leurs prolongements naturels
respectifs. Les incidences physiques du prolongement naturel avaient
donc pour effet de limiter la portée de l’applicabilité du concept de
proportionnalité. Sans cet aspect de la question, il y aurait eu bien des
raisons à l’appui de Popinion exprimée par M. Bustamante y Rivero,
Président, selon laquelle 1a notion de prolongement naturel

«implique, par une nécessité logique évidente, un rapport de propor-
tionnalité entre la longueur des côtes du territoire d’un Etat et l’éten-
due du plateau continental relevant dudit territoire. Parallèlement,
en ce qui concerne les rapports entre Etats, la conclusion s’impose
que celui qui possède une côte plus longue aura un plateau plus
étendu. Ce genre de proportionnalité est donc, à mon avis, un autre
des principes que comporte le droit du plateau continental. L'arrêt,
dans ses paragraphes 94 et 98, mentionne cet élément comme l’un des
facteurs à prendre en considération pour la délimitation d’un
plateau; la Cour ne lui a pas cependant conféré le caractère d’un
principe obligatoire.» (Jbid., p. 58-59, par. 4, opinion individuelle.)

Si cette conception de la proportionnalité est si large, c’est parce qu’elle ne
tient pas compte des restrictions inhérentes au fondement physique du
concept de prolongement naturel tel qu’entendu par la Cour.

Il est utile d’examiner, par contraste, le point de vue exprimé par le
tribunal arbitral franco-britannique dans un passage bien connu où il a
déclaré:

«En bref, c’est la disproportion plutôt qu’un principe général de
proportionnalité qui constitue le critère ou facteur pertinent.
Comme le Tribunal l’a déjà souligné au paragraphe 78, la délimita-
tion équitable du plateau continental n’est pas une opération de

131
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 166

partage et d’attribution du plateau continental entre les Etats qui
bordent ce plateau. Elle ne consiste pas davantage en une simple
attribution à ces Etats de zones du plateau proportionnelles à la
longueur de leur ligne côtière; agir ainsi serait, en effet, remplacer la
délimitation par une attribution de parts. De plus, le principe fonda-
mental suivant lequel le plateau continental relève d’un Etat côtier
parce qu’il est le prolongement naturel du territoire de celui-ci
limite nettement le recours au facteur de proportionnalité.» (RSA,
vol. XVIII. p. 189, par. 101.)

Le tribunal arbitral a probablement entendu le concept de proportionna-
lité un peu plus étroitement que ne l’avait fait la Cour en 1969 (voir Libye/
Malte, C.IJ. Recueil 1985, p. 72-73, opinion individuelle de M. Sette-
Camara, Vice-Président). L'arrêt de 1969 ne semblait pas s’étre rendu
coupable du raffinement selon lequel « c’est la disproportion plutôt qu’un
principe général de proportionnalité qui constitue le critère ou facteur
pertinent». Il est cependant possible de comprendre ainsi le dictum du
tribunal arbitral. Comme indiqué plus haut, le prolongement naturel, au
sens géophysique, pouvait bien signifier que deux côtes parfaitement
comparables pourraient avoir des superficies inégales de plateau conti-
nental. Sur cette base, on pourrait bien dire que «c’est la disproportion
plutôt qu’un principe général de proportionnalité qui constitue le critère ou
facteur pertinent». Cette formulation restrictive exprimait comment, selon
le tribunal arbitral, le «principe fondamental suivant lequel le plateau
continental relève d’un Etat côtier parce qu’il est le prolongement naturel
du territoire de celui-ci limite nettement » le recours à la proportionnalité.

Passons maintenant au troisième point, qui est de savoir dans quelle
mesure, le cas échéant, les restrictions imposées au recours à la proportion-
nalité par le prolongement naturel devraient être réputées assouplies par
l’atténuation de ce dernier concept, du moins sous son aspect physique.

Le concept de prolongement naturel n’a pas tout à fait disparu; dans
une certaine mesure il continue d’exister même sous le régime de la
convention de 1982 (Tunisie/libye, C.I.J. Recueil 1982, p. 47, par. 44, et
p. 48, par. 47, et Libye/Malte, C.I.J. Recueil 1985, p. 68, opinion indivi-
duelle de M. Sette-Camara, Vice-Président, et p. 93 et suiv., opinion indi-
viduelle de M. Mbaye). Bien que je n’aie pas l'intention d’argumenter à ce
sujet, l’existence de ce concept sous le régime de la convention garde un
aspect physique, du moins dans le cas du plateau large. Toutefois, à des
fins pratiques (y compris celles de la délimitation), dans les limites du
plateau continental normal d’une largeur de 200 milles, le prolongement
naturel est désormais remplacé par le principe géométrique et plus neutre
d’adjacence mesurée par la distance. Malgré quelques hésitations, ce
changement a été effectué (Tunisie/Libye, C.I.J. Recueil 1982, p. 48-49,
par. 48; et Libye/ Malte, C.I.J. Recueil 1985, p. 35-36, par. 39-40; p. 41,
par. 49; p. 46-47, par. 61, et p. 55-56, par. 77. Voir ibid., p. 33, par. 34.) Tl
convient d’envisager l’effet de cette importante transformation avec plus
de franchise qu’on ne l’a fait jusqu’à maintenant.

132
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 167

Il n’est pas logique de continuer à penser que l’on peut affirmer que le
principe fondamental du prolongement naturel «limite nettement le
recours au facteur de proportionnalité » au même point qu’il le faisait
auparavant, maintenant que ce principe (qui constituait la source fonda-
mentale de ces limites) a été remplacé, dans le contexte du plateau conti-
nental normal, par celui de l’adjacence mesurée par la distance. Ce
nouveau principe, d'ordre géométrique, permet au facteur de proportion-
nalité d’opérer dans la même mesure dans tous les cas, sous la seule
réserve de l’existence d’autres circonstances restrictives.

L'influence que le concept du prolongement naturel, pris en son sens
géophysique, a eue sur la proportionnalité dans l’important arrêt de 1969
me paraît avoir persisté même après que l’on eut commenté à insister
davantage sur les aspects purement juridiques de cette idée. Il est toutefois
possible de voir dans l’évolution de la jurisprudence, avec son apogée sur
ce point en l'affaire Libye/ Malte, une attitude mieux disposée à prendre
son parti, dans le cas du plateau continental normal, des incidences du
remplacement du prolongement naturel par le critère de distance et mieux
prête à attribuer à la proportionnalité un rôle plus complet, sans que le
prolongement naturel le «limite nettement» par les restrictions qu’il
imposait auparavant à la possibilité d’y recourir.

Même compte tenu des restrictions imposées à la proportionnalité par
le concept fondamental du prolongement naturel, on ne peut pas dire de
façon convaincante que la Cour n'ait jamais, dans aucune des affaires
dont elle a eu à connaître, témoigné d’une manière ou d’une autre d’un
intérêt pour la question de savoir si la ligne de délimitation qu’elle établis-
sait partagerait les zones maritimes en cause en tenant compte des expec-
tatives raisonnables issues d’une comparaison entre les longueurs des
côtes. Quelle que soit la méthode employée, la Cour, semble-t-il, a tou-
jours eu conscience de la nécessité d’éviter de décevoir ces espérances.
Il n’est pas vraiment crédible d’affirmer que la considération décisive
dans les affaires de la Mer du Nord n’a pas été le fait que les trois littoraux
étaient de longueur comparable. Il faut maintenant réévaluer la capacité
et le devoir qu’a la Cour de satisfaire de telles expectatives, compte tenu de
Pévolution du concept de prolongement naturel.

Il n’est pas satisfaisant de répondre qu’il pourrait résulter de la propor-
tionnalité qu’un Etat exerce ses compétences sous le nez d’un autre.
Le principe du non-empiétement, étendu au plateau continental tel
qu’il est envisagé maintenant, reste là pour éviter que cela n’arrive en
fixant une limite appropriée à la mesure dans laquelle la proportion-
nalité peut rapprocher un Etat d’un autre (Libye/Malte, C.IJT. Recueil
1985, p. 89, par. 34, opinion conjointe de MM. Ruda, Bedjaoui et Jiménez
de Aréchaga). Il ne suffit pas davantage de répéter la proposition incon-
testée selon laquelle la proportionnalité n’est pas par elle-même un prin-
cipe direct de délimitation; il y a toujours eu et il y a encore d’autres
considérations dont il faut tenir compte pour déterminer une ligne de déli-
mitation (ibid. p. 45, par. 58). Un partage mécanique du plateau continen-
tal en fonction des longueurs des côtes exclurait ces autres considérations

133
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 168

de façon inadmissible. L’exactitude mathématique n’est pas le but pour-
suivi, indépendamment même du fait que la proportionnalité pourrait
être satisfaite par différentes lignes concevables (Tunisie/Libye,
C.J. Recueil 1982, p. 258, par. 162, opinion dissidente de M. Oda).
Ces diverses considérations n’ont pas cessé d’imposer leurs propres
restrictions à la proportionnalité; ainsi la mention, dans l’affaire
Libye/Malte, de «la nécessité d’éviter dans la délimitation toute dispro-
portion excessive» semble-t-elle présenter les choses de façon raison-
nable (C.L.J. Recueil 1985, p. 57). Toutefois, pour interpréter et appliquer
cette formule, il conviendrait d'admettre, de façon générale, que le rôle de
la proportionnalité est désormais nécessairement plus important, dans la
mesure où la considération antérieure, selon laquelle «le principe fonda-
mental » du prolongment naturel «limite nettement » ce rôle, a été assou-
plie, sinon éliminée, depuis que ledit principe a été remplacé par celui de
l’adjacence mesurée par la distance.

iii) La question de la valeur normative de la proportionnalité

Comme le conseil de la Norvège l’a fait observer à juste titre, le facteur
relatif à l'existence d’un rapport raisonnable entre la longueur du littoral
et les zones de plateau continental a été énoncé par la Cour en 1969
comme le «dernier» de trois «facteurs», et il n’a pas été incorporé aux
«principes et ... règles du droit international» stipulés par la Cour dans
l'alinéa C du paragraphe 101 de l’arrêt. Cependant, je suis moins certain
que l’on aurait raison de voir dans cet ordre d’énumération une circons-
tance autorisant à attribuer une valeur « modeste » à ce facteur. L’essentiel
de la proposition concernant l’existence à un rapport raisonnable a une
importance cruciale pour l’application de «principes équitables», aux-
quels la Cour l’a rattaché expressément, et je dirai même péremptoire-
ment, lorsqu'elle a parlé du «rapport raisonnable qu’une délimitation
opérée conformément à des principes équitables devrait faire apparaître »
entre la longueur du littoral et les zones maritimes correspondantes. Le
conseil du Danemark a eu raison d’insister sur les mots «devrait faire
apparaître » (CR 93/2, p. 77-78, 12 janvier 1993, M. Jiménez de Aréchaga).
Ces mots signifiaient nécessairement que le «rapport raisonnable » était
quelque chose qui était positivement enjoint par les «principes équi-
tables» eux-mêmes, lesquels, cela va de soi, étaient les principes juridi-
ques déterminants. Cela étant, il ne sert pas à grand-chose de se demander
s’il serait juste de dire que le facteur proportionnalité n’a qu’une valeur
«modeste » ou «subordonnée » et, dans l’affirmative, en quel sens exacte-
ment.

Si la Cour n’a pas fait figurer la proportionnalité parmi les «principes
et … règles du droit international» énoncés à l’alinéa C du dispositif de
l'arrêt concernant la Mer du Nord, l'explication doit en être cherchée dans
le fait, une fois de plus, que la décision, dans l’état du droit à l’époque,
procédait de l’hypothèse que le principe fondamental du plateau conti-
nental était celui du «prolongement naturel du domaine terrestre»,

134
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 169

entendu au sens physique. Comme on l’a vu, en raison de ce principe et de
la manière dont il était compris, deux côtes pouvaient fort bien avoir la
même longueur et la même configuration et cependant engendrer des
zones de plateau continental différentes si leurs prolongements naturels
étaient inégaux. En conséquence, le prolongement naturel pouvait fort
bien avoir pour effet de rendre impossible l’instauration d’un rapport
raisonnable entre les zones de plateau continental et la longueur des
côtes; comme l’a fait observer le tribunal arbitral franco-britannique, il
avait en réalité pour conséquence d’imposer des «limites définies» au
recours à la proportionnalité. Ainsi, et pour une raison qui à mon avis n’a
plus de poids, la proportionnalité ne pouvait pas être énoncée comme
faisant partie des «principes et ... règles du droit international». Toute-
fois, il ne s’ensuivait pas que, par rapport à d’autres facteurs, on entendait
lui reconnaître seulement une valeur modeste.

Je ne suis pas persuadé que l’on puisse discerner une hiérarchie dans la
circonstance qui a fait que la proportionnalité n’a été nommée qu’en
dernier lieu parmi les trois facteurs. Le premier était «la configuration
générale des côtes des Parties...» Ce facteur intervient manifestement
comme élément important — et pas simplement modeste — dans le
processus de réalisation de la délimitation, et je ne vois aucune raison
suffisante pour qu’il en soit autrement en ce qui concerne le facteur
concernant un rapport raisonnable. Dans le cours des négociations ulté-
rieures, la République fédérale d'Allemagne n’aurait certainement pas
admis (je serais surpris du contraire) qu’on interprète l’arrêt de la Cour
comme lui commandant d’assigner un rôle aussi humble à un facteur qui,
manifestement, était à la racine même de ses griefs (voir Mer du Nord,
C.J. Recueil 1969, p. 17, par. 7) et qui, selon moi, constituait tout aussi
manifestement un chaînon majeur du raisonnement d’ensemble de la
Cour.

Qu'est-ce donc qui préoccupait la Cour au paragraphe 91 de l’arrêt ? Je
ne peux lire cette partie d'importance capitale de l’arrêt sans conserver
l'impression très nette que la Cour s’inquiétait de faire en sorte que, dans
«une situation géographique de quasi-égalité entre plusieurs Etats » dont
«les côtes … sont justement d’une longueur comparable», des mesures
soient prises pour corriger l’effet déformant d’une configuration côtière
particulière, de manière qu’aucun des trois Etats n’« ait des droits considé-
rablement différents de ses voisins sur le plateau continental du seul fait »
de cette caractéristique particulière. Le passage du dispositif où il est
question du «rapport raisonnable qu’une délimitation opérée conformé-
ment à des principes équitables devrait faire apparaître entre l’étendue
des zones de plateau continental relevant de l’Etat riverain et la longueur
de son littoral...» doit être interprété à la lumière de cette préoccupation
maîtresse, visant à assurer, sous réserve de tout autre facteur pertinent, un
degré approximatif d'égalité en ce qui concerne les « droits ... sur le plateau
continental» par rapport à des côtes qui seraient «justement d'une longueur
comparable». L'objectif déclaré de la Cour — faire en sorte qu'aucun Etat
se trouvant dans la situation visée n’«ait des droits considérablement

135
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 170

différents de ses voisins» — ne pouvait manifestement pas être atteint
sans égard pour la zone du plateau continental sur laquelle les droits en
question seraient exercés. Cet objectif pouvait évidemment supposer,
mais sans se limiter à cela, l'égalité quant à la mesure dans laquelle le
plateau continental d’un Etat devait s'étendre en direction de la
haute mer; ce dernier aspect était traité principalement par le recours à un
principe ou à une règle de droit international distincts, à savoir le principe
ou la règle selon lesquels la délimitation devait être effectuée de manière à
attribuer des zones qui «n’empiétent pas sur le prolongement naturel du
territoire » de l’autre Etat (C_I.J. Recueil 1969, p. 53, par. 101 C 1). Lorsque
le dispositif est ainsi interprété, il est impossible d’accepter une analyse de
ses termes qui puisse aboutir à n’accorder qu’une valeur modeste au troi-
sième facteur, celui qui a trait à un rapport raisonnable. Si cette façon de
voir n’est pas conforme à la position adoptée par la Cour dans l’affaire
Libye/ Malte quant à la valeur du facteur proportionnalité dans le cadre de
la décision de 1969, je dirai respectueusement que cette position n’est pas
la mienne (voir Libye/ Malte, C.I.J. Recueil 1985, p. 43-45, par. 55-57).

Pour les mêmes raisons, j'ai des difficultés avec la Norvège quand elle
soutient que le concept de proportionnalité, tel qu’il a été énoncé par la
Cour en 1969, n’était pas de ceux qui sont «d’application générale».
Naturellement, le concept a été énoncé à propos des circonstances de
l'espèce, mais je ne vois pas en quoi le raisonnement d’ensemble sur lequel
il reposait n’aurait pas été susceptible d'application générale. Il est remar-
quable qu'aucun principe ne vienne à l’appui de l’opinion selon laquelle,
lorsque la Cour a parlé du

«rapport raisonnable qu’une délimitation opérée conformément à
des principes équitables devrait faire apparaître entre l’étendue des
zones de plateau continental relevant de l’Etat riverain et la longueur
de son littoral» (C.I.J. Recueil 1969, p. 54, par. 101 D 3),

elle a considéré que ce résultat équitable prima facie était un résultat que
des «principes équitables devrai[en]t faire apparaître », mais pas dans tous
les cas. Il se peut fort bien que ce résultat équitable découle, dans certaines
circonstances, directement de l’application de la méthode de délimitation
choisie, sans que soit nécessaire aucune retouche, mais c’est tout autre
chose que de dire que le résultat lui-même n’est pas de ceux que «des
principes équitables devrailen]t faire apparaître» dans tous les cas. Le
résultat est toujours un objectif valable, et cela indépendamment du fait
qu’une démarche spécifique ou supplémentaire soit ou non nécessaire
pour l’atteindre. Il y a une autre conséquence: si c’est seulement dans
certaines circonstances qu’une démarche spécifique ou supplémentaire
peut être indispensable pour atteindre cet objectif, cela ne fait pas de ce
dernier un objectif d'importance secondaire.

Je ne peux pas admettre non plus l’idée que les raisons sous-jacentes à
la proportionnalité ne s'étendent pas au cas de côtes se faisant face (voir
C.LJ. Recueil 1985, p. 135, par. 18, opinions dissidentes de M. Oda et,

136
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 171

p. 184-185, de M. Schwebel). Dans l'affaire Libye/Malte, la Cour n’a pas
estimé qu’il existait semblable limitation. L’idée de proportionnalité vise
inévitablement une comparaison qui porte sur le point de savoir dans
quelle mesure il y a lieu de donner effet aux revendications rivales sur le
plateau continental. Dans le cas de revendications sur le plateau continen-
tal, cette rivalité existe tout autant quand les côtes se font face que lorsqu'il
s’agit de côtes adjacentes.

iv) La question de savoir si la proportionnalité peut entrer en jeu en tant

qu'élément du processus de délimitation, et non pas simplement comme

moyen de vérifier à posteriori le caractère équitable d’une délimitation réa-
lisée sans référence à la proportionnalité

Bon nombre d’avis autorisés sont favorables à la thèse, soutenue par la
Norvège, qui veut que la proportionnalité ne soit admissible que comme
moyen de vérification de l’équité à posteriori et n’entre en jeu que pour
corriger — généralement sur des points mineurs — toutes inégalités
pouvant résulter d’une délimitation obtenue par la méthode utilisée.
La proportionnalité peut, nul doute, être employée de cette manière,
mais je ne suis pas persuadé qu’il faille la circonscrire à cela. Rien, dans
l’arrêt de 1969, n'indique l'intention de la reléguer au rang de moyen
de vérification à posteriori du caractère équitable d’une délimitation
effectuée sans que l’on ait eu recours à elle. Les premier et deuxième
facteurs, concernant d’une part la configuration générale des côtes et
d’autre part la structure physique et géologique ainsi que les ressources
naturelles, ont manifestement pu être pris en considération au cours du
processus même de délimitation. Il est difficile de voir pourquoi il
doit nécessairement en être autrement pour le troisième facteur, relatif
à la proportionnalité.

Et je ne vois pas non plus que la situation ait été autre dans l’affaire
Tunisie/Libye. Le facteur relatif au rapport raisonnable a été reproduit
dans le paragraphe 133, alinéa B 5, de l’arrêt, dans des termes presque
identiques à la formulation de 1969, sauf que, pour des raisons évidentes,
il devait en l’occurrence entrer en jeu non pas en ce qui concerne «la
longueur [du] littoral» mais pour ce qui était de «la longueur de la partie
pertinente [du] littoral». D’autre part, compte tenu de la structure de la
demande adressée en Pespéce à la Cour, le facteur relatif au rapport
raisonnable était formulé en l’occurrence comme étant l’une des «cir-
constances pertinentes … dont il faut tenir compte pour aboutir à une
délimitation équitable », et non pas comme l’un des «facteurs à prendre
en considération » «au cours des négociations » (C.I.J. Recueil 1982, p.93,

1 Voir, d’une manière générale, Arbitrage franco-britannique, RSA, vol. XVIII,
p. 188-189, par. 98 et suiv.; Tunisie/Libye, C.I.J. Recueil 1982, p. 91, par. 131: p. 92-93,
par. 133, et p. 152-153, par. 17 et suiv., opinion dissidente de M. Gros; Golfe du Maine,
CIJ. Recueil 1984, p. 322-323, par. 184-185, et p. 334-335, par. 218; Libye/Malte, C.J.
Recueil 1985, p. 44-46; et Arbitrage entre le Canada et la France, sentence, par. 61-63.

137
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 172

par. 133 B, et C.I.J. Recueil 1969, p. 53, par. 101 D). Cependant, le para-
graphe 133 A de l’arrêt concernant l’affaire Tunisie/ Libye, qui énongait les
«principes et règles du droit international applicables à la délimitation »,
affirmait comme le tout premier de ces principes et règles que «la délimi-
tation doit s’opérer conformément à des principes équitables en tenant
compte de toutes les circonstances pertinentes ». Ainsi, la proportionna-
lité ayant été stipulée comme l’une des circonstances pertinentes, le dispo-
sitif, considéré dans son ensemble, exposait effectivement un principe ou
une règle du droit international qui lui-même ordonnait que la délimita-
tion soit effectuée conformément à des principes équitables et en tenant
compte de la proportionnalité en tant que circonstance pertinente. Je ne
vois pas comment quoi que ce soit, dans tout cela, pourrait raisonnable-
ment signifier que la proportionnalité ne devait pas, après tout, être prise
en compte dans le processus de délimitation, et qu’elle devait servir
simplement de moyen de s’assurer à posteriori du caractère équitable
d’une délimitation préalablement effectuée sans référence à cette propor-
tionnalité. Si la délimitation était effectuée sans qu’il soit tenu compte de
la proportionnalité, cela représenterait une infraction directe à la directive
du dispositif selon laquelle la délimitation devait s’opérer en tenant
compte de toutes les circonstances pertinentes, la proportionnalité étant
explicitement rangée parmi ces circonstances. Il est vrai qu’au para-
graphe 131 de l’arrêt la Cour, évoquant le rapport entre la longueur des
côtes et les zones de plateau continental, a déclaré ce qui suit:

«De l’avis de la Cour, ce résultat, qui tient compte de toutes les
circonstances pertinentes, paraît satisfaire aux critères de propor-
tionnalité en tant qu’aspect de l’équité. » (C.LJ. Recueil 1982, p.91.)

Il y a une certaine orthodoxie dans cette déclaration. Mais je ne la consi-
dère pas comme suffisante pour contrebalancer l’interprétation de prin-
cipe, que le dispositif lui-même confirme, à savoir que le rapport entre la
longueur des côtes et les zones de plateau continental doit être traité non
pas simplement comme un moyen de vérifier à posteriori le caractère
équitable du résultat, mais comme un facteur dans le cadre du processus
même de délimitation. Telle est en tout cas la manière dont M. Gros a
compris l’arrêt (ibid. p. 152-153, par. 17 et suiv.). Je pense que sa manière
de le comprendre était la bonne, à la fois pour ce que la Cour a voulu dire
et pour ce qu’elle a fait en réalité.

Jusqu’à un certain point, il y a toujours eu une certaine irréalité dans le
débat qui concerne la question de savoir si la proportionnalité se borne à
un rôle à posteriori ou si elle peut aussi jouer un rôle de facteur influant
sur la délimitation initiale. Il y a une certaine vérité dans l’observation de
M. Prosper Weil:

« Pratiquement, la distinction se brouille facilement: chassée par
la grande porte, la proportionnalité n’a pas de difficulté à revenir par
les petites portes de la disparité des longueurs côtières et du test à
posteriori. » (CR 93/9, p. 19, 21 janvier 1993.)

138
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 173

Cependant, la véritable inférence n’est pas l’illégalité, mais l’inévitabilité.
Sous la forme d’une comparaison entre les longueurs de côtes, la propor-
tionnalité est apparue en pleine lumière dans l’affaire Libye/Malte. Dans
cette affaire, la Cour a distingué entre d’une part le fait de considérer une
disparité de longueurs des côtes comme un élément de la détermination
de la ligne de délimitation, et d’autre part le fait de recourir, à titre de
moyen de vérifier à posteriori l’équité du résultat, à la proportion entre la
longueur des côtes et les zones maritimes correspondantes, en faisant
appel dans le premier cas à l’arithmétique et dans le second à des approxi-
mations (C.1.J. Recueil 1985, p. 49 et suiv., p. 52 et suiv.; p. 72 et suiv.,
opinion individuelle de M. Sette-Camara, Vice-Président; p. 82 et suiv.,
opinion conjointe de MM. Ruda, Bedjaoui et Jiménez de Aréchaga; et
p. 138 et suiv., opinion dissidente de M. Oda). Comme je comprends
l'affaire, l'opération de délimitation a comporté deux étapes, la première
étant l'établissement à titre provisoire d’une ligne médiane, et la seconde
le déplacement de cette ligne vers le nord. Ainsi, la disparité de longueurs
des côtes, qui a été la raison du déplacement en direction du nord, a été
prise en considération au cours du processus même d’établissement de la
ligne de délimitation. C’est seulement une fois cela accompli que la Cour a
entrepris d’examiner la question de la vérification du caractère équitable
des résultats de la délimitation ainsi exécutée par référence aux rapports
entre les longueurs des côtes et les zones maritimes correspondantes (voir,
d’une manière générale, ibid., p. 48-55, par. 66-75). Aucun manquement
grave à l'équité n’est apparu, ce qui n’est pas surprenant.

Et pourquoi «pas surprenant » ? Parce que — c’est le bon sens qui le
dit — il n’y a aucun intérêt à tenir compte d’une disparité de longueurs des
côtes au cours du processus de délimitation si l’intention n’est pas de faire
en sorte que la disparité soit reflétée dans les droits des parties tels qu'ils
sont assignés à ces dernières par la ligne de délimitation. Or, si l’on
demande ce que sont ces droits, la réponse ne peut être que: des droits sur
le plateau continental. Et ici intervient la question cruciale : comment ces
droits sur le plateau continental sont-ils estimés ? Sans aucun doute par
référence à la division zonale accomplie par la ligne. Il n’est pas facile de
voir comment il est possible d’affirmer que l’on peut prendre en considé-
ration une disparité de longueurs des côtes au cours du processus de
détermination d’une ligne de délimitation, tout en évitant à tout prix de
faire la moindre comparaison, au cours du même processus, entre l’éten-
due de cette disparité et l'étendue de toute disparité des zones maritimes
correspondantes qui pourrait résulter de la ligne envisagée. Un tel raffine-
ment ne peut que provoquer l’incrédulité.

Si, lorsqu’on tient compte d’une disparité dans la longueur des cétes au
cours du processus de délimitation, on n’a pas en méme temps une vision
des effets qu’aura en définitive cette opération sur l’étendue des zones
maritimes que la délimitation assignera à chacune des parties, alors la
disparité de longueurs des côtes n’aura pas été prise en considération de
manière réaliste au moment de la délimitation. Inversement, comme
l'indique la jurisprudence disponible, lorsqu’une disparité de longueurs

139
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 174

des côtes a été prise en considération de manière réaliste, il est peu pro-
bable qu'une vérification à posteriori révèle quoi que ce soit d’inéqui-
table dans le résultat en ce qui concerne la proportionnalité entre les lon-
gueurs des côtes et les zones de plateau continental (voir Tunisie/Libye,
CI.J. Recueil 1982, p. 91, par. 131, et Libye/Malte, C.I.J. Recueil 1985,
p. 53-55, par. 75, et p. 56, par. 78). Ou encore, pour dire les choses autre-
ment, le fait même que dans ces affaires la vérification à posteriori n’a
révélé aucune disproportion importante conduit nettement à penser
qu’au cours de l’opération de délimitation il a dû en réalité être tenu
compte de l’effet de la délimitation sur le rapport entre les longueurs des
côtes et les zones maritimes. Que le test à posteriori n’ait révélé aucune
disproportion importante n’était pas une coïncidence miraculeuse, mais
la conséquence logique de la considération qui avait été accordée avec
réalisme à la disparité de longueurs des côtes au cours du processus de
délimitation. Il y a lieu de relever que le dispositif de l'affaire Libye/Malte
mettait «la disparité des longueurs des côtes pertinentes » sur le même
pied que «la nécessité d’éviter dans la délimitation toute disproportion
excessive » entre les longueurs des côtes et les zones de plateau continen-
tal, l’une et l’autre étant appelées « circonstances et facteurs à prendre en
considération pour parvenir à une délimitation équitable » (C.I.T. Recueil
1985, p. 57).

Comme il a été dit plus haut, la jurisprudence établit que la proportion-
nalité entre les longueurs de côtes ne peut pas être utilisée comme
méthode de délimitation. Si elle devait l’être, elle «serait alors», comme
l’a dit la Cour, « à la fois le principe du titre sur le plateau continental et la
méthode permettant de mettre ce principe en œuvre » (ibid., p. 45, par. 58).
Mais le point sur lequel il faut insister, c’est que la Cour l’a en réalité
acceptée comme «principe du titre». Cela est important étant donné que,
dans le même arrêt, la Cour avait déclaré:

«Quant à faire jouer un rôle comme circonstance pertinente aux
fins de la délimitation à un facteur qui n’en joue aucun pour la vali-
dité du titre juridique, on ne voit à cela aucune raison non plus.»
(ibid., p. 35, par. 40; voir aussi ibid., p. 46-47, par. 61.)

Ce passage — on peut raisonnablement le penser — laisse entendre que la
proportionnalité, étant «le principe du titre», est recevable comme
facteur pertinent aux fins de la délimitation, même si elle ne peut pas par
elle-même servir de méthode pour construire une ligne.

Bref, il n’est pas possible de négliger le fait que c’est l’extension dans
l’espace des pouvoirs et droits souverains de l’Etat à travers sa façade
côtière qui engendre son titre en ce qui concerne les droits sur le plateau
continental (Plateau continental de la mer Egée, C.I.J. Recueil 1978, p. 35,
par. 85, et p. 36, par. 86; Tunisie/Libye, C.J. Recueil 1982, p. 61, par. 73-74;
Libye/ Malte, CI.J. Recueil 1985, p. 40-41, par. 47, 49, et p. 83, par. 21,
opinion conjointe de MM. Ruda, Bedjaoui et Jiménez de Aréchaga);
que «c’est la côte du territoire de l’Etat qui est déterminante pour créer
le titre sur les étendues sous-marines bordant cette côte » (Tunisie/Libye,

140
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 175

C.J. Recueil 1982, p. 61, par. 73; les italiques sont de moi); qu’une côte
plus longue aura tendance à engendrer une zone de plateau continental
plus grande que celle qui serait engendrée par une côte plus courte,
comme cela est implicite dans les affaires de la Mer du Nord(C.I.J. Recueil
1969, p. 54, par. 101 D 3); et qu’en conséquence, lorsque les deux côtes en
cause ne sont pas comparables, cela devrait en principe devenir l’un des
facteurs du processus même d’établissement de la ligne de délimitation en
vue d’assurer un rapport tolérable entre les longueurs de côtes et les zones
de plateau continental.

TROISIÈME PARTIE. LA DISPARITÉ DE LONGUEURS DES CÔTES

Une remarque préliminaire s'impose. Selon l’une et l’autre des proposi-
tions présentées, Jan Mayen obtiendrait une zone maritime plus grande
que celle qui correspondrait à la longueur de ses côtes ; il en est ainsi même
selon la proposition du Danemark. Ce n’est pas à dire que la part de l’île
devrait être strictement limitée par la proportionnalité. La question est de
savoir si la disparité marquée de longueurs des côtes devrait être complè-
tement négligée. Si elle l’est, comme elle le serait pratiquement dans la
perspective de la proposition de la Norvège, un kilomètre de la côte de
Jan Mayen aurait six fois plus de zone maritime qu’un kilomètre de la côte
du Groenland oriental. Le recours à une ligne médiane produisant ce
résultat serait-il équitable ?

Si étrange que sa forme puisse être, une ligne d’équidistance, si elle est
correctement tracée, n’est jamais, d’un point de vue géométrique, défor-
mée (voir C.IJ. Mémoires, Plateau continental de la mer du Nord, vol. II,
p. 153, M. Jacobsen, agent du Danemark). Cependant, sous l’effet de
caractéristiques géographiques particulières, elle risque de revêtir une
configuration pouvant être considérée comme créant une circonstance
spéciale qui lui ôterait la qualité de ligne de délimitation équitable au sens
du paragraphe 1 de l’article 6 de la convention de 1958. En laissant de côté
les cas où la configuration de la ligne médiane est ainsi caractérisée, y
a-t-il des situations dans lesquelles la ligne médiane serait à écarter
simplement en raison des proportions dans lesquelles elle divise la zone
de plateau continental? Dans la présente affaire, par exemple, la dispro-
portion entre les zones qui est produite par cette ligne serait-elle une
circonstance spéciale devant conduire à écarter cette ligne et empêchant
d’y avoir recours ? Le Danemark répondrait par l’affirmative, la Norvège
par la négative.

Il est intéressant de noter que chacune des Parties a conclu son plai-
doyer sur l’idée d'égalité, qui cependant était comprise de plusieurs
manières différentes, à savoir:

a) égalité au sens de division égale des zones de chevauchement,
évoquée par la Cour en 1969, division qui, a soutenu la Norvège, serait
en grande partie accomplie par une ligne médiane, toute inégalité
étant en faveur du Danemark;

141
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 176

b) égalité dans le sens où une ligne médiane effectue une division par
parts égales de la distance entre côtes se faisant face;

c) égalité dans le sens de la comparaison entre choses comparables, avec
cette conséquence que le fait de traiter des côtes de longueur inégale
comme si elles étaient d’égale longueur équivaudrait à les traiter de
façon contraire à l'égalité.

La Norvège a plaidé pour a) et b), le Danemark pour c}. Ces différents
points sont examinés respectivement dans les sections i), ii) et iii) ci-après.
Inévitablement, le traitement n’est pas parfaitement compartimenté, et le
tout demeure imprégné de la question de la proportionnalité, examinée
dans la deuxième partie. Il y a lieu d'ajouter qu’en général la Norvège a eu
tendance à minimiser la proportionnalité et à mettre d’accent sur la divi-
sion par parts égales, tandis que le Danemark a eu tendance à insister sur
la proportionnalité et à minimiser la division par parts égales.

i) La demande de la Norvège au regard de la jurisprudence
concernant la division par parts égales des zones de chevauchement

Je commence par le premier des deux sens dans lesquels la Norvège a
conclu sa revendication relative à une ligne médiane en invoquant l’idée
d'égalité. C’est le sens dans lequel la jurisprudence parle de division par
parts égales des zones de chevauchement.

Telle que je l’ai comprise, la Norvège soutenait que ce qui doit être déli-
mité, ce n’est pas la totalité du plateau continental situé entre les deux
côtes se faisant face, mais seulement la partie qui, à l’intérieur de cette
zone plus vaste, est comprise entre les deux lignes de 200 milles se chevau-
chant projetées à partir de chaque côte; que le principe établi par la juris-
prudence est que cette zone de chevauchement doit être divisée par parts
égales; et que, bien que la ligne médiane tende à favoriser dans une
certaine mesure le Groenland même à l’intérieur de la zone de chevauche-
ment, d’un point de vue pratique, elle aboutirait à une division sensible-
ment par parts égales de cette zone (contre-mémoire, vol. I, p. 124-126,
par. 421-424; p. 147-148, par. 498-502; et duplique, p. 170 et suiv.).

Il y a deux questions que je me propose d'examiner. Premièrement, la
prémisse de la Norvège est-elle fondée, dans la mesure où elle semble
affirmer que ce que l’on est en train de délimiter, ce n’est pas la totalité du
plateau continental compris entre les deux côtes se faisant face, mais
seulement la zone de chevauchement située au milieu de la zone plus
vaste ? Deuxièmement, dans la mesure où la jurisprudence dit que la zone
de chevauchement est divisée par la ligne médiane en parts égales, envi-
sage-t-elle tous les cas concevables indépendamment des disparités de
longueurs des côtes, ou seulement dans les cas où les longueurs de côtes
sont comparables ?

Ala première question, on répondra que naturellement la ligne de déli-
mitation ne se situerait pas en dehors de la zone de chevauchement.
Cependant, une fois la ligne construite, ce qu’elle délimite, ce n’est pas la

142
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 177

zone de chevauchement, mais le plateau continental situé entre les deux
côtes se faisant face. S’il en est ainsi, c’est parce que ce dont parle le para-
graphe 1 de l’article 6 de la convention de 1958, c’est de «la délimitation
du plateau continental entre [des] Etats» «dont les côtes se font face»,
termes que j’interpréterai comme se rapportant à une délimitation concer-
nant la totalité du plateau continental situé entre les côtes se faisant face.
De même, le paragraphe 3 de la disposition parle de «délimitation du
plateau continental ».

Même si c’est seulement la zone de chevauchement qui est à délimiter,
la délimitation doit tenir compte du facteur relatif à un rapport raison-
nable, et cela, à son tour, tient compte de l’effet ultime de la ligne de délimi-
tation sur la position des parties à l’intérieur de la totalité des zones de
plateau continental qui relèvent d’elles (Mer du Nord, C.I.J. Recueil 1969,
p. 54, par. 101 D 3, et Libye/Malte, C.I.J. Recueil 1985, p. 54-55, par. 75).
Ce facteur devra manifestement être pris en considération dans le contexte
de l’ensemble du plateau continental dans une affaire où, la distance
entre les côtes étant inférieure à 200 milles, la totalité du plateau se trouve
à l’intérieur de la zone de chevauchement. Je ne vois pas comment il ne
peut s’appliquer tout autant à l’ensemble du plateau continental lorsque,
comme dans la présente affaire, la distance est supérieure à 200 milles.

Ainsi, selon moi, l’on ne saurait partir d’une prémisse qui indique que le
caractère équitable d’une ligne de délimitation n’est pas touché par les
répercussions de la ligne sur le plateau continental en dehors de la zone
interne de chevauchement à l’intérieur de laquelle la ligne est construite.

Passons maintenant à la deuxième question, celle de savoir si la juris-
prudence concernant la division par parts égales a envisagé tous les cas
concevables indépendamment des disparités de longueurs de côtes.

Dans leurs argumentations, les Parties se sont référées à deux aspects
de la façon dont l'arrêt de 1969 a traité la question. Le passage qui a été
souligné par la Norvège était le suivant:

«En effet les zones de plateau continental se trouvant au large
d’Etats dont les côtes se font face et séparant ces Etats peuvent être
réclamées par chacun d’eux 4 titre de prolongement naturel de son
territoire. Ces zones se rencontrent, se chevauchent et ne peuvent
donc être délimitées que par une ligne médiane; si l’on ne tient pas
compte des îlots, des rochers ou des légers saillants de la côte, dont on
peut éliminer l’effet exagéré de déviation par d’autres moyens, une
telle ligne doit diviser également l’espace dont il s’agit.» {C.LJ.
Recueil 1969, p. 36, par. 57).

Le passage sur lequel le Danemark a mis l’accent se lisait comme suit:

«Dans une mer qui a la configuration particulière de la mer du
Nord et en raison de la situation géographique particulière des côtes
des Parties dans cette mer, il peut se faire que les méthodes choisies
pour fixer la délimitation des zones respectives conduisent en
certains secteurs à des chevauchements entre les zones relevant des
Parties. La Cour considère qu’il faut accepter cette situation comme

143
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 178

une donnée de fait et la résoudre soit par une division des zones de
chevauchement effectuée par voie d’accord ou, à défaut, par parts
égales, soit par des accords d’exploitation en commun, cette dernière
solution paraissant particulièrement appropriée lorsqu'il s’agit de
préserver l’unité d’un gisement. » (C.I.J. Recueil 1969, p. 52, par. 99;
voir aussi ibid., p. 53, par. 101 C 2.)

S'appuyant sur ce passage, et sur les éléments connexes du dispositif, le
Danemark a conclu en ces termes:

«le principe de division par parts égales qu’invoque la Norvège en se
fondant sur cette affaire ne devait s’appliquer que dans les zones
marginales où il y a chevauchement, et non à la délimitation dans son
ensemble» (réplique, vol. I, p. 153, par. 416).

Lun et l’autre passage de l’arrêt de 1969 parlent de division par parts
égales. Mais il y a dans le premier passage un élément qui est absent du
second, à savoir une mention du recours à la ligne médiane dans le cadre
d’une délimitation entre Etats se faisant face. Le second passage prescri-
vait l’objectif (sauf accord) d’une division par parts égales des zones
marginales de chevauchement, mais ne stipulait aucune méthode particu-
lière de délimitation pour atteindre cet objectif; la division par parts
égales n’implique pas nécessairement le recours à la ligne médiane. Etant
donné cette différence, je ne suis pas en mesure d’accepter la conclusion
du Danemark selon laquelle l’idée de division par parts égales, telle
qu’elle figure dans le premier passage, est circonscrite au cas de zones
marginales de chevauchement dont il est question dans le second.

Mais la question demeure de savoir si l’idée d’une division par parts
égales s’applique à toute délimitation entre Etats se faisant face indépen-
damment des disparités de longueurs des côtes. Il y a lieu de rappeler ici
qu'un tribunal, lorsqu'il fait une déclaration, ne peut pas toujours envisa-
ger toutes les circonstances variées auxquelles on pourrait lui demander
par la suite d'appliquer les termes de sa déclaration. Est-il réellement
certain que, lorsqu'elle parlait en 1969 de division par parts égales par une
ligne médiane du plateau continental entre «Etats se faisant face», la
Courinternationale de Justice a bien eu à l’esprit tous les cas concevables,
si particuliers fussent-ils, dans lesquels on peut dire qu’un Etat « fait face »
à un autre? Quelle image avait-elle en vue quand elle parlait d’« Etats se
faisant face» ? Rien n’était plus éloigné de l’esprit de la Cour qu’une situa-
tion dans laquelle une petite île et une longue côte continentale seraient
mutuellement en présence en tant qu’éléments principaux de la zone
géographique pertinente. Le sens dans lequel la Cour a considéré la posi-
tion des îles était celui où il s’agissait « des flots, des rochers ou des légers
saillants de la côte » qui pouvaient avoir pour effet de déformer une ligne
médiane (C.L.J. Recueil 1969, p. 36, par. 57). Etant donné qu’à l’époque la
Cour considérait le prolongement naturel comme ayant un caractère
physique, il est douteux qu’elle aurait eu l’idée du prolongement naturel
d’un petit littoral insulaire rencontrant et chevauchant vraiment la totalité
du prolongement naturel d’une côte continentale neuf fois plus longue,

144
DELIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 179

dans le sens pratique où les prolongements naturels de deux côtes compa-
rables et se faisant face se rencontreraient et se chevaucheraient. Il est
encore moins probable que la Cour aurait adopté cette façon de voir dans
un cas où la distance entre les côtes aurait été aussi grande qu’elle l’est
dans la présente affaire.

Se référant au dictum de la Cour de 1969 concernant le principe de la
division par parts égales par une ligne médiane, le conseil de la Norvége a
cité le commentaire suivant, qui figure dans la neuvième édition de!’ Inter-
national Law d’Oppenheim (vol. I, p. 779, note 10):

«Mais bien sûr, sauf le cas invraisemblable de rivages qui se
correspondent exactement, une ligne médiane n’opére jamais une
division par parts égales des espaces, et ne prétend d’ailleurs pas le
faire » (CR 93/7, p. 51, 19 janvier 1993, M. Brownlie).

On ne peut qu’étre d’accord. Cet argument avait, en substance, été
présenté à la Cour lors des plaidoiries orales concernant la troisième ques-
tion de sir Gerald Fitzmaurice. Dans sa réponse, sir Humphrey Waldock a
expressément déclaré: «même les lignes médianes ne garantissent en
aucune façon une division par parts égales des zones, qu'il s’agisse du
plateau continental au sens étroit ou dans un sens plus large» (C.LJ.
Mémoires, Plateau continental de la mer du Nord, vol. IL, p. 275; voir aussi
ibid., p. 163 et 248 et suiv.). Il serait erroné de supposer que ce point a
échappé a la Cour, et on ne lui avait pas non plus donné de bonnes raisons
pour ne pas l’admettre. Ainsi la question qui se pose est la suivante : quand
la Cour a déclaré qu’une ligne médiane «devait» diviser les zones par
parts égales, y a-t-il eu erreur de sa part, compte tenu du fait qu’une ligne
médiane ne fait pas toujours cela? Mais l’interprétation la plus raison-
nable ne serait-elle pas de considérer que, lorsque la Cour parlait de division
par parts égales par une ligne médiane, elle envisageait des cas où deux
Etats étaient des « Etats se faisant face » en ce sens qu’ils avaient des litto-
raux qui étaient comparables et qui pouvaient en conséquence conduire à
une division par parts égales par une ligne médiane, tout au moins avec
l’approximation non mathématique qui est tolérable en matière de délimi-
tation maritime ? Tout en reconnaissant que le raisonnement est quelque
peu circulaire, je pencherais néanmoins pour la deuxième façon de voir et
conclurais que, lorsque la Cour a déclaré qu’une ligne médiane «devait
opérer une division par parts égales », il n’est pas possible qu’elle ait eu
l'intention d’appliquer cela à des situations dans lesquelles une ligne
médiane ne pourrait absolument pas parvenir à ce résultat, telles que la
situation dans la présente affaire, où l’une des côtes est neuf fois plus
longue que l’autre. À mon avis, aucune raison convaincante ne permet de
penser que, lorsque la Cour a parlé d’une ligne médiane opérant une divi-
sion par parts égales, elle entendait que cela devait s’appliquer à toutes les
situations concevables dans lesquelles des prolongements se chevau-
chaient; manifestement, une ligne médiane ne pouvait pas toujours
opérer de la sorte, et l’on peut raisonnablement faire confiance à la Cour
pour ne pas avoir ignoré cela.

145
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 180

Le conseil de la Norvège a invoqué certaines autres décisions qui se
référaient au paragraphe 57 de l’arrêt rendu par la Cour en 1969 ou au
principe énoncé dans cet arrêt, à savoir les affaires du Golfe du Maine et
Libye/ Malte et l’Arbitrage franco-britannique. En réalité, ces décisions
n’ajoutent rien.

Evoquant la question de la division par parts égales par une ligne
médiane, la Chambre, en 1984, a expressément formulé à cette occasion
une importante mise en garde:

«son choix de base [celui de la Chambre] ne peut que se porter sur le
critère à propos duquel l’équité est de longue date considérée comme
un Caractère rejoignant la simplicité : à savoir le critère qui consiste à
viser en principe — en tenant compte des circonstances spéciales de
l'espèce — à une division par parts égales des zones de convergence et
de chevauchement des projections marines des côtes des Etats entre
lesquels la délimitation est recherchée» (Golfe du Maine, C.I.J.
Recueil 1984, p. 327, par. 195; les italiques sont de moi).

Dans cette affaire-là, où la disparité de longueurs des côtés dans le second
secteur était bien moindre qu’elle ne l’est dans l’affaire considérée ici (le
rapport étant de 1,38 contre 1 tandis qu'il est de 9,2 contre 1 en l'espèce), la
ligne médiane a été corrigée comme il convient. Plusieurs des passages
(cités par le conseil de la Norvège) où la Chambre a évoqué l’idée de la
division par parts égales montrent effectivement l’importance qu'elle
attachait à cette idée; en revanche, ils n’indiquent pas qu’aux yeux de la
Chambre toute zone de chevauchement, quelle qu’elle fût, devait toujours
être divisée par parts égales, que ce fût par une ligne médiane ou autre-
ment !. Au contraire, la Chambre a déclaré:

«La méthode en question n’est cependant applicable qu’à la
condition qu'il n’y ait pas dans le cas d’espèce de circonstances
spéciales qui rendraient ledit critère inéquitable, en faisant appa-
raître le caractère déraisonnable d’une telle division et en imposant
donc le recours à une ou plusieurs méthodes différentes ou, tout au
moins, une correction adéquate du résultat que l’application de la
première produirait. » ({bid., p.301, par. 115.)

Et la Chambre a explicitement considéré comme «particulièrement no-
table » et comme «une circonstance spéciale qui pèse d’un certain poids»
la différence de longueurs des côtes — pourtant modeste — qui existait
en l'occurrence (ibid., p. 322-323, par. 184).

Dans l'affaire Libye/ Malte, dans laquelle la Cour a de nouveau invoqué
le paragraphe 57 de l’arrêt rendu en 1969, la ligne médiane n’a pas été
utilisée comme ligne de délimitation; elle a été employée seulement «à

1 CIJT. Recueil 1984, p. 300-301, par. 115; p. 312-313, par. 157; p. 328, par. 197;
p. 329-330, par. 201; p. 331-332, par. 209; p. 332, par. 210; p. 332-333, par. 212; p. 333,
par. 213; p. 334, par. 217.

146
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 181

titre d’élément provisoire dans un processus devant se poursuivre par
d’autres opérations.» (C.1J. Recueil 1985, p. 47, par. 62). La Cour a
corrigé les résultats produits par la ligne médiane précisément afin de
tenir compte d’une disparité marquée de longueurs des côtes. Le résultat
obtenu en définitive n’a pas du tout été de diviser la zone par parts égales
entre les deux Etats: celui qui avait la côte la plus longue a obtenu beau-
coup plus.

Dans l’affaire de l’ Arbitrage franco-britannique, le tribunal arbitral a
déclaré:

«Lorsque les côtes de deux Etats se font face, la ligne médiane
établira normalement une délimitation sensiblement égale et équi-
table. Toutefois, il en est ainsi uniquement à cause des effets géomé-
triques de l’application du principe de l’équidistance à une portion
de plateau continental s'étendant en fait entre des côtes qui se font véri-
tablement face l’une à l’autre par-dessus ce plateau continental. En
somme, le caractère équitable de la délimitation ne résulte pas du fait
que la situation est qualifiée juridiquement de situation d’Etats qui
«se font face», mais de son caractère géographique réel en tant que tel.
(RSA, vol. XVIII, p. 249, par. 239; les premiers italiques sont de moi.)

Le tribunal arbitral parlait en réalité d’une division par parts sensiblement
égales du plateau continental par une ligne médiane. Toutefois, la ques-
tion de savoir comment une ligne médiane pourrait diviser par parts
égales le plateau continental intermédiaire dans les cas où les côtes se
faisant face sont de longueur très sensiblement inégale demeure obscure.
Etant donné les faits de l’espèce, ce n’était pas là le genre de situation que
le tribunal arbitral envisageait. Ce qu’il avait à l’esprit, c'était «une
portion de plateau continental s’étendant en fait entre des côtes qui se font
véritablement face l’une à l’autre par-dessus ce plateau continental». En
pareil cas,

«le caractère équitable de la délimitation ne résulte pas du fait que la
situation est qualifiée juridiquement de situation d’Etats qui «se font
face», mais de son caractère géographique réel en tant que tel».

J'hésite à imaginer que le tribunal arbitral aurait eu recours à ces descrip-
tions de type factuel dans le cas d’un petit littoral insulaire se trouvant en
présence d’une côte continentale neuf fois plus longue. Qu'il n’envisa-
geait pas un tel cas ressort clairement du paragraphe 182 de la sentence,
qui se lit comme suit:

«Comme le tribunal l’a indiqué au paragraphe 95, lorsqu'il s’agit
d'Etats se faisant face, la ligne médiane confère à chaque Etat, dans
des circonstances normales, des aires de plateau continental presque
égales, et elle constitue une délimitation selon des principes équi-
tables. Lorsque les lignes côtières de deux Etats se faisant face sont
elles-mêmes approximativement égales par rapport au plateau conti-
nental, il s’ensuit que non seulement la ligne médiane devrait consti-

147
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 182

tuer la limite dans des circonstances normales, mais aussi que les
zones de plateau continental revenant à chaque partie de part et
d’autre de la ligne médiane devraient être sensiblement égales ou du
moins sensiblement comparables. Il est manifeste que, si les îles
Anglo-Normandes n’existaient pas, c’est précisément de cette
manière que se présenterait le tracé de la délimitation du plateau
continental dans la Manche. » (RSA, vol. XVIIL, p. 223.)

Ainsi, le tribunal arbitral parlait d’une division par parts sensiblement
égales produite par une ligne médiane «dans des circonstances nor-
males », comme par exemple la circonstance où «les lignes côtières de
deux Etats se faisant face sont elles-mêmes approximativement égales par
rapport au plateau continental». C'était dans ces cas-la que le recours à la
ligne médiane serait équitable.

Selon moi, la jurisprudence relative à la division par part égales ne parle
pas contre le Danemark.

ii) La demande de la Norvège au regard de la notion
selon laquelle une ligne médiane opère une division par parts égales
de la distance entre côtes se faisant face

Voyons à présent le deuxième sens dans lequel la Norvège a fait reposer
sa revendication d’une ligne médiane sur l’idée d'égalité. Il s’agit du sens
selon lequel une ligne médiane effectue une division par parts égales de la
distance entre côtes se faisant face.

Je suis d’accord avec la Norvège pour penser que, ce que la ligne
médiane divise par parts égales, c’est la distance entre les deux côtes se
faisant face, et pas nécessairement la zone maritime. À moins que chacune
des deux côtes se faisant face ne soit le reflet exact de l’autre pour ce qui est
à la fois de la configuration et de la longueur, une ligne médiane ne saurait
diviser la zone maritime par parts égales. L'égalité, dans les cas où elle est
obtenue, est en réalité un aspect de la proportionnalité. Et donc on peut
ajouter plus généralement qu’une zone médiane ne divisera pas nécessai-
rement la zone proportionnellement aux longueurs de côtes lorsque ces
dernières sont inégales. Manifestement, les situations idéales dans les-
quelles une proportionnalité exacte peut être obtenue ne peuvent être
les seuls cas dans lesquels le paragraphe 1 de l’article 6 de la convention de
1958 envisageait que la ligne médiane serait la ligne de délimitation. En
conséquence — telle que je comprends l’argumentation de la Norvège —,
dans les cas où cette disposition a pour effet de prescrire la ligne médiane
comme ligne de délimitation, la ligne médiane est la ligne de délimitation
même si en fait elle ne divise pas la zone maritime en proportion des
longueurs de côtes. Cela est vrai; cependant, afin d’éviter une pétition de
principe, il faut garder à l’esprit que pour savoir si, dans une situation
donnée, la disposition a réellement pour effet de prescrire la ligne
médiane comme ligne de délimitation, il importe de déterminer si une

148
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 183

ligne médiane créera ou non une iniquité. Selon moi, cela — quoiqu'il
s’agisse manifestement d’une question de degré — concerne, dans les
circonstances de la présente affaire, la mesure dans laquelle une ligne
médiane ne satisfait pas à la condition d’un rapport raisonnable entre les
longueurs de cétes et les zones maritimes correspondantes.

En raison d’un effet radial qui favorise le cercle par rapport 4 la ligne
droite, une longueur donnée de côte insulaire typique engendrera une
zone de plateau continental plus grande que ne le ferait la même longueur
d’une côte continentale typique. On pourrait dire que c’est là un avantage
que le droit confère à une île et qu’il n’y a aucune raison de priver celle-ci
de cet avantage quand elle se trouve être située à moins de 400 milles d’une
côte continentale (y compris celle d’une grande île telle que le Groen-
land). Toutefois, me semble-t-il, il existe en équité une distinction selon
que l’île jouissant de cet avantage est située en haute mer au-delà de cette
distance ou en deçà de cette distance face à une autre côte. Dans le
premier cas, le fait que l’île jouit de son avantage n’a pas d’incidence sur le
droit afférent à une autre côte, mais il n’en va pas de même dans le second.
Selon la proposition de la Norvège, Jan Mayen, dont la façade maritime a
54 kilomètres, aurait une zone maritime de 96 000 kilomètres carrés; le
Groenland oriental, avec une façade maritime de 504 kilomètres, aurait
une zone maritime de 141 000 kilomètres carrés. Chaque kilomètre de la
côte de Jan Mayen engendrerait donc une zone maritime six fois supé-
rieure à celle que générerait un kilomètre de côte du Groenland oriental.
Dire que l’île peut en droit prétendre à une ligne qui accorderait à une
longueur donnée de sa côte six fois l’étendue de plateau continental
correspondant à la même longueur de la côte continentale lui faisant
face et que ce que donne le droit ne doit pas être refusé, c’est exclure
complètement l’équité des calculs qui produisent un résultat aussi dispro-
‘ portionné. Si l’affaire devait être régie par le paragraphe 1 de l’article 83
de la convention sur le droit de la mer de 1982, on pourrait légitime-
ment douter qu’une telle disproportion mérite le nom de «solution équi-
table».

Répondant aux arguments du Danemark relatifs à la disproportion, la
Norvège a fait observer que dans les cas où, comme en l’occurrence,
les deux côtes sont de longueur inégale, une ligne médiane aurait pour
effet de donner l'étendue la plus grande à la côte la plus longue. Cela
est vrai; dans une certaine mesure on peut dire que la ligne médiane
tient effectivement compte d’une disparité de longueurs des côtes et
qu’il y aurait double emploi si cette disparité devait être traitée séparé-
ment ou additionnellement. Cependant, s’il est de fait que la ligne
médiane laisserait une superficie plus grande à la côte la plus longue,
cela ne garantirait pas nécessairement qu’il n’y ait pas de disproportion
excessive,

A considérer les choses objectivement, il n’y a rien, dans la géographie
de la zone pertinente, qui donne à penser que chaque kilomètre de la côte
de Jan Mayen doive engendrer six fois plus de plateau continental qu’un
kilomètre de la côte pertinente du Groenland oriental, comme ce serait le

149
DELIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 184

cas si l’on suivait la proposition de la Norvège. Il est vrai que l’idée du
plateau continental est une créature du droit. Mais, méme ainsi, dans une
affaire de ce genre, on est censé délimiter une zone maritime entre des
côtes se faisant face qui existent matériellement. Cette zone — la «zone
pertinente» — est le territoire couvert par les projections convergentes
partant de chaque côte opposée (voir le raisonnement qui figure dans
l’arrêt concernant l’affaire Tunisie/Libye, C.IJ. Recueil 1982, p. 61-62,
par. 75). La Norvège n’a pas dit quelle était son idée de la zone perti-
nente, mais le Danemark l’a fait. J’accepte comme exacte l’idée qu’il a
donnée de la zone en question. Elle est représentée approximativement
par la figure AEFB, BCDG, GH et HA du croquis n° 1 incorporé à l’arrêt.
Si cette figure est interprétée à la lumière des données pertinentes, il appa-
raît que la zone pertinente qu’elle représente est limitée à l’ouest entière-
ment par 504 kilomètres de la côte du Groenland oriental, mais qu’à l’est
c’est seulement très partiellement qu’elle est limitée par 54 kilomètres de
la côte de Jan Mayen. A l’est, elle est limitée par la côte occidentale de
Jan Mayen projetée théoriquement jusqu’à 200 milles en direction du
nord et 100 milles en direction du sud-ouest jusqu’à la limite extérieure de
la zone maritime de l’Islande (voir mémoire, vol. I, carte n° II; duplique,
carte VI; réplique, vol. I, carte V; et les figures 12, 14 et 15 présentées par le
Danemark). L'utilisation d’une ligne médiane signifie que la division
porte non pas sur l’espace compris entre le Groenland oriental et
Jan Mayen, mais sur l’espace situé entre le Groenland oriental et la côte
occidentale de Jan Mayen artificiellement prolongée vers le nord et le
sud-ouest.

Par conséquent, quand la Norvège insiste sur «l'égalité juridique d’une
ligne médiane » (CR 93/7, p. 58, 19 janvier 1993, M. Brownlie), au sens de
l'égalité dans la portée de la capacité génératrice de chaque côte en direc-
tion du large, c’est une égalité juridique qui emporte avec elle l’avantage,
pour la Norvège, d’être mise en œuvre pour une zone dont on ne peut dire
que théoriquement que sa limite orientale est représentée par Jan Mayen,
alors que la limite occidentale coïncide pratiquement avec la côte perti-
nente du Groenland oriental.

C'était l'argument du Danemark que, dans le cas d’un littoral insu-
laire peu étendu faisant face à une longue côte continentale, l’équité ne
pouvait être assurée qu’en traçant la ligne de délimitation plus près de
la côte courte que ce ne serait le cas s’il était utilisé une ligne médiane,
afin d’éviter toute disproportion excessive. La Norvège était en désac-
cord.

Pour illustrer les critiques qu’elle adressait à la proposition du Dane-
mark, la Norvège a présenté la figure n° 10, reproduite à la page suivante.
Cette figure montre, comme on s’y attendrait, qu'entre deux côtes égales
et parallèles (l’une située au nord de l’autre), une ligne médiane opère une
division par parts égales de l’espace maritime qu’elles enferment. Toute-
fois, la Norvège a compris le raisonnement du Danemark comme ayant
pour conséquence que, si la côte septentrionale se répartissait entre
plusieurs Etats différents, alors,

150
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 185

 

 

 

 

 

 

 

Fic. N° 10
ILLUSTRATION SCHEMATIQUE DE L'INFLUENCE DES COTES
SUR LA CONSTRUCTION D’UNE LIGNE MEDIANE
Côte de l’Etat A
Côte de l’Etat B
Côtes des Etats
A B C D E

 

 

 

 

 

 

 

 

 

 

Côte de l’Etat F

 

Côtes des Etats

 

 

LA] Lajte}) [no] Le JF]

 

 

 

 

 

Céte de l’Etat G

 

151

 

 

 
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 186

«la côte longue [au sud], par sa seule longueur, conduirait à placer
chacune des différentes limites [maritimes] au nord d’une ligne
médiane entre les côtes physiques » (CR 93/11, p. 45, 27 janvier 1993,
M. Brownlie).

Si telle était la conséquence du raisonnement du Danemark, elle serait
manifestement inéquitable, car elle aurait tendance à favoriser la côte
méridionale par rapport à la côte septentrionale prise comme un tout, les
deux étant d’égale longueur. Or, contrairement à ce qu’affirme la Norvège
dans son analyse, chacune des côtes courtes situées au nord ne ferait pas
face, dans cette situation, à l’ensemble de la longue côte située au sud. Sila
longue côte septentrionale venait à être divisée entre plusieurs Etats, toute
tendance à se déployer en éventail vers le large que pourraient avoir les
projections de chaque côte courte résultante serait limitée par une
tendance en sens contraire engendrée par la côte courte avoisinante
(Libye/ Malte, C.I.JT. Recueil 1985, p. 79-80, par. 10, et p. 80, par. 14, opinion
conjointe de MM. Ruda, Bedjaoui et Jiménez de Aréchaga). Les projec-
tions à partir d’une côte courte donnée ne s’opposeraient pas à celles qui
partiraient de l’ensemble de la longue côte située en face. Le résultat est
que, dans le cas de l’une quelconque des côtes courtes, la côte pertinente
opposée serait non pas la totalité de la longue côte opposée mais seule-
ment la petite fraction de celle-ci qui serait égale à celle de la côte courte.
Ainsi, les côtes pertinentes seraient deux côtes courtes égales et parallèles,
et l’espace maritime les séparant serait divisé par parts égales — et équita-
blement — par une ligne médiane. Les arguments du Danemark ne
conduisent pas, en pareil cas, à un déplacement vers le nord du tracé de la
ligne médiane, et sa thèse ne peut être critiquée au motif qu'elle produirait
des résultats inéquitables si un tel déplacement était effectué. Il en irait de
même si la longue côte septentrionale était fractionnée en une série d'îles,
chacune proche de la suivante; en effet, en pareille situation, les projec-
tions radiales de chaque île seraient coupées par celles de l’île la plus
proche, de sorte qu’en définitive la côte de chaque île ferait face unique-
ment à une longueur correspondante de la côte longue méridionale et non
à la totalité de cette dernière.

La conclusion du Danemark selon laquelle un déplacement est indis-
pensable pour réaliser l'équité vise seulement le cas où une côte courte
isolée par ailleurs — tel que celui d’une petite île se dressant toute seule en
haute mer — est en présence d’une longue côte continentale, telle que la
partie pertinente de la côte du Groenland oriental. Si l’on exclut de la
figure n° 10 tous les éléments qui ne sont pas pertinents dans une telle
situation, il ressortira des éléments restants qu’en pareil cas — le cas
présenté par le Danemark — une ligne médiane divisera effectivement la
zone maritime de manière à donner à chaque kilomètre de la côte courte
une étendue nettement plus grande de cette zone qu’elle ne donnerait à
chaque kilomètre de la côte longue opposée. Une égalité mathématique
n’est certes pas le critère, mais il n’en reste pas moins que dans les cas où,
comme ici, la disproportion des étendues à attribuer à un kilomètre de

152
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 187

chaque côte est de l’ordre de 6 contre 1 en faveur de la côte courte,
l’argument selon lequel l’«égalité juridique» est quand même satisfaite
étant donné que la distance entre les côtes demeure divisée par parts
égales par la ligne médiane s'éloigne trop du sens commun pour qu’il
puisse aboutir à cette égalité pratique que l’équité devrait tendre à réaliser
dans les relations internationales. Selon moi, une disproportion de cette
ampleur revient à une iniquité qui doit conduire à écarter la ligne médiane
en tant que méthode équitable de délimitation.

iii) La demande du Danemark au regard de l'égalité dans le sens
d'une comparaison entre choses comparables

À ce stade, on aura vu apparaître avec suffisamment de clarté les traits
saillants de l’argumentation du Danemark. Celle-ci est, cela va de soi,
fondée sur des considérations relatives à la proportionnalité. Cependant,
il y a un aspect particulier de ce concept que le Danemark a invoqué.
Selon la Cour, «l’aspect essentiel du critère de proportionnalité est
simplement que l’on doit comparer ce qui est comparable» (Tunisie/
Libye, C.I.J. Recueil 1982, p. 91, par. 130). Ou, comme la Cour l’a dit aussi,
«l'équité impose seulement de comparer ce qui est comparable » (ibid.
p. 76, par. 104). C’est dans ce sens, je crois, que le conseil du Danemark a
conclu que, si l’on traite des côtes de longueur inégale comme si elles
étaient de même longueur, on les traite de façon inégale (CR 93/10, p. 51,
25 janvier 1993, M. Bowett).

Il y a dans les ouvrages des mises en garde, formulées avec circonspec-
tion, selon lesquelles la maxime de la common law «égalité est synonyme
d'équité» demande à être nuancée quand on cherche à l’étendre au
domaine du droit international. Dans les relations internationales, les
situations ont tendance à s’individualiser au plus haut point, peut-être,
dit-on, encore plus que sur le plan interne, et une égalité de traitement qui
négligerait totalement une inégalité dans les situations et dans leurs résul-
tats pourrait conduire à de graves injustices (Charles De Visscher, De
l'équité dans le règlement arbitral et judiciaire des litiges de droit internatio-
nal public, 1972, p. 7, 8 et 32; et affaire des Ecoles minoritaires en Albanie,
CPJ.I. série A/B n° 64, p. 19). En conséquence: « Rétablir l’équilibre
entre des situations différentes, tel peut être l’objet d’une égalité qui
répond à l'équité » (Charies De Visscher, op. cit., p. 7; voir aussi Paul Reuter,
«Quelques réflexions sur l’équité en droit international», Revue belge de
droit international, 1980-I, vol. XV, p. 170-173). J’interprète ces observa-
tions et d’autres selon lesquelles l'équité veut qu’un équilibre soit établi
entre intérêts rivaux comme signifiant que, lorsque les situations considé-
rées sont sensiblement différentes, l'égalité se traduit par la proportionna-
lité en vue de la réalisation d’une égalité dans les relations. L’idée a été
exprimée en substance par M. Tanaka, lorsque, bien que se référant à un
autre domaine du droit, il a déclaré:

«le principe de l’égalité devant la loi ne correspond pas à une égalité
absolue, qui voudrait que les hommes soient tous traités également

153
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 188

compte non tenu des situations individuelles et concrètes, mais
correspond plutôt à une égalité relative, c’est-à-dire au traitement
égal de ce qui est égal et inégal de ce qui est inégal » (Sud-ouest afri-
cain, C.I.J. Recueil 1966, p. 305-306, opinion dissidente).

La maxime de la common law n’est pas réellement déficiente sur ce point,
car il est admis, tout au moins aujourd’hui, que «le mot «égalité», dans la
maxime, veut dire non pas égalité à la lettre mais égalité proportionnelle »
(R. P. Meagher, W. M. C. Gummow et J. R. F. Lehane, Equity, Doctrines
and Remedies, 3° éd., 1992, p. 87, par. 330).

Et c’est un fait que, comme l’a déclaré la Chambre dans l'affaire du
Différend frontalier:

«Bien que «l'équité n'implique pas nécessairement légalité »
(Plateau continental de la mer du Nord, C.I.J. Recueil 1969, p. 49,
par. 91), il reste qu’en l’absence de circonstances spéciales c’est en
général celle-ci qui traduit le mieux celle-là.» (C.LJ. Recueil 1986,
p. 633, par. 150.)

Ainsi, sous réserve d’exceptions raisonnables liées à des «circonstances
spéciales », l’idée d’égalité est cruciale pour l'équité. Ce que la Cour a
déclaré, en 1969, c’est que «l'équité n’implique pas nécessairement l’éga-
lité » (Mer du Nord, C.IL.J. Recueil 1969, p. 49, par. 91); la Cour n’a pas dit
que «l'équité n’implique pas l'égalité». Abstraire complètement l’idée
d’égalité de l’équité, c’est à la fois dépouiller cette dernière de toute signi-
fication et défigurer la déclaration faite par la Cour sur le sujet. Cepen-
dant, si la Cour n’a donc pas exclu l’idée d'égalité de l’équité, elle a
effectivement souligné que «l'égalité se mesure dans un même plan»
(ibid., p. 49-50, par. 91). C’est pourquoi la Cour a été soucieuse, dans les
circonstances de l’espèce, de faire en sorte que les Etats ayant des côtes
comparables se voient accorder l’égalité de traitement dans la pratique.
C’est aussi la raison pour laquelle la Cour n’a pas pu non plus admettre
que l’on puisse jamais « égaliser la situation d’un Etat dont les côtes sont
étendues et celle d’un Etat dont les côtes sont réduites» (ibid., p. 49,
par. 91). Je pense que cette déclaration de principe nette et pertinente
serait directement menacée au cas où une côte neuf fois plus longue
qu’une autre se verrait assigner une étendue de plateau continental à
peine une fois et demie plus grande que celle dont bénéficierait l’autre. Or
ce serait bien là la conséquence dans la présente affaire, à moins que la
disparité de longueurs des côtes ne puisse être considérée comme une
circonstance spéciale appelant un déplacement de la ligne médiane. Cette
disparité peut-elle être ainsi considérée ?

Répondant à l'affirmation du Danemark selon laquelle Jan Mayen, par
excellence, constitue une circonstance spéciale, la Norvège soutient
qu’une circonstance spéciale est une caractéristique physique incidente
qui fausserait une ligne médiane fixée par référence aux éléments princi-
paux de la région géographique pertinente; que Jan Mayen n’est pas une
caractéristique physique incidente de ce genre mais est elle-même l’un des

154
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 189

éléments de la zone de délimitation; et qu’en conséquence Jan Mayen ne
peut être une circonstance spéciale dans le cadre de la délimitation de ses
propres projections côtières. Les situations en cause dans certaines
affaires viennent à l’appui de l’idée que se fait la Norvège d’une circons-
tance spéciale. Voir, par exemple, les affaires de la Mer du Nord, l'Arbi-
trage franco-britannique et l'affaire Tunisie/ Libye. Les cas où un îlot ou
une autre caractéristique physique se trouvant entre des côtes opposées
aurait un effet de distorsion exagéré sur une ligne médiane ne sont mani-
festement pas à prendre en considération dans la présente affaire. La
tentative faite par le Danemark, dans ses écritures, pour traiter Jan Mayen
elle-même comme se trouvant « du mauvais côté » d’une ligne de délimita-
tion entre la Norvège continentale et le Groenland (réplique, vol. I, p. 109,
par. 299) a été à juste titre abandonnée au cours de la procédure orale, car
il ne peut être question d’un plateau continental quelconque à délimiter
entre ces deux territoires.

Comment donc l’île de Jan Mayen peut-elle constituer une circonstance
spéciale? La question en appelle une autre: quelle est la portée des
«circonstances spéciales »? Dans les affaires de la Mer du Nord, la Cour
elle-même a évoqué «les controverses ... non encore résolues auxquelles
ont donné lieu la portée et le sens de cette notion» (C.J. Recueil 1969,
p. 42, par. 72; voir aussi, ibid., p. 254, opinion dissidente de M. Sorensen,
juge ad hoc). Et en 1977 le tribunal arbitral franco-britannique a eu des
raisons de noter que

«l'article 6 s’abstient de définir les «circonstances spéciales » aussi
bien que d’indiquer le critère permettant d’établir si des circons-
tances données justifient une délimitation autre que celle qui résulte
de la ligne d’équidistance » (RSA, vol. XVIIE, p. 175, par. 70).

Toutefois, il est utile de rappeler ce passage de l’opinion dissidente de
M. Lachs, dans les affaires de la Mer du Nord: «l'application de la règle
[de l’équidistance] et la possibilité d’exceptions doivent être envisagées de
façon raisonnable »; comme il l’a fait observer, «la raison exige que l’on
tienne pleinement compte de toutes les réalités d’une situation, dans ses
effets pour toutes les Parties » (C.I.J. Recueil 1969, p. 239).

Bien que je persiste à croire que les «circonstances spéciales » au sens
de l’article 6 de la convention de 1958 ont un sens plus étroit que les
«circonstances pertinentes » du droit international coutumier, il m’appa-
raît néanmoins que les premières pourraient raisonnablement englober
des situations diverses.

Je ne crois pas avoir à prendre position sur la question de savoir si, à
priori, un élément principal d’une zone pertinente ne peut pas cons-
tituer une circonstance spéciale. La question réelle n’est pas de déter-
miner si Jan Mayen est par elle-même une circonstance spéciale, mais
si les rapports entre Jan Mayen et le Groenland constituent une circons-
tance spéciale. Sans aucun doute, la Commission du droit internatio-
nal avait à l'esprit des caractéristiques ou irrégularités physiques
particulières qui auraient un effet de distorsion exagéré sur une ligne

155
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 190

d’équidistance qui, à d’autres égards, s’imposerait (Mer du Nord, C.I.J.
Recueil 1969, p. 92-94, opinion individuelle de M. Padilla Nervo;
Tunisie/Libye, C.IJ. Recueil 1982, p. 187 et suiv., opinion dissidente
de M. Oda, et Libye/ Malte, C.I.J. Recueil 1985, p. 142 et suiv., opinion
dissidente de M. Oda). Toutefois, il me semble que le véritable prin-
cipe sous-jacent est qu’une circonstance constitue une circonstance
spéciale si elle est de nature à rendre le recours à la ligne médiane
inéquitable. Ainsi envisagées, les circonstances spéciales pourraient com-
prendre des circonstances s’ajoutant à celles qui donnent une configu-
ration particulière à la ligne médiane. Même en supposant que Jan
Mayen n’est pas par elle-même une circonstance spéciale, la disparité
de longueurs de sa côte et de celle de la côte du Groenland oriental
rendrait le recours à la ligne médiane inéquitable et constitue donc une
circonstance spéciale.

Dans l'affaire Libye/ Malte, M. Oda a fait l’observation suivante dans
son opinion dissidente :

«La méthode suivie dans le présent arrêt consiste à voir dans le
territoire entier de l’une des Parties une circonstance spéciale de
nature à influer sur une délimitation... » (C.J. Recueil 1985, p. 138-
139, par. 27.)

M. Oda a critiqué l’arrêt sur ce point. Que ses critiques aient été justifiées
ou non ne change rien à la validité de son sentiment que la Cour avait en
réalité traité «le territoire entier de l’une des Parties» comme «une
circonstance spéciale», ou peut-être, plus exactement, le littoral entier du
territoire d’une Partie dans ses rapports avec celui de l’autre. Les côtes en
cause étaient, bien sûr, celles d’une petite île et celles d’une longue côte
continentale située en face. L'île, dans la présente affaire, n’est pas seule-
ment un petit territoire qui a devant lui une longue côte continentale: c’est
une petite île isolée qui a devant elle une longue côte continentale — isolée
en ce sens particulier que ses projections radiales, par rapport à la côte
longue, ne sont pas limitées par les projections originaires de côtes tierces.
Selon moi, cela constitue une circonstance spéciale qui exclut le recours à
la ligne médiane conformément au paragraphe 1 de l’article 6 de la con-
vention de 1958, et j’appuie les constatations de la Cour allant dans ce sens.

iv) La zone de pêche

Les observations qui précèdent concernaient le plateau continental et
reposaient sur cette prémisse que le droit applicable était celui qui est
énoncé dans la convention de 1958. En revanche, la délimitation de la
zone de pêche est régie par le droit international général. Toutefois, la
conclusion retirée au sujet du plateau continental est applicable en prin-
cipe à la zone de pêche en ce sens que, compte tenu des circonstances
pertinentes, l’application de principes d'équité exclurait le recours à la
ligne médiane pour la délimitation de cette zone.

156
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 191
QUATRIÈME PARTIE. LA DÉTERMINATION DE LA LIGNE ÉQUITABLE

La proportionnalité ne peut pas en elle-même servir de méthode de
délimitation mais, dans les circonstances spéciales de l’espèce, elle indi-
querait une ligne située quelque part entre la ligne des 200 milles du Dane-
mark et la limite ouest de la mer territoriale de Jan Mayen. Etant donné
que dans cette affaire la largeur maximum du plateau continental en droit
international contemporain est de 200 milles, le Danemark soutient que la
ligne de délimitation doit être la ligne des 200 milles qu’il propose.
L’objection de la Norvège suivant laquelle il s’agit là d’une correction de
l’équité par le droit est attrayante mais n’est pas convaincante. Je n’inter-
préte pas la référence du Danemark à la possibilité d’une ligne qui serait
située au-delà de la limite des 200 milles comme une référence à une ligne
fixée par l'équité par opposition à une ligne fixée par le droit, de sorte que
l'équité devrait alors être corrigée par le droit. Il s’agit seulement d’une
étape dans le raisonnement théorique employé par le Danemark pour
démontrer la mesure jusqu’à laquelle l’équité donnerait effet à ce qu'il
conçoit comme étant l’intention véritable du droit dans les circonstances
spéciales de l’espèce, cette étendue étant bornée par la limite des
200 milles fixée par le droit. L’équité faisant elle-même partie du droit, il
n’est pas question que l’équité corrige le droit ni que le droit corrige l'équité.

La ligne des 200 milles du Danemark aurait pour résultat un rapport des
superficies de 6,64 contre | en faveur du Groenland, alors que le rapport
des longueurs des côtes est de 9,2 contre 1 en faveur du Groenland. Ainsi,
Jan Mayen obtiendrait encore proportionnellement plus que le Groen-
land. Mais le problème que suscite la démarche du Danemark, pour
laquelle j’aurais autrement fortement penché, est qu’elle aurait eu pour
effet d’attribuer au Danemark la totalité de la zone de chevauchement
entre les deux lignes des 200 milles. Ce point, qu’a fait valoir la Norvège
avec insistance, n’est pas une preuve concluante de la faiblesse de la
thèse du Danemark car, dans les affaires dela Mer du Nord, la Cour a envi-
sagé la possibilité qu’une ligne de délimitation laisse la «zone margi-
nale litigieuse ... entièrement ... à l’une des parties». Il est cependant
possible d’interpréter cette déclaration de la Cour comme signifiant
qu'il serait plus habituel que la ligne de délimitation aboutisse «à la par-
tager ou à faire comme s’il y avait partage» (C.1J. Recueil 1969, p. 22,
par. 20).

Ainsi donc, si l’équité n’est pas synonyme de division de la différence,
c’est seulement, si tant est, dans des cas extrêmes que l’on pourrait légiti-
mement exclure entièrement une partie de la «zone marginale litigieuse ».
Je pense que ces conditions sont près d’être remplies dans les circons-
tances spéciales de cette affaire, mais pas tout à fait. Bien que j’eusse
préféré une ligne située un peu plus à l’est de celle qui a été déterminée par
la Cour, et qui a été obtenue par un déplacement modéré vers l’ouest de la
ligne revendiquée par le Danemark, je ne saurais dire que ma préférence
est justifiée par des raisons assez impérieuses pour que je ne puisse pas
souscrire à l’arrêt de la Cour sur ce point.

157
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 192

Je crains cependant qu'il faille envisager les critiques dont pourra
faire l’objet le caractère discrétionnaire de la décision. La méthode par
laquelle la ligne a été déterminée par la Cour suit le précédent établi
dans l’affaire Libye/ Malte. Dans cette affaire, comme on l’a vu, il a été
appliqué une procédure en deux étapes consistant à tracer une ligne mé-
diane provisoire et ensuite à déplacer celle-ci pour tenir compte de la
disparité de longueurs des côtes, la ligne finale étant située plus près de
la côte la plus courte que de la côte la plus longue. Le problème soulevé
par cette façon de procéder est celui de la quantification de l’équité,
en ce sens qu’il faudra trouver un raisonnement pour justifier l’éten-
due du déplacement opéré. Pourquoi exactement ce déplacement? Pour-
quoi pas un peu plus, ou un peu moins? Il est d’autant plus difficile
de trouver une réponse convaincante que le déplacement est plus impor-
tant.

Il s’agit d’un problème familier concernant l’exercice du pouvoir
discrétionnaire du juge. Un reste de pouvoir discrétionnaire est intrin-
séque a la fonction judiciaire (voir sir Robert Jennings, « Equity and Equi-
table Principles», Schweizerisches Jahrbuch fiir internationales Recht,
vol. XLII, 1986, p. 35, et Golfe du Maine, C.I.J. Recueil 1984, p. 357,
opinion individuelle de M. Schwebel). L’évaluation du préjudice subi en
est une illustration; en pareil cas, ainsi que la Cour l’a elle-même observé,
«le calcul du montant de l’indemnité ne [peut] pas être déduit de règles de
droit posées à cet effet» (Jugements du tribunal administratif de l'OIT sur
requêtes contre l'Unesco, C.I.J. Recueil 1956, p. 100). Il serait inexact de
supposer que les commentateurs qui ont ainsi exprimé leur trouble ne
connaissaient pas le principe en cause. On ne doit pas non plus penser
qu’ils considèrent comme fatal qu’il n’existe aucune « règle pour délimiter
d’une manière mathématique» les zones maritimes (Compétence en
matière de pêcheries, C.IJ. Recueil 1974, p. 96, opinion individuelle de
M. de Castro). Ils reconnaissent qu’à l’intérieur de certaines limites, qui
peuvent être larges, le pouvoir discrétionnaire du juge est là pour combler
la lacune (Libye/Malte, C.J. Recueil 1985, p. 187, opinion dissidente de
M. Schwebel). Mais, ainsi que l’a observé M. Bustamante y Rivero à
propos du droit administratif espagnol, «un pouvoir discrétionnaire
n'implique nullement l'arbitraire» (Barcelona Traction, Light and Power
Company, Limited, C.I.J. Recueil 1970, p. 59-60, opinion individuelle). En
matière de délimitation maritime, où la marge d’appréciation est si large,
la difficulté est de présenter un fondement juridique satisfaisant pour tout
exercice particulier de ce pouvoir discrétionnaire afin que le résultat
n’apparaisse pas comme «une ligne que la Cour a tirée ex nihilo» (Tuni-
sie/Libye, C.I.T. Recueil 1982, p. 150, par. 14, opinion dissidente de
M. Gros).

La Cour a souligné que son pouvoir d’appréciation dans l’application
des principes équitables est à distinguer du pouvoir de statuer ex aequo et
bono (Tunisie/Libye, C.I.J. Recueil 1982, p. 60, par. 71; voir aussi Libye/
Malte, C.I_LJ. Recueil 1985, p. 39, par. 45, et Golfe du Maine, C.LJ. Recueil
1984, p. 278, par. 59). Exprimant avec plus de rigueur la position moins

158
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 193

nette adoptée dans l'affaire Tunisie/Libye, elle a reconnu également que
son application de l’équité «doit être marquée par la cohérence et une
certaine prévisibilité » (Libye/ Malte, C.I.T. Recueil 1985, p. 39, par. 45). La
réponse, cependant, est que les principes équitables qu’applique la Cour
manquent à tel point de contenu concret qu’elle exerce en fait un pouvoir
discrétionnaire d’une étendue qui le rend pratiquement indiscernable du
pouvoir de statuer ex aequo et bono (voir, d’une manière générale,
E. Lauterpacht, Aspects of the Administration of International Justice, 1991,
p. 124-130). Pour reprendre les termes de M. Gros:

«Une décision libre de toute vérification de son bien-fondé sur la
base du droit peut être opportune, elle n’est jamais un acte juridic-
tionnel. Une équité discrétionnairement découverte n’est pas une
forme d’application du droit.» (Golfe du Maine, C.I.J. Recueil 1984,
p. 382, par. 37, opinion dissidente; voir aussi Tunisie/Libye, C.I.J.
Recueil 1982, p. 153. par. 18, opinion dissidente de M. Gros.)

Plus sérieuse encore est la mise en garde «qu’une utilisation démesurée
ou désordonnée de l’équité aboutissait au gouvernement des juges, ce
qu’aucun Etat n’accepte facilement » (Golfe du Maine, C.I.J. Recueil 1984,
p. 385, par. 41, opinion dissidente de M. Gros). Des critiques d’une telle
sévérité méritent considération.

Le caractère judiciaire de la Cour, souligné à juste titre par M. Kellogg
dans l’affaire des Zones franches de la Haute-Savoie et du Pays de Gex
(C.P.J.I. série A n° 24), n’interdit pas pour autant que, conformément au
paragraphe 2 de l’article 38 de son Statut, la Cour, si les Parties sont
d’accord, puisse statuer sans tenir compte du droit international existant
(A. P. Fachiri, The Permanent Court of International Justice, 2° éd., 1932,
p. 105-106; Max Habicht, The Power of the International Judge to Give a
Decision «ex aequo et bono», 1935, p. 20-27; et Charles De Visscher, op.
cit., p. 21-26). En pareil cas,

«la Cour n’est pas tenue de s’écarter du droit applicable, mais elle est
autorisée à le faire, et peut même demander à une partie de renoncer
à des droits juridiques. Elle n’a cependant pas une entière liberté
d'action. Elle ne peut pas agir d’une manière capricieuse et arbitraire.
Dans la mesure où elle s’écarte du droit applicable, ou intervient
dans des domaines où il n’y a pas de droit applicable, elle doit
s'appuyer sur des considérations objectives de ce qui est équitable et
juste. Ces considérations dépendent, dans une large mesure, de
lappréciation personnelle des juges et cependant la Cour ne serait
pas fondée à aboutir à un résultat impossible à expliquer par une
motivation rationnelle.» (M. O. Hudson, The Permanent Court of
International Justice, 1920-1942 (éd. 1943), p. 620, par. 553.)

Si un pouvoir de statuer ex aequo et bono n’exige pas qu’on s’écarte des
principes du droit, sa marque distinctive est qu’il permet de le faire. On ne
peut pas dire d’un tribunal dont il n’est pas question qu’il se soit départi de

159
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 194

lPapplication des règles de droit qu’il a statué ex aequo et bono, même
lorsqu'il a lui-même utilisé cette expression pour motiver sa décision
(voir Jugements du tribunal administratif de l'OIT sur requêtes contre
l'Unesco, C.IJ. Recueil 1956, p. 100). La Cour ne peut pas s’écarter des
principes du droit pour procéder à une délimitation équitable. Les pou-
voirs d’appréciation de la Cour, aussi étendus qu’ils soient, lui sont
conférés par le droit lui-même; leur exercice aboutit à une détermina-
tion judiciaire des relations juridiques existantes entre les parties et ne
consiste pas à légiférer pour créer de nouvelles relations juridiques qui
remplaceraient celles qui existent entre elles (voir, d’une manière géné-
rale, sir Hersch Lauterpacht, The Development of International Law by the
International Court, 1958, p. 231, par. 68; et, du méme auteur, Private
Law Sources and Analogies of International Law (with Special Reference
to International Arbitration), 1927, p. 65-66, par. 28). Cela étant, il serait
erroné de considérer que |’application par la Cour de principes équi-
tables équivaut de sa part à s’approprier un pouvoir de statuer ex aequo
et bono.

Laissant de côté les cas où un arbitre doit se borner à déterminer entre
deux lignes celle qui constitue la ligne de délimitation, il faut de rappeler
les termes utilisés par sir Hersch Lauterpacht quand il écrivait:

«Si [un arbitre] choisit une ligne intermédiaire, rien ne permet vrai-
ment de dire que la limite choisie est un dénominateur commun
obtenu par la voie d’un compromis et d’une médiation, par opposi-
tion à une procédure strictement judiciaire. A moins que le compro-
mis d’arbitrage ne le lui interdise expressément, il peut, et en fait il
doit, en pesant la valeur relative des arguments et des preuves avancés
par les parties, déterminer une ligne qu’il considère correcte en droit.
Il peut choisir une ligne proposée par l’une des parties. Mais il n’est
pas tenu de le faire. » (Hersch Lauterpacht, The Function of Law in the
International Community, 1933, p. 132; les italiques sont de moi.)

Auparavant, J. B. Moore avait de même remarqué à propos des alléga-
tions suivant lesquelles le résultat de l’arbitrage du différend frontalier
concernant la rivière Sainte-Croix « était davantage le fruit d’une négocia-
tion que d’une décision judiciaire » :

«Il est certainement exact que la décision n’a totalement fait droit
à la revendication d’aucune des parties, mais 1l est permis de consi-
dérer que ce qui semblait pour l’avocat de l’une des parties, et sans
doute aussi pour celui de l’autre, être une «négociation» plutôt
qu’une «détermination judiciaire», car chacune des parties y était
contrainte de renoncer à une partie de ses prétentions, n’était après
tout qu’un exemple du processus nécessaire d'ajustement, de balance
d’une considération par rapport à une autre, par lequel, en présence de
preuves dont la force se prête inévitablement à des interprétations
différentes, sont quotidiennement rendus des jugements humains

160
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 195

concordants et justes par des organes judiciaires ou autres.»
(J. B. Moore (dir. publ.), International Adjudications Ancient and
Modern, 1930, vol. 2, p. 367-368; les italiques sont de moi.)

L’individualisation de la justice, par l'application de normes juri-
diques formulées à la manière de principes, de manière à concilier une
prévisibilité suffisante avec le besoin de s'adapter aux caractéristiques
particulières d’une situation spéciale, n’est pas synonyme d’éclectisme
ou d’arbitraire (voir Compétence en matière de pêcheries, C.I.J. Recueil
1974, p. 56, note 1, opinion individuelle de M. Dillard). Recourir à l’ap-
plication de ces principes est «reconnaître qu’à l’intérieur des bornes
fixées chaque affaire est dans une certaine mesure unique» (Roscoe
Pound, An Introduction to the Philosophy of Law, 1930, p. 118; voir aussi
ibid., p. 113-120.et, du même auteur, « Hierarchy of Sources and Forms
in Different Systems of Law», Tulane Law Review, 1933, vol. 7, p. 485).
Comme on l’a dit:

«Lorsque des tribunaux sont appelés à appliquer des normes
comme impartialité, caractère raisonnable et absence d’arbitraire,
conscience, honnêteté, justesse de la cause ou de l’excuse, suffisance
du motif, due diligence, adéquation ou difficulté, le jugement ne peut
pas s’appuyer sur des formulations et des déductions logiques mais
doit comporter une décision sur ce que la justice exige dans les
circonstances de l’espèce. Cela est d’ailleurs admis pour ce qui est de
nombreux principes équitables, et aussi de normes bien connues de
la common law comme le caractère «raisonnable». Ces principes
reposent sur des complexes de faits et de valeurs, et pas sur de simples
faits.» (Julius Stone, Legal System and Lawyers’ Reasonings, 1964,
p. 263-264; notes omises; voir aussi, d’une manière générale, du
même auteur, The Province and Function of Law, 1946, p. 318-319,
325-326, 411-412.)

En pareils cas, c’est seulement quand son auteur approche les bornes de
son pouvoir discrétionnaire qu’une décision particulière (et nulle autre)
s'impose (Julius Stone, Legal System and Lawyers’ Reasonings, 1964,
p. 264).

« From Principles to Pragmatism : Changes in the Function of the Judi-
cial Process and the Law» («Des principes au pragmatisme: l’évolution
du rôle de la fonction judiciaire et du droit») était le titre choisi par
M. P. S. Atiyah pour sa conférence inaugurale à l’université d’Oxford le
17 février 1978 (lowa Law Review, 1980, vol. 65-H, p. 1249). Le titre, qui
lui-même donne matière à reflexion, parle de lui-même. Au sujet de «la
version moderne de l’équité », l’auteur écrivait:

«Il ne peut assurément faire aucun doute qu’aujourd’hui le
pouvoir discrétionnaire du juge, qu'il tire parfois de la loi mais qu'il
s’arroge aussi parfois lui-même, de faire ce qu’il considère être juste
compte tenu de toutes les circonstances de l’espèce est la version du
XXE siècle de l'équité.» (Jbid., p. 1255.)

161
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 196

Un peu plus loin, il ajoutait :

«Le droit … est désormais largement fondé sur l’idée que l’infinie
variété des circonstances est telle que vouloir fixer des règles géné-
rales ne peut qu’aboutir à l'injustice. La justice ne peut être rendue
que par une démarche individualisée et ponctuelle, par un examen
très détaillé des circonstances de chaque espèce et par la détermina-
tion de ce qui semble être équitable compte tenu des faits interve-
nus.» (M. P. S. Atiyah, op. cit., Iowa Law Review, 1980, vol. 65-II,
p. 1256.)

Et ensuite, mentionnant une «tendance croissante à employer des instru-
ments et des techniques juridiques possédant une flexibilité intrinsèque »,
il cite comme «exemple le plus remarquable ... le très large usage qui est
fait aujourd’hui des normes du «raisonnable» (ibid.). Il serait peu vrai-
semblable que les phénomènes jurisprudentiels analysés par M. Atiyah
n'aient aucune contrepartie dans les autres systèmes juridiques ou
qu’ils ne soient pas pertinents en droit international du seul fait des
distinctions qui existent entre l'équité en droit international et l'équité en
droit interne.

Ces tendances ne justifient en aucune manière que l’on se dispense
de la nécessité de fixer des limites précises au pouvoir discrétionnaire
du juge ou d’établir des critères pour réglementer son exercice à l’inté-
rieur des limites fixées. Il me semble cependant que ces limites doivent
être trouvées dans -le principe consacré suivant lequel la Cour ne
s'occupe pas de répartir un bien commun, mais de circonscrire des
droits que détient déjà séparément chaque partie. Comme je l’ai dit plus
haut, une délimitation peut bien avoir pour effet de déterminer de
manière définitive l’étendue de droits concurrents dans des zones mar-
ginales, mais elle n’a pas pour effet de répartir un bien indivis. En outre,
les critères régissant une délimitation sont raisonnablement clairs
(voir, par exemple, Golfe du Maine, C.I.J. Recueil 1984, p. 312-313,
par. 157, et Libye/Malte, C.I.J. Recueil 1985, p. 39-40, par. 46). Ce qu’il
faut ensuite, c’est peser et mettre en balance les critères applicables
à l’intérieur de ces limites. Certes, l'opération peut être difficile car,
ainsi que la Cour l’a dit en 1969, «de tels problèmes d’équilibre entre
diverses considérations varient naturellement selon les circonstances
de l'espèce» (Mer du Nord, C.I.J. Recueil 1969, p. 50, par. 93). Mais
les difficultés que rencontre la Cour dans l’accomplissement de sa
tâche ne sont pas suffisantes pour l’entraîner hors des limites de sa
mission judiciaire.

La nécessité de peser et de mettre en balance des considérations concur-
rentes limite nécessairement la capacité du juge de statuer avec une préci-
sion mathématique. L’impossibilité d’atteindre ce niveau d’exactitude
n’est pas incompatible avec un exercice approprié de la mission judi-
ciaire. Attendre davantage ne serait pas seulement surestimer la fonction
judiciaire, mais aussi mal la comprendre. Le malentendu est aggravé lors-
que cette fonction s’applique à une délimitation maritime, domaine dans

162
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 197

lequel il importe particulièrement de garder à l’esprit l'observation géné-
rale de M. Paul Reuter suivant laquelle le droit international «est néces-
sairement simple et un peu rustique» (C.I.J. Mémoires, Temple de Préah
Vihéar, vol. II, p. 85). Il y a certainement beaucoup de vrai dans l’idée
qu’«une décision ne peut pas être équitable si les plaideurs ne compren-
nent pas cette décision, comment elle a été prise, ni pourquoi telles ou
telles règles juridiques doivent être appliquées » à la situation en cause!.
Quelle que soit la générosité des limites que l’on voudrait assigner au
pouvoir discrétionnaire du juge, ce pouvoir doit toujours s'exercer de
manière disciplinée et par rapport à des critères vérifiables. Pourtant,
considérant la nature des fonctions de la Cour dans cette affaire et le
caractère assez indéterminé des circonstances à prendre en compte,
il existe à mon avis des motifs suffisants à l’appui de son point de vue
selon lequel la revendication par la Norvège de la ligne médiane et la
revendication par le Danemark de la ligne des 200 milles ne sont ni
l’une ni l’autre justifiées et que la délimitation équitable est celle établie
par son arrêt.

CINQUIÈME PARTIE. LA COMPÉTENCE POUR DÉFINIR
UNE LIGNE UNIQUE

Le Danemark demande une ligne unique pour le plateau continental
et la zone de pêche. Je comprends en cela qu’il s’agit de deux lignes
distinctes mais coincidentes. La Norvège soutient que, sauf dans la
mesure où l’application du droit international conduirait normalement à
deux lignes distinctes mais coïncidentes, il ne peut pas être fait droit à la
requête du Danemark en l’absence d’un accord en ce sens entre les
Parties, et que de fait cet accord n’existe pas. La réponse du Danemark est
que:

a) le pouvoir de la Cour de fixer une ligne unique à double fin découle du
fait que l’affaire concerne la délimitation de deux zones, et que
l’accord des Parties de demander à la Cour de tracer une telle limite
n’est pas nécessaire ;

b) subsidiairement, si un tel accord est nécessaire, il peut être déduit du
fait que chaque Partie, dans ses propres conclusions, demande en fait
à la Cour de tracer une ligne unique.

Sur le premier point, il faut considérer d’abord la relation qui existe
entre la ligne de délimitation du plateau continental et celle de la zone
de pêche. Quelle que soit la nature précise de leur rapport avec la
zone économique exclusive, le plateau continental et la zone de pêche

' Laura Nader et June Starr, « Is Equity Universal? », dans R. A. Newman (dir. publ.),
Equity in the World’s Legal Systems, A Comparative Study, 1973, p. 133, cité dans
J. I. Charney, « Ocean Boundaries between Nations: A Theory for Progress », American
Journal of International Law, 1984, vol. 78, p. 595, note 69.

163
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 198

sont chacun une institution reconnue par le droit. Cela est certain
pour le plateau continental, et aussi pour la zone de pêche. D'origine
ancienne (D. P. O’Connel, The International Law of the Sea, vol. 1,
1982, p. 510 et suiv., et Compétence en matière de pêcheries, C.IJ.
Recueil 1974, p. 82, opinion individuelle de M. de Castro), l’idée de la
zone de pêche a évolué dans le cadre du droit coutumier, la question
de son étendue se révélant particulièrement épineuse (Compétence en
matière de pêcheries (Royaume-Uni c. Islande), fond, C.I.J. Recueil 1974,
p. 23, par. 52; voir aussi ibid, compétence de la Cour, C.IJ. Recueil
1973, p. 24 et suiv., opinion individuelle de M. Fitzmaurice, et p. 40
et suiv., opinion dissidente de M. Padilla Nervo). Dans l'affaire du
Golfe du Maine, la Chambre avait à connaître de zones de pêche de
200 milles instaurées par les deux parties «se prévalant du consensus
réalisé entre-temps à la troisième conférence des Nations Unies sur
le droit de la mer» (C.LJ. Recueil 1984, p. 282, par. 68; voir aussi
ibid., p. 265, par. 20, et p. 278, par. 58). La Chambre a tenu pour
acquis qu’une zone de pêche était une institution qui possédait une
existence juridique. Que l'instauration aujourd’hui d’une zone de
pêche constitue en réalité un exercice limité d’une juridiction plus
étendue résultant de l’institution plus récente de la zone économique
exclusive est une intéressante question, particulièrement eu égard aux
responsabilités qu’implique cette dernière institution (voir Carl August
Fleischer, « Fisheries and Biological Resources », dans René-Jean Dupuy
et Daniel Vignes, À Handbook on the New Law of the Sea, 1991, vol. 2,
p. 1055 et suiv.). Cependant, je ne pense pas nécessaire d’aborder cette
question. La Chambre ayant considéré, dans l’affaire du Golfe du Maine,
qu'une zone de pêche de 200 milles instaurée en 1977 était une institu-
tion reconnue par le droit, il devrait en être de même pour les zones de
pêche dont il est question dans cette affaire, qui ont été établies en 1980.

Cela étant, il est possible de concevoir que deux ensembles de droits
coexistent à l’intérieur du même espace physique. Des droits de ce genre
se préteraient à une délimitation par une ligne unique. Mais les droits
conférés par le plateau continental et par la zone de pêche nese situent pas
à l’intérieur du même espace. Le plateau continental, qui existe ipso jure,
confère des droits sur les ressources naturelles du lit de la mer et de son
sous-sol. La zone de pêche, qui doit être déclarée, confère des droits en ce
qui concerne les ressources biologiques de la colonne d’eau surjacente.
Cette dernière n’est pas «un simple accessoire» du plateau continental
sous-jacent (Golfe du Maine, C.I.J. Recueil 1984, p. 301, par. 119). Quoique
physiquement en contact, ces deux institutions sont distinctes aussi bien
juridiquement que spatialement (Compétence en matière de pêcheries
(Royaume-Uni c. Islande), fond, CIJT. Recueil 1974, p. 45-46, par. 4,
première phrase, opinion conjointe de MM. Forster, Bengzon, Jiménez
de Aréchaga, Nagendra Singh et Ruda, et Golfe du Maine, C.J. Recueil
1984, p. 367, par. 12, opinion dissidente de M. Gros). En théorie, la seule
manière dont il soit possible de fixer une ligne unique les concernant est
de déterminer deux lignes semblables, superposées l’une à l’autre. Mais

164
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 199

même une ligne unique conçue dans ce sens ne peut être établie que dans
le cas d’une identité des critères régissant la délimitation de la zone de
chevauchement des droits à chacun de ces deux ensembles de ressources;
ces critères ne sont pas nécessairement les mémes!. La possibilité de
lignes distinctes a été reconnue dans l’affaire du Golfe du Maine (C.I.JT.
Recueil 1984, p. 314, par. 161).

Bon nombre des problèmes liés à une délimitation par une ligne unique
ont été analysés dans l’opinon dissidente de M. Gros dans l'affaire du
Golfe du Maine (ibid., p.360). Manifestement, les parties peuvent faire par
voie d’accord beaucoup de choses que ne peut faire la Cour. Quand les
parties n’ont pas convenu d’une ligne unique, une telle ligne ne peut être
établie que si les critères régissant la délimitation du plateau continental
se trouvent conduire au même résultat que les critères régissant celle de la
zone de pêche. A défaut de concordance, le seul moyen d’éviter d'aboutir
à des limites différentes consiste, par un processus de sélection approprié,
à n’employer que les critères de délimitation qui sont communs aux deux
situations. On peut cependant être ainsi conduit à renoncer à l’emploi de
certains critères qui aurait été autrement requis par le droit international si
la Cour n’avait eu à délimiter qu’un seul espace. Ce point a été bien précisé
dans l'affaire du Golfe du Maine, où la Chambre a dit:

«En d’autres termes, dans le fait que la délimitation a un double
objet, il y a déjà une particularité du cas d’espèce qui doit être prise
en considération avant même de passer à l'examen de l’incidence
possible d’autres circonstances sur le choix des critères à appliquer.
Tl en découle donc qu’abstraction faite de ce qui a pu avoir été retenu
dans des affaires précédentes il conviendrait d’exclure l'application,
dans un cas comme celui-ci, d’un quelconque critère qui apparaîtrait
typiquement et exclusivement lié aux caractéristiques propres d’une
seule des deux réalités naturelles à délimiter ensemble.» (Jbid.
p. 326, par. 193; les italiques sont de moi.)

L'établissement d’une ligne unique pourrait donc imposer à la Cour

«d’exclure … l'application d’un quelconque critère qui apparaîtrait
typiquement et exclusivement lié aux caractéristiques propres d’une
seule des deux réalités naturelles à délimiter ensemble » (ibid.).

! Voir CIJ. Mémoires, Plateau continental (Tunisie/Jamahiryia arabe libyenne),
vol. V, p. 246, question IV, n° i, de M. Oda, et p. 503, par. IV, al. 1, réponse de la Libye;
C.LJ. Mémoires, Délimitation de la frontière maritime dans la région du golfe du Maine,
vol. VI, p. 461, question du président, M. Ago; Golfe du Maine, C.I.T. Recueil 1984, p.317,
par. 168, p. 326, par. 192-193; Paul Jean-Marie Reuter, « Une ligne unique de déli-
mitation des espaces maritimes?», dans Mélanges Georges Perrin, 1984, p. 256;
D. W. Bowett, The Legal Regime of Islands in International Law, 1978, p. 188-189; et
R. R. Churchill, «Marine Delimitation in the Jan Mayen Area», dans Marine Policy,
1985, vol. 9, p. 26-27. Il existe une divergence bien connue entre la limite du plateau
continental et celle de la zone économique dans le cas du traité de 1978 entre l’ Australie
et la Papouasie- Nouvelle-Guinée relatif à leurs frontières maritimes.

165
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 200

Et pourtant, le droit international exigerait que la Cour applique précise-
ment un tel critère. Les parties peuvent-elles, par voie d’accord, donner
pouvoir à la Cour d’agir autrement lorsque cet accord n’est pas de ceux
qui prennent effet conformément au paragraphe 2 de l’article 38 du Statut
de la Cour?

La réponse dépend de la nature de l’accord. Les parties peuvent par voie
d’accord valablement fixer une limite qui n’est nullement fondée sur l’appli-
cation de principes juridiques; il n’en résulte pas qu’elles puissent autoriser
la Cour à définir une délimitation sur une base similaire, à moins qu’il ne
s’agisse d’un accord prenant effet conformément aux dispositions du para-
graphe 2 de l'article 38 du Statut de la Cour (ce qui n’est pas le cas ici). H est
vrai qu’en l’absence de jus cogens (guère applicable en matière de délimita-
tion maritime), les parties peuvent déroger par voie d’accord aux règles du
droit international (Mer du Nord, C.I_J. Recueil 1969, p. 42, par. 72); mais, si
la juridiction de la Cour est consensuelle, sa procédure est judiciaire et ne
correspond pas à une négociation par délégation ou à une négociation par
procuration (voir l’argumentation du conseil du Canada dans l’Arbitrage
entre le Canada et la France, plaidoirie du Canada, vol. 11, p. 1088). Cepen-
dant, on peut présumer qu’un accord donnant pouvoir à la Cour de détermi-
ner une ligne unique prévoirait que celle-ci s’efforcerait d'appliquer des
principes équitables dans le choix des critères appropriés pour une limite
commune. Sur cette base, selon moi, les parties peuvent par voie d’accord
autoriser la Cour à fixer une ligne de délimitation unique.

Comme on l’a vu, le Danemark soutient cependant qu’un accord n’est pas
nécessaire pour autoriser la Cour à tracer une ligne unique. Il fait valoir que,
dans l’affaire du Golfe du Maine, la Chambre a fondé sa compétence pour ce
faire sur ce que la délimitation concernait en fait les deux zones, et non sur ce
que les parties avaient été d’accord pour demander une telle délimitation.
Selon lui, «la convention [de 19581, traitant d’une seule dimension — le
plateau — ne pouvait pas régir une délimitation à double dimension, à
savoir le plateau et les eaux surjacentes » (CR 93/10, p. 20, 25 janvier 1993,
M. Lehmann). En elle-même, cette affirmation est exacte; la convention de
1958, qui ne s’applique qu’au plateau continental, « ne pouvait pas régir une
délimitation 4 double dimension». Mais la Chambre ne pouvait pas fixer
une ligne unique si elle ne pouvait pas valablement faire un usage sélectif
des critères normalement applicables en droit international pour la délimi-
tation de chaque zone, conservant certains d’entre eux et en rejetant
d’autres, afin de constituer un ensemble commun de critères permettant
d’aboutir à une ligne de délimitation unique. En droit international général,
si les facteurs pertinents indiquaient des lignes situées dans des emplace-
ments différents, un organe judiciaire serait tenu de définir des lignes
situées dans des emplacements différents; le simple fait que l’affaire dont
elle était saisie concernait la délimitation de deux zones ne lui donnait pas
pouvoir de tracer des lignes coïncidentes. Une partie ne doit pas pouvoir,
par le simple dépôt d’une requête relative à deux zones, priver unilatérale-
ment l’autre partie de son droit à deux lignes non coincidentes quand celles-
ci sont normalement requises par le droit international.

166
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 201

A mon avis, lorsque la Chambre a déclaré « que le droit international ne
comporte certes pas de règles » qui s’opposent à ce qu’elle trace une ligne
unique (C.1.J. Recueil 1984, p. 267, par. 27), elle voulait dire que le droit
international ne l’empêchait pas d'accéder à la demande par les parties
d’une ligne unique, et non qu’elle pouvait de toute manière tracer une
ligne unique quand des lignes situées en des emplacements différents
pourraient autrement être requises. En faisant un usage sélectif des
critères qui auraient été autrement applicables, en en rejetant certains et en
en retenant d’autres, la Chambre dérogeait aux principes normaux du droit
international. Seul l’accord des parties pouvait l’autoriser à procéder
ainsi. Par conséquent, correctement interprété, l’arrêt de la Chambre
doit être entendu comme signifiant que le pouvoir pour la Chambre de
tracer une ligne unique alors que deux lignes situées dans des em-
placements différents pourraient autrement avoir été requises en droit
international avait sa source dans l’accord des parties pour demander une
ligne unique. J’interprète la Sentence arbitrale Guinée/Guinée-Bissau
comme étant fondée sur un accord tacite pour le tracé d’une ligne unique
(Revue générale de droit international public, 1985, vol. LXXXIX, p. 504,
par. 42).

A propos de la première question, je ne suis donc pas convaincu par la
thèse du Danemark selon laquelle un accord n’est pas nécessaire.

En ce qui concerne la deuxième question concernant la thèse subsi-
diaire du Danemark suivant laquelle il existe un accord, je dirai qu’il
n'existe manifestement dans cette affaire aucun accord, au contraire de
l'affaire du Golfe du Maine. Le Danemark, cependant, soutient que
chaque Partie, dans ses conclusions, demande en fait une ligne unique
pour le plateau continental et la zone de pêche, et que cette concordance
des conclusions équivaut en droit à un accord pour demander à la Cour de
tracer une telle ligne. La Norvége demande des lignes coincidentes mais
avec deux importantes réserves, 4 savoir, premiérement, que ces deux
lignes doivent correspondre uniquement à la ligne médiane et, deuxiéme-
ment, que cette correspondance doit résulter du jeu des critéres normale-
ment applicables en droit international à la délimitation de chaque zone
maritime considérée séparément. La Norvège n’accepte aucune déroga-
tion aux critères normalement applicables afin d’obtenir deux lignes coin-
cidentes si ces critères devaient autrement indiquer le tracé de deux lignes
non coïncidentes.

Il n’y a donc pas d’accord. Il en résulte que, si le plateau continental et
les zones de pêche peuvent être délimités par une ligne unique (au sens de
deux lignes coincidentes), c’est seulement si cette coïncidence est le résul-
tat incident du jeu des principes de droit international normalement
applicables. Mais deux lignes tracées indépendamment pour chaque zone
ne pourraient qu’exceptionnellement coincider sur toute leur longueur.
Le facteur relatif à emplacement des stocks de poisson, sur lesquels s’est
appuyée la Cour, peut, dans les circonstances de cette affaire particulière,
être pertinent pour la délimitation de la zone de pêche, mais il n’est pas
pertinent pour la délimitation du plateau continental. Je ne puis donc dire

167
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 202

que j'aie trouvé la question d’une ligne unique exempte de difficultés.
Mes doutes n’ont cependant pas été assez forts pour m'empêcher de sous-
crire à la conclusion de la Cour.

SIXIÈME PARTIE. LA JUSTIFICATION JUDICIAIRE DU TRACÉ
D’UNE LIGNE DE DELIMITATION

La Norvége soutient que la Cour ne devrait pas entreprendre de tracer
une ligne de délimitation. La Norvège n’a pas invoqué à cet égard une
question de compétence, mais elle a assez insisté sur ce point pour que l’on
puisse s’interroger sur la compétence de la Cour, cette question étant
d’ailleurs toujours ouverte à l'examen. C’est donc par là que je commen-
cerai.

i) Compétence

La question que je me propose d'examiner est de savoir si la compé-
tence pour déterminer la ligne de délimitation est exclusivement limitée
parle droit international au cas d’un accord des parties, avec pour résultat
que la Cour ne peut pas le faire en l’absence d’une requête conjointe de
celles-ci, et avec en outre la conséquence qu’à défaut de requête conjointe,
comme c’est le cas ici, la Cour ne peut pas faire plus qu’indiquer des prin-
cipes directeurs afin de permettre aux parties de déterminer elles-mémes
une ligne de démarcation par la voie d’un accord à négocier entre elles sur
la base desdits principes directeurs.

Sans entrer dans les détails, je dirai d’abord que je comprends des posi-
tions adoptées par les Parties qu’elles reconnaissent la compétence de la
Cour pour statuer et indiquer quelle est la ligne de délimitation. Leur
désaccord porte sur une question différente, celle de savoir si l’arrêt de la
Cour doit se limiter à une description de ce qu'est la ligne de délimitation,
ou s’il doit en outre comprendre le tracé concret de la ligne. Aucune des
Parties n’a demandé l'indication de principes sur la base desquels seraient
entreprises des négociations pour déterminer par voie d’accord ce qui
constitue la ligne de délimitation. Les négociations envisagées par la
Norvège ne concerneraient pas la nature de la délimitation, mais la ques-
tion technique de la ligne spécifique qui serait nécessaire pour donner
corps au propre arrêt de la Cour au sujet de ce qu'est la ligne de délimita-
tion.

Les Parties ayant, selon moi, été d’accord que la Cour était compétente
pour déterminer ce qu’est la ligne de délimitation, est-il néanmoins pos-
sible de dire que la Cour n’a pas compétence pour ce faire?

À en juger par le dossier, après huit années de négociations, non seule-
ment il n’y a pas eu accord, maïs aussi il y a eu échec dans ia recherche
d’un accord.

Prenant d’abord le cas du plateau continental, quelle est la situation en
cas d’échec dans la recherche d’un accord? Cet échec signifie que les

168
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 203

Parties ont épuisé leur propre capacité d’établir une délimitation de
manière consensuelle sur quelque base que ce soit. Il y a donc un diffé-
rend. Celui-ci ne porte pas sur le devoir qu’auraient ou non les Parties de
négocier car elles ont déjà négocié, il est vrai sans succès. C’est un diffé-
rend sur la nature de la délimitation, les Parties n’étant pas d’accord sur ce
en quoi elle consiste.

Partant de là, il est nécessaire de lire la convention de 1958 en associa-
tion avec toutes les procédures existantes en matière de règlement pacifi-
que des différends. Théoriquement, l'impossibilité où se sont trouvées les
Parties de procéder à la délimitation par voie d’accord ne leur interdit pas
ultérieurement d’avoir recours à un accord pour régler de manière paci-
fique le différend qui découle de cet échec. Cependant, mettant à part la
question de son utilité pratique, un accord n’est qu’une méthode parmi
d’autres pour régler le différend.

Les procédures de règlement des différends de la convention de 1982 ne
sont pas applicables, mais je n’exprimerai aucune opinion, dans un sens
ou dans un autre, sur ce que serait la situation si elles l’étaient. Manifeste-
ment, cependant, le paragraphe 2 de l’article 36 du Statut de la Cour offre
une procédure pour le règlement des différends. La Norvège a reconnu
«que c’est … le droit incontesté du Danemark d’invoquer la juridiction
générale de la Cour conformément au paragraphe 2 de l’article 36 du
Statut, et aux déclarations faites en vertu de la clause facultative » par les
parties (CR 93/5, p. 21, 15 janvier 1993, M. Haug). Il ne saurait faire de
doute qu’un différend au sujet d’une ligne de délimitation maritime est un
différend juridique ayant pour objet un point de droit international au
sens de cette disposition. Se référant au mécanisme prévu par cette dispo-
sition, la Norvège a en fait reconnu

«qu'il entre dans le mandat et la mission de la Cour d’opérer une
délimitation du plateau continental entre le Danemark et la Norvége,
ainsi qu’une délimitation des zones de péche entre les mémes Parties,
dans la région située entre Jan Mayen et le Groenland » (CR 93/11,
p. 27, 27 janvier 1993, M. Haug).

Le Danemark a donc le droit absolu d’invoquer la compétence de la Cour
en vertu de cette disposition.

Considérant que le différend concerne la nature de la ligne de délimita-
tion, la Cour ne peut répondre qu’en indiquant ce qu’est cette ligne. En
fonction des éléments à sa disposition, la Cour pourra répondre à la ques-
tion de maniére plus ou moins précise. Mais je ne vois pas comment un
sens bien compris de sa mission judiciaire pourrait contraindre la Cour à
éviter de répondre directement à la question qui lui est posée en ce qui
concerne la nature de la ligne de délimitation et à se borner au contraire à
indiquer aux parties des principes directeurs qu’elles n’ont pas demandés,
ou à leur indiquer les bases sur lesquelles elles devraient négocier pour
régler cette question par voie d’accord. Il serait particulièrement hors de
propos et quelque peu gratuit pour la Cour de fournir ces indications alors

169
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 204

que les parties ne se sont pas engagées à négocier sur la base de principes
juridiques (comme dans les affaires de la Mer du Nord), vu qu’elles ont
toujours latitude de s’accorder sur une ligne de délimitation sur la base de
simples considérations de commodité ou d’opportunité.

L’impossibilité de parvenir à un accord a donc donné naissance à un
différend quant à ce qui constitue la ligne de délimitation. Ce différend est
susceptible d’un règlement judiciaire au moyen d’une requête unilatérale
conformément aux dispositions du paragraphe 2 de l’article 36 du Statut
de la Cour.

En supposant cependant qu’un accord soit nécessaire pour saisir la
Cour, la véritable question est de savoir si les deux Parties se sont enten-
dues sur une procédure de règlement de leurs différends et, dans l’affir-
mative, si ces différends comprennent un différend sur la délimitation du
plateau continental. Tel est indiscutablement le cas en vertu du para-
graphe 2 de l’article 36 du Statut. En vertu de cette disposition, les Parties
ont établi de manière consensuelle un système de règlement des diffé-
rends qui comprend le présent différend étant donné qu’il porte sur un
point de droit international. Lorsqu'un tel différend est soumis à la Cour
unilatéralement dans le cadre de cette procédure établie de manière
consensuelle, il n’est pas loisible au défendeur de se plaindre que l’ins-
tance a été introduite sans son consentement. Il y a ou il n’y a pas consen-
tement. Dans la négative, il n’y a pas compétence. Mais la Norvège admet
qu’il y a compétence. Un argument fondé sur le caractère unilatéral de la
requête achoppe sur le fait que, fondamentalement, cette requête unilaté-
rale est elle-même, en dernière analyse, présentée avec le consentement de
la Norvège.

Selon moi, ce qui précède vaudrait également pour la délimitation de la
zone de pêche conformément au droit international coutumier. Les
Parties ayant échoué dans leur tentative de déterminer la ligne de délimi-
tation par voie d'accord, il existe un différend à ce propos. Cela étant, le
Danemark a le droit d’invoquer le mécanisme du paragraphe 2 de l’ar-
ticle 36 du Statut pour le règlement de ce différend. Et, là encore, le diffé-
rend portant sur ce qu’est la ligne de délimitation, la Cour doit répondre à
cette question, et non à une question, qui ne lui a pas été posée, concernant
les principes sur la base desquels les Parties devraient négocier pour régler
le différend.

ii) Prudence et réserve judiciaire

La Cour n’a pas tracé de ligne de délimitation. La thèse de la Norvège a
donc prévalu en substance. Mais la décision de la Cour repose sur l’idée
que le tracé d’une ligne de délimitation pourrait l’amener à négliger
certaines insuffisances des éléments de preuve à sa disposition en ce qui
concerne les aspects techniques d’une telle opération. Je désire souligner
ici que je n’interprète pas l’arrêt comme accueillant la thèse de la Norvège
dans la mesure où elle repose sur l’idée que la simple absence de consente-

170
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 205

ment de sa part doit interdire à la Cour, pour des motifs de prudence et de
réserve judiciaires, de tracer une ligne de délimitation.

La Norvège a soigneusement distingué entre la compétence et la receva-
bilité, d’une part, et la prudence et la réserve judiciaires, d’autre part.
Cependant, elle a déclaré que: ‘

«La Cour pourra utilement s’inspirer des analyses semblables qui
ont été effectuées dans des affaires comme les affaires Tunisie/Libye ou
El Salvador/Honduras, où les mêmes questions ont été traitées dans
le contexte plus étroit de l’interprétation du consentement des Par-
ties, et où de ce fait elles ont été à juste titre considérées comme étant
directement liées à la compétence de la Cour, ou de la Chambre,
plutôt qu’à la marge d’appréciation et à la réserve que la Cour peut
choisir d'observer pour exercer ses pouvoirs et sa compétence judi-
ciaires dans ce domaine délicat.» (CR 93/9, p. 53, 21 janvier 1993,
M. Keith Highet.)

Cette interprétation norvégienne des deux affaires en question est exacte,
comme le montrent les arrêts qui ont été rendus à leur sujet (C_LJ. Recueil
1982, p. 38-40, par. 25-30, et C.I.J. Recueil 1992, p. 582-585, par. 372-378.
Voir également C.J. Mémoires, Plateau continental (Tunisie/Jamahiriya
arabe libyenne), vol. IV, p. 440-441, et vol. V, p. 50, 214-216, 282-285, 353). A
ces deux affaires, je pense que l’on pourrait ajouter l’affaire Libye/Malte
(C.LJ. Recueil 1985, p. 22-24, par. 18-19). Elles portent toutes sur la ques-
tion de la compétence et, selon moi, offrent une bonne analogie en ce qui
concerne la question de la prudence et de la réserve judiciaires.

A mon avis, le conseil de la Norvége ne parlait pas de la réserve judi-
ciaire au sens pour ainsi dire constitutionnel dans lequel le concept s’est
développé dans certaines juridictions de droit interne face 4 la nécessité
de préserver une marge d’appréciation dans l’exercice par chaque déposi-
taire de l’autorité de l’Etat des responsabilités qui lui ont été conférées!. Il
faisait appel à la prudence et à la réserve judiciaires considérées non
comme un des facteurs limitatifs imposés par les relations entre les
éléments d’un système institutionnalisé à l’intérieur duquel fonctionne un
tribunal, mais comme un des facteurs qui influencent intrinsèquement
l'exercice par la Cour de sa fonction judiciaire.

C’est ainsi que j’ai compris le conseil de la Norvège lorsqu'il a rappelé à
la Cour «la réserve appliquée à l'exercice de ses fonctions judiciaires dans
l'affaire du Cameroun septentrional (C.I.J. Recueil 1963, p. 3)» (CR 93/9,

1 Voir Corpus Juris Secundum, vol. 16, p. 563 et suiv., par. 176, au sujet des attitudes de
l’ordre judiciaire vis-à-vis des questions politiques aux Etats-Unis. Voir l'opinion dissi-
dente de M. Stone dans United States v. Butler (1926), 297 US 1 (78),

«alors que l'exercice anticonstitutionnel du pouvoir par les organes du pouvoir
exécutif et du pouvoir législatif est soumis à la réserve judiciaire, le seul contre-
poids à notre propre exercice du pouvoir est notre propre sens de la réserve ».

En ce qui concerne l’activisme et la réserve judiciaires en Angleterre, voir S. A. de Smith,
Judicial Review of Administrative Action, 4° éd., p. 31 et suiv.

171
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 206

p. 53, 21 janvier 1993, M. Keith Highet). Mais la Cour se trouverait là
«réduite à trancher une question éloignée de la réalité» (C.I.J. Recueil
1963, p. 33). Par conséquent, ainsi qu’elle l’a remarqué :

«La fonction de la Cour est de dire le droit, maïs elle ne peut
rendre des arrêts qu’à l’occasion de cas concrets dans lesquels il
existe, au moment du jugement, un litige réel impliquant un conflit
d’intérêts juridiques entre les Parties. L’arrét de la Cour doit avoir
des conséquences pratiques en ce sens qu’il doit pouvoir affecter les
droits ou obligations juridiques existants des parties, dissipant ainsi
toute incertitude dans leurs relations juridiques. En l’espèce, aucun
arrêt rendu au fond ne pourrait répondre à ces conditions essentielles
de fonction judiciaire.» {Ibid., p. 33-340.)

Dans cette affaire, il n'existait réellement aucune question susceptible
d’être jugée et pour laquelle une décision aurait pu avoir une utilité quel-
conque. Se prononcer à son sujet aurait donc été une entreprise sortant du
cadre de la mission judiciaire de la Cour. Dans la présente affaire, par
contre, il existe une question sur laquelle il est possible de statuer et qui
concerne un différend juridique quant à ce qu’est la ligne de délimitation
du plateau continental et de la zone de pêche dans les zones situées entre
le Groenland et Jan Mayen, problème concret à propos duquel une déci-
sion judiciaire serait indiscutablement utile.

Le conseil de la Norvège a également rappelé à la Cour les réflexions de
sir Hersch Lauterpacht,

«dans son ouvrage The Development of International Law by the Inter-
national Court (éd. rev. 1982, 2° partie, chap. 5, p. 75-90), sous les
différentes rubriques connexes de «judicial caution» (prudence
judiciaire) et «judicial restraint » (réserve judiciaire) distinguées bien
sûr de «judicial hesitation» (hésitation judiciaire) ou de «judicial
indecision» (indécision judiciaire)» (CR93/9, p. 53, 21 janvier
1993).

Laissant de côté les pouvoirs intrinsèquement discrétionnaires du juge, on
retrouve sous ces rubriques la nécessité de n’aborder qu’avec prudence
des questions hypothétiques ou académiques; les questions sur la mesure
plus ou moins complète dans laquelle la Cour doit motiver ses décisions;
et la question de savoir jusqu’à quel point, si tant est qu’elle doive le faire,
la Cour doit aborder des questions qui, bien qu’elles se posent, n’appellent
pas une décision compte tenu du tour pris par la motivation de l’arrêt fina-
lement rendu. Mais je ne puis pas penser que ces rubriques, ainsi que
d’autres qui leur sont connexes, puissent viser une affaire dans laquelle la
raison invoquée pour que la Cour fasse preuve de prudence et de réserve
judiciaires en déclinant d’exercer la compétence qui lui est reconnue est
que le défendeur, à propos d’un aspect particulier de l’instance, a refusé
de coopérer de manière aussi complète qu’il aurait pu le faire si elle
avait été introduite avec son assentiment exprès et non par une requête
unilatérale.

172
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 207

Pour évaluer la thèse suivant laquelle, par prudence et réserve judi-
ciaires, la Cour ne devrait pas procéder à une délimitation en l’absence de
lassentiment à cet effet de chacune des parties, il est utile d'examiner la
relation qui existe entre une déclaration des principes applicables à une
délimitation particulière et l’exécution de la délimitation elle-même.

Dans l’affaire Libye/ Malte, les Parties ont par leur compromis demandé
à la Cour d'indiquer les principes et les règles applicables à la délimita-
tion de leurs zones respectives de plateau continental, et aussi d’indiquer

«comment, dans la pratique, ces principes et règles peuvent … être
appliqués par les deux Parties dans le cas d’espéce afin qu’elles puis-
sent délimiter ces zones sans difficulté par voie d’un accord...»
(C.LJ. Recueil 1985, p. 16).

Le compromis ne demandait pas à la Cour de tracer une ligne et la Cour ne
l’a pas fait. Même ainsi, cette affaire illustre la relation étroite et presque
indissoluble qui existe entre une déclaration des principes qui doivent
régir une délimitation et le tracé concret d’une ligne. Commentant le point
jusqu’où elle pouvait aller pour indiquer de quelle manière, en pratique,
les principes et règles pertinents pourraient être «appliqués par les deux
Parties afin qu’elles puissent délimiter ces zones sans difficulté par voie
d’un accord », la Cour a dit:

« La question de savoir si la Cour doit indiquer une ligne de délimi-
tation précise dépendra dans une certaine mesure de la ou des
méthodes considérées comme applicables. » (1bid., p. 24, par. 19; voir
aussi ibid., p. 23, par. 18.)

Bien que le compromis ait réservé aux parties le soin de tracer la ligne, la
Cour était disposée à «indiquer une ligne de délimitation précise » s’il lui
apparaissait qu’elle ne pourrait pas s’acquitter de sa partie de la tâche si
elle ne le faisait pas. Ainsi, il peut y avoir une relation étroite entre une
déclaration des principes de délimitation et le tracé d’une ligne illustrant
l'application de ces principes (voir également, à propos de l’affaire Tuni-
sie/ Libye, les commentaires figurant dans Romualdo Bermejo, « Les prin-
cipes équitables et les délimitations des zones maritimes: Analyse des
affaires Tunisie/Jamahiriya arabe libyenne et du Golfe du Maine», Hague
Yearbook of International Law, 1988, vol. 1, p. 67).

Que le tracé d’une ligne fasse effectivement partie intégrante de toute
opération de délimitation ressort de l’observation faite par la Cour en
1969 à effet que

«l'opération de délimitation consiste essentiellement à tracer une
ligne de démarcation entre des zones relevant déjà de l’un ou de
l’autre des Etats intéressés » (Mer du Nord, C.I.J. Recueil 1969, p. 22,
par. 20; les italiques sont de moi).

Il en est de même pour l’affaire du Plateau continental de la mer Egée. Dans
sa requête, la Grèce a prié

«la Cour de dire et juger ... quel est dans la mer Egée le tracé de la

173
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 208

limite (ou des limites) entre les étendues du plateau continental
relevant de la Grèce et de la Turquie...» (C.I.J. Recueil 1978, p. 6,
par. 12.)

La Cour a dit:

«Il faut donc établir la limite ou les limites exactes entre Etats
voisins, c’est-à-dire tracer la ligne exacte ou les lignes exactes de
rencontre des espaces où s’exercent respectivement les pouvoirs et
droits souverains de la Grèce et de la Turquie. » (Jbid., p. 35, par. 85.)

Ainsi, tout en se déclarant incompétente, la Cour n’a pas hésité à affirmer
que la solution d’un différend relatif à la délimitation du plateau conti-
nental impliquait nécessairement le tracé de la « ligne exacte ou des lignes
exactes de délimitation ».

Dans le cas d’un différend relatif à une frontière terrestre, s’agissant par
exemple d’une ligne de partage des eaux, il est admis que la Cour ne peut
pas «se substituer à une commission de délimitation», ni — moins
encore — «tracer sur le terrain une nouvelle ligne de frontière » (Temple de
Préah Vihéar, C.J. Recueil 1962, p. 68, opinion dissidente de M. Moreno
Quintana). Dans une affaire de ce genre:

« Une fois indiquée par la Cour la ligne de partage des eaux qui lui
parait étre la ligne exacte, il appartiendra aux Parties de déterminer
de quelle maniére cette ligne sera matérialisée sur le terrain. Cette
dernière tâche relève d’un ordre technique et non pas de l’ordre judi-
ciaire auquel est relié la Cour.» (Ibid. p. 69.)

Cependant, dans la présente affaire, aucune ligne de démarcation
concrète dans les zones pertinentes n’est envisagée ni requise.

On peut concevoir que soit soumis à la Cour un différend concernant
l'exactitude d’une ligne existante, notamment d’une ligne de base. La
manière normale de résoudre un tel différend serait pour la Cour non seu-
lement de se prononcer sur des « définitions, principes ou règles », mais
aussi de statuer sur la validité de la méthode particulière ou de la ligne
qui sont contestées en l’espèce. Telle était la position dans l’affaire des
Pêcheries (Royaume-Uni c. Norvège), où la requête avait effectivement été
présentée unilatéralement conformément au paragraphe 2 de l’article 36
du Statut de la Cour (C.L.J. Recueil 1951, p. 118, 126 et 143). Si la Cour
est autorisée à procéder ainsi dans le cas d’une ligne de base, elle devrait
également pouvoir tracer une ligne de délimitation quand il est nécessaire
qu’elle le fasse pour exprimer de manière définitive sa décision dans le
différend concret dont elle est saisie. Le tracé d’une ligne est simplement
un moyen d'illustrer la décision à laquelle la Cour est parvenue afin d’as-
surer la stabilité qui doit résulter d’une décision en matière de délimitation.

D'une manière générale, il ne fait pas de doute qu’en l’absence de
coopération consentie il peut surgir des difficultés en ce qui concerne la
preuve et dans d’autres domaines (voir en général, à propos des procé-
dures en matière consultative, l'affaire de la Carélie orientale, C.P.J.I.

174
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 209

série B n° 3, p. 28). Mais l'absence de coopération ne place pas nécessaire-
ment la Cour dans l’impossibilité de statuer. Lorsqu'elle a devant elle les
éléments pertinents, il me semble qu’un plaideur, en tant que partie
au Statut de la Cour, est en droit d’attendre, et en vérité d’exiger, que la
Cour exerce la compétence qui résulte de son Statut. L'existence de ce
devoir a été relevée par la Cour elle-même. En 1984, elle a observé que,
en l’absence de circonstances qui ne s’appliquent pas dans le cas présent,
«la Cour doit avoir la faculté, et elle a en fait P obligation, de se pronon-
cer aussi complètement que possible dans les circonstances de chaque
espèce » (Plateau continental (Jamahiriya arabe libyenne/Malte), requête
à fin d'intervention, CI.J. Recueil 1984, p. 25, par. 40). En 1985, elle a
ajouté que «la Cour ne doit pas excéder la compétence que lui ont
reconnue les Parties, mais elle doit exercer toute cette compétence»
(Libye/Malte, C_LJ. Recueil 1985, p. 23, par. 19; voir aussi Différend fronta-
lier, CI.J. Recueil 1986, p. 577, par. 45). Ainsi que l’a succinctement
exprimé M. Moreno Quintana: « La Cour ne peut se refuser à accomplir
la tâche judiciaire qui lui revient » (Temple de Préah Vihéar, C.I.J. Recueil
1962, p. 68, opinion dissidente).

Je ne pense pas que la portée de ces déclarations mûrement réfléchies
puisse être éclipsée par l'accent que le conseil de la Norvège a voulu placer
sur le rôle assigné au consentement en matière de délimitation (CR 93/9,
p. 50, 21 janvier 1993, M. Highet). Ce rôle est certainement important,
mais il est tout aussi clair qu’en l’absence d’accord tout différend quant
à ce qu’est la ligne de délimitation est un différend dont la Cour peut
connaître en vertu du paragraphe 2 de l’article 36 de son Statut et, s’agis-
sant d’une instance introduite dans les règles comme c’est le cas ici, sur
lequel elle doit en vertu de ces mêmes dispositions statuer complètement.

Il ne faut pas oublier qu'il existe deux moyens de saisir la Cour. L’un est
celui d’une instance introduite en application d’un accord (d’un type ou
d’un autre) en vertu des dispositions du paragraphe 1 de l’article 36 du
Statut de la Cour. L'autre est celui d’une instance introduite conformé-
ment aux dispositions de la clause facultative du paragraphe 2 de l’ar-
ticle 36 du Statut. Il peut arriver que chacune de ces méthodes soit appli-
cable entre les mêmes parties (Compagnie d'électricité de Sofia et de Bul-
garie, C.P.J.I. série A/B n° 77, p. 76). La possibilité de recourir à l’une de
ces méthodes n’exclut pas nécessairement la possibilité simultanée de
recourir à l’autre. On peut même soutenir, à plus juste titre encore, qu’il ne
saurait être correct de se servir de la possibilité théorique maïs inacces-
sible de recours à une méthode pour limiter l’exercice d’un droit existant
de recourir à l’autre. Que ce soit là le fond de la question ressort de l’affir-
mation de la Norvège suivant laquelle :

«La délimitation est par essence un sujet qui ne prête pas à une
procédure engagée par voie de requête unilatérale, à moins qu’il
n'existe une quelconque forme d’accord de la part du défendeur
quant au rôle et aux pouvoirs de la Cour. » (CR 93/9, p. 81, 21 janvier
1993, M. Keith Highet.)

175
DÉLIMITATION MARITIME (OP. IND. SHAHABUDDEEN) 210

La Norvège admet que la Cour est compétente en vertu du paragraphe 2
de l’article 36 du Statut. Cependant, elle semble dire que l'instance ne
pouvait être introduite en vertu de cette disposition que s’«il existe une
quelconque forme d’accord de la part du défendeur quant au rôle et aux
pouvoirs de la Cour». Cependant, s’il existait un tel accord, l’instance
pourrait aussi bien être introduite en vertu du paragraphe 1 de l’article 36
du Statut. La thèse de la Norvège, si elle devait être admise, représenterait
une restriction à l’exercice de la juridiction obligatoire de la Cour; elle
aurait pour effet de soumettre les dispositions du paragraphe 2 de l’ar-
ticle 36 du Statut à une réserve cachée, qui reviendrait en pratique à ex-
clure de l’application de ces dispositions certaines affaires pour lesquelles
une instance ne pourrait être introduite qu’en vertu du paragraphe 1 de
l'article 36. La gravité de cette conséquence n’est pas atténuée par le fait
que cet argument a été avancé au titre de la prudence et de la réserve judi-
ciaires.

La Cour ne perd jamais de vue le fondement consensuel de sa compé-
tence. Mais il existe une limite aux assertions fondées explicitement ou
implicitement sur le volontarisme. Le Statut et le Règlement fixent un
certain nombre de conditions pour l'exercice du pouvoir qu’a la Cour de
statuer sur des différends sur une base consensuelle. Mais dès que ce
pouvoir entre en action, je ne conçois pas qu’un consenternent supplé-
mentaire soit requis pour qu’il puisse s’exercer effectivement. On peut
imaginer l’exception d’une instance qui serait introduite par un compro-
mis dont les termes mêmes subordonneraient à un assentiment supplé-
mentaire la possibilité pour la Cour d’examiner une question particulière
(voir Zones franches de la Haute-Savoie et du Pays de Gex, C.P.J.I.
série A/B n° 46, p. 165). Mais ce n’est pas le cas dans la présente affaire.

Le conseil de la Norvège lui-même a pensé que le Danemark aurait pu
dire que la Norvège «ne peut être à la fois partie au litige et hors de la
cause...» (CR 93/9, p. 78, 21 janvier 1993, M. Keith Highet). Plus particu-
lièrement, ainsi qu’il l’a aussi à juste titre observé: «Après tout, nous
avons affaire à un contentieux, non à une conciliation ou à une procédure
de médiation.» (Ibid. p. 79.) Mais précisément parce qu’il s’agit d’une
instance contentieuse qui a été introduite dans les règles, la Cour ne peut
pas prendre en compte des considérations étrangères. Sa compétence
ayant été admise, le fait que l’instance n’a pas été introduite avec l’assenti-
ment du défendeur est, en soi, dénué de pertinence quant à la manière
dont la Cour doit aborder la question posée et exprimer sa décision. Par
conséquent, si la Cour avait jugé que les éléments dont elle disposait
étaient suffisants pour qu’elle puisse tracer une ligne, elle pouvait, selon
moi, légitimement le faire malgré l’absence d’assentiment de la Norvège
pour qu’elle procède à cette opération particulière.

(Signé) Mohamed SHAHABUDDEEN.

176
